EX-10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

Dated as of February 9, 2012

 

As Amended and Restated as of May 30, 2012

 

among

 

GENERAC ACQUISITION CORP.,

 

GENERAC POWER SYSTEMS, INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

and

 

BANK OF AMERICA, N.A.
and
GOLDMAN SACHS BANK USA,
as Syndication Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

41

SECTION 1.03.

Accounting Terms

41

SECTION 1.04.

Rounding

42

SECTION 1.05.

Timing of Payment or Performance

42

SECTION 1.06.

Classification

42

SECTION 1.07.

References to Laws

42

SECTION 1.08.

Pro Forma

42

 

 

 

ARTICLE II The Credits

42

 

 

SECTION 2.01.

Commitments

42

SECTION 2.02.

Loans and Borrowings

42

SECTION 2.03.

Requests for Borrowings

43

SECTION 2.04.

[Reserved]

44

SECTION 2.05.

[Reserved]

44

SECTION 2.06.

Funding of Borrowings

44

SECTION 2.07.

Interest Elections

44

SECTION 2.08.

Termination of Commitments

45

SECTION 2.09.

Repayment of Term Loans; Evidence of Debt

45

SECTION 2.10.

Repayment of Term Loans

46

SECTION 2.11.

Prepayment of Term Loans

47

SECTION 2.12.

Fees

48

SECTION 2.13.

Interest

48

SECTION 2.14.

Alternate Rate of Interest

48

SECTION 2.15.

Increased Costs

49

SECTION 2.16.

Break Funding Payments

50

SECTION 2.17.

Taxes

50

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

53

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

54

SECTION 2.20.

Illegality

56

SECTION 2.21.

Defaulting Lenders

56

SECTION 2.22.

Incremental Extensions of Credit

57

SECTION 2.23.

Extensions of Term Loans

58

 

 

 

ARTICLE III Representations and Warranties

60

 

 

SECTION 3.01.

Organization; Powers

60

SECTION 3.02.

Authorization

60

SECTION 3.03.

Enforceability

61

SECTION 3.04.

Governmental Approvals

61

SECTION 3.05.

Financial Statements

61

SECTION 3.06.

No Material Adverse Effect

62

SECTION 3.07.

Title to Properties; Possession Under Leases

62

SECTION 3.08.

Subsidiaries

62

 

--------------------------------------------------------------------------------


 

SECTION 3.09.

Litigation; Compliance with Laws

62

SECTION 3.10.

Investment Company Act

63

SECTION 3.11.

[Reserved]

63

SECTION 3.12.

Federal Reserve Regulations

63

SECTION 3.13.

Tax Returns

63

SECTION 3.14.

No Material Misstatements

63

SECTION 3.15.

Employee Benefit Plans

64

SECTION 3.16.

Environmental Matters

64

SECTION 3.17.

Security Documents

64

SECTION 3.18.

Solvency

65

SECTION 3.19.

Labor Matters

65

SECTION 3.20.

Insurance

66

SECTION 3.21.

USA PATRIOT Act

66

 

 

 

ARTICLE IV Conditions of Lending

66

 

 

SECTION 4.01.

Restatement Date

66

 

 

 

ARTICLE V Affirmative Covenants

69

 

 

SECTION 5.01.

Existence; Businesses and Properties

69

SECTION 5.02.

Insurance

70

SECTION 5.03.

Taxes

70

SECTION 5.04.

Financial Statements, Reports, etc.

70

SECTION 5.05.

Litigation and Other Notices

72

SECTION 5.06.

Compliance with Laws

73

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

73

SECTION 5.08.

Compliance with Environmental Laws

73

SECTION 5.09.

Further Assurances; Mortgages

74

SECTION 5.10.

Fiscal Year; Accounting

76

SECTION 5.11.

Maintenance of Ratings

76

SECTION 5.12.

[Reserved]

76

SECTION 5.13.

Use of Proceeds

76

SECTION 5.14.

Certification of Public Information

76

 

 

 

ARTICLE VI Negative Covenants

77

 

 

 

SECTION 6.01.

Indebtedness

77

SECTION 6.02.

Liens

81

SECTION 6.03.

Sale and Lease-Back Transactions

85

SECTION 6.04.

Investments, Loans and Advances

85

SECTION 6.05.

Mergers, Consolidations and Dispositions

88

SECTION 6.06.

Dividends and Distributions

91

SECTION 6.07.

Transactions with Affiliates

93

SECTION 6.08.

Business of Holdings, the Borrower and the Subsidiaries

95

SECTION 6.09.

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.

95

 

--------------------------------------------------------------------------------


 

ARTICLE VII Events of Default

97

 

 

SECTION 7.01.

Events of Default

97

 

 

 

ARTICLE VIII The Agents

100

 

 

SECTION 8.01.

Appointment

100

SECTION 8.02.

Delegation of Duties

100

SECTION 8.03.

Exculpatory Provisions

100

SECTION 8.04.

Reliance by Administrative Agent

101

SECTION 8.05.

Notice of Default

101

SECTION 8.06.

Non-Reliance on Agents and Other Lenders

102

SECTION 8.07.

Indemnification

102

SECTION 8.08.

Agent in Its Individual Capacity

102

SECTION 8.09.

Successor Administrative Agent

102

SECTION 8.10.

Syndication Agents

103

SECTION 8.11.

Withholding Tax

103

 

 

 

ARTICLE IX Miscellaneous

103

 

 

 

SECTION 9.01.

Notices

103

SECTION 9.02.

Survival of Agreement

104

SECTION 9.03.

Binding Effect

104

SECTION 9.04.

Successors and Assigns

105

SECTION 9.05.

Expenses; Indemnity

110

SECTION 9.06.

Right of Set-off

112

SECTION 9.07.

Applicable Law

112

SECTION 9.08.

Waivers; Amendment

112

SECTION 9.09.

Interest Rate Limitation

115

SECTION 9.10.

Entire Agreement

115

SECTION 9.11.

WAIVER OF JURY TRIAL

115

SECTION 9.12.

Severability

116

SECTION 9.13.

Counterparts

116

SECTION 9.14.

Headings

116

SECTION 9.15.

Jurisdiction; Consent to Service of Process

116

SECTION 9.16.

Confidentiality

117

SECTION 9.17.

Release of Liens and Guarantees

118

SECTION 9.18.

USA PATRIOT Act

118

SECTION 9.19.

Marshalling; Payments Set Aside

118

SECTION 9.20.

Obligations Several; Independent Nature of Lenders’ Rights

118

SECTION 9.21.

Electronic Execution of Assignments

119

SECTION 9.22.

Acknowledgements

119

SECTION 9.23.

Lender Action

119

SECTION 9.24.

Amendment and Restatement

120

 

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

Form of Administrative Questionnaire

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Form of Interest Election Request

Exhibit E

 

Form of Collateral Agreement

Exhibit F

 

Form of Solvency Certificate

Exhibit G

 

Form of Subordination Provisions

Exhibit H

 

Form of Intercompany Note

Exhibit I

 

Form of Compliance Certificate

Exhibit J-

 

Form of Increased Facility Activation Notice

Exhibit K

 

Form of New Lender Supplement

Exhibit L-1

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-2

 

Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-3

 

Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-4

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit M

 

Form of Note

Exhibit N

 

Form of Intercreditor Agreement

 

Schedule 2.01

 

Commitments

Schedule 3.08(a)

 

Subsidiaries

Schedule 3.17

 

Financing Statements and Other Filings

Schedule 3.20

 

Insurance

Schedule 5.09

 

Mortgaged Properties

Schedule 6.01

 

Indebtedness

Schedule 6.02

 

Liens

Schedule 6.04

 

Investments

Schedule 6.07

 

Transactions with Affiliates

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 9, 2012, as amended
and restated as of May 30, 2012 (this “Agreement”), among GENERAC POWER
SYSTEMS, INC., a Wisconsin corporation (the “Borrower”), GENERAC ACQUISITION
CORP., a Delaware corporation (“Holdings”), the LENDERS party hereto from time
to time, JPMORGAN CHASE BANK, N.A, as administrative agent (in such capacity,
the “Administrative Agent”) and BANK OF AMERICA, N.A. and GOLDMAN SACHS BANK
USA, as syndication agents (in such capacity, the “Syndication Agents”).

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.            Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABL Agent” shall mean Bank of America, N.A., in its capacity as administrative
agent under the ABL Credit Agreement, together with any of its successors in
such capacity.

 

“ABL Credit Agreement” shall mean the Credit Agreement, dated as of May 30,
2012, among Holdings, the Borrower, the ABL Lenders party thereto from time to
time, the ABL Agent and the other agents and parties party thereto from time to
time.

 

“ABL Facility” shall mean the commitments under the ABL Credit Agreement or any
Replacement ABL Credit Agreement, and the ABL Loans or Replacement ABL Loans, as
applicable.

 

“ABL Lenders” shall mean the “Lenders” as defined in the ABL Credit Agreement or
any Replacement ABL Credit Agreement.

 

“ABL Loans” shall mean the “Revolver Loans” as defined in the ABL Credit
Agreement or any Replacement ABL Credit Agreement.

 

“ABL Loan Documents” shall mean the “Loan Documents” as defined in the ABL
Credit Agreement or any Replacement ABL Credit Agreement.

 

“ABR” shall mean for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.5%, (c) the Eurodollar Rate (to the extent ascertainable)
that would be calculated as of such day (or, if such day is not a Business Day,
as of the next preceding Business Day) in respect of a one-month Interest Period
plus 1% and (d) 2.25%.  For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum determined from time to time by JPMorgan Chase Bank, N.A. as
its prime rate in effect at its principal office in New York City and notified
to the Borrower (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank, N.A. in connection with extensions of
credit to debtors).  Any change in the ABR due to a change in the Prime Rate,
the Federal Funds Effective Rate or such Eurodollar Rate shall be effective as
of the opening of business on the effective day of such change in the Prime
Rate, the Federal Funds Effective Rate or such Eurodollar Rate, respectively.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

--------------------------------------------------------------------------------


 

“ABR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.

 

“Adjusted Consolidated Net Income” shall mean, with respect to the Borrower and
the Restricted Subsidiaries on a consolidated basis for any period, the
Consolidated Net Income of the Borrower and the Restricted Subsidiaries for such
period (before provision for income taxes) plus (a) the sum of (in each case
without duplication and to the extent the respective amounts described in
subclauses (i) through (iv) of this clause (a) reduced such Consolidated Net
Income for the respective period for which Adjusted Consolidated Net Income is
being determined):

 

(i)         Transaction Costs and cash expenses incurred directly in connection
with any Investment, equity issuance, debt issuance, refinancing (including with
respect to the Term Facility) or Disposition (in each case (A) not prohibited
under this Agreement and (B) whether or not consummated) during such period,
provided that the aggregate amount added pursuant to this clause (i) shall not
exceed $10.0 million in any four fiscal quarter period,

 

(ii)        amortization of intangible assets and amortization of deferred
financing costs related to Indebtedness of the Borrower and its Restricted
Subsidiaries, in each case during such period,

 

(iii)       impairment charges in respect of intangible assets (including
goodwill) during such period, and

 

(iv)       non-cash compensation charges during such period,

 

minus (b) (without duplication) and, in respect of subclause (ii) of this clause
(b), to the extent the amounts described therein increased such Consolidated Net
Income for the respective period for which Adjusted Consolidated Net Income is
being determined):  (i) all Taxes based on income, profits or capital of the
Borrower and the Restricted Subsidiaries for such period paid or (without
duplication) payable currently in cash, including, without limitation, state,
foreign, franchise and similar taxes and Tax Distributions made by the Borrower
during such period, and (ii) non-cash income attributable to the early
extinguishment of Indebtedness during such period.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Agent Fee Letter” shall mean the Administrative Agent Fee Letter
dated May 10, 2012 between the Borrower and the Administrative Agent.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

 

“Affected Lender” shall have the meaning assigned to such term in Section 2.20.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, no Agent or Lender shall be deemed to be an Affiliate of the
Borrower and its Subsidiaries with respect to transactions evidenced by any Loan
Document.

 

--------------------------------------------------------------------------------


 

“Affiliated Lender” shall mean the Sponsor, any Non-Debt Fund Affiliate,
Holdings, any Subsidiary of Holdings and their respective Affiliates but
excluding any Debt Fund Affiliate.

 

“Agents” shall mean the Administrative Agent and the Syndication Agents.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Applicable Margin” shall mean (a) for ABR Loans, 4.00% and (b) for Eurodollar
Loans, 5.00%.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if the Borrower’s consent is required by this Agreement), in the form
of Exhibit A or such other form as shall be approved by the Administrative
Agent.

 

“Available Basket Amount” at any date of determination, a cumulative amount
equal to:

 

(a) the sum of

 

(i)   $75.0 million,

 

(ii)   the CNI Growth Amount,

 

(iii)    the fair market value (as reasonably determined by the Borrower) of
property or assets contributed to the Borrower from contributions to its equity
capital which have not been designated as an Excluded Contribution or an EBITDA
Addback Contribution, provided that (i) the fair market value of such property
or assets shall have been determined pursuant to a resolution duly adopted by
the Board of Directors of Holdings or any Parent Entity (or, to the extent that
the fair market value of the property or assets is greater than $25.0 million,
such fair market value is supported by a valuation of a nationally recognized
independent appraiser within three (3) months of such contribution)  and
(ii) the contribution of any property or assets other than cash and cash
equivalents shall be deemed an Investment by the Borrower in respect of such
property or assets and shall build the Available Basket only to the extent the
Borrower would, at the time of contribution thereof, be permitted to make such
Investment under Section 6.04 (and such deemed Investment shall constitute a use
of such Investment capacity subject to any limits or restrictions (if any) on
such Investments under Section 6.04),

 

(iv)   the net cash proceeds received by the Borrower from the sale (other than
to a Restricted Subsidiary) or issuance of any Equity Interests of, or
contributions to, the Borrower, which proceeds have not been designated as an
Excluded Contribution or an EBITDA Addback Contribution,

 

(v)   the aggregate principal amount of any Indebtedness or Equity Interests not
constituting Qualified Capital Stock, in each case, of the Borrower or any
Restricted Subsidiary issued after the Restatement Date (other than Indebtedness
or such Equity Interests issued to the Borrower or a Restricted Subsidiary),
which has been converted into or exchanged for Qualified Capital Stock of the
Borrower or any Equity Interests of any Parent Entity, together with the fair
market value of any cash equivalents and the fair market value (as reasonably
determined by the Borrower) of any property or assets received by the Borrower
or any Restricted Subsidiary upon such exchange or conversion,

 

--------------------------------------------------------------------------------


 

(vi)   the Net Proceeds received by the Borrower or any Restricted Subsidiary
after the Restatement Date in connection with the Disposition to a person (other
than the Borrower or any Restricted Subsidiary) of any Investment made pursuant
to Section 6.04(r)(i) (in an amount not to exceed the original amount of such
Investment),

 

(vii)   the proceeds received by the Borrower or any Restricted Subsidiary after
the Restatement Date in connection with returns, profits, distributions and
similar amounts, repayments of loans and the release of Guarantees received on
any Investment made pursuant to Section 6.04(r)(i) (in an amount not to exceed
the original amount of such Investment),

 

(viii)   an amount equal to the sum of (A) in the event any Unrestricted
Subsidiary has been redesignated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated into, the Borrower or
any Restricted Subsidiary, the amount of the Investments of the Borrower or any
Restricted Subsidiary in such Subsidiary made pursuant to Section 6.04(r)(i) (in
an amount not to exceed the original amount of such Investment) and (B) the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed to the Borrower or any Restricted Subsidiary after the
Restatement Date from any dividend or other distribution by an Unrestricted
Subsidiary, provided that the fair market value of such property or assets shall
have been determined pursuant to a resolution duly adopted by the Board of
Directors of Holdings or the Borrower (or, to the extent that the fair market
value of the property or assets is greater than $25.0 million, such fair market
value is supported by a valuation of a nationally recognized independent
appraiser within three (3) months of such contribution),

 

(ix)    the aggregate Declined Prepayment Amount, minus

 

(b) the sum at the time of determination of:

 

(i)         any amounts thereof used to make (A) Investments pursuant to
Section 6.04(b)(y) and Section 6.04(r)(i) and (B) Restricted Debt Payments
pursuant to clause (x)(B)(1) of the proviso to Section 6.09(b), and

 

(ii)        the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e)(i) (without duplication of amounts paid by the Borrower to
Holdings which are then further distributed by Holdings under such Section)
after the Restatement Date and on or prior to the date of determination.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code or any similar
federal or state law for the relief of debtors.

 

“Bankruptcy Event” shall mean, with respect to any person, such person (i) is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar person charged with the reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such person
by a Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets

 

--------------------------------------------------------------------------------

 

 


 

or permit such person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
person.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrowing” shall mean a group of Term Loans of a single Type and, in the case
of Eurodollar Loans, as to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean $1.0 million.

 

“Borrowing Multiple” shall mean $500,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and, if written, substantially in the form of Exhibit C.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law or
other governmental action to remain closed; provided that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in Dollars in the
London interbank market.

 

“Capital Expenditures” shall mean, in respect of any period, the aggregate of
all expenditures incurred by the Borrower and the Restricted Subsidiaries during
such period that, in accordance with GAAP, are required to be classified as
capital expenditures, including Capital Lease Obligations incurred, provided,
however, that Capital Expenditures for the Borrower and the Restricted
Subsidiaries shall not include:

 

(i)         expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and the Restricted Subsidiaries within twelve (12) months of receipt of
such proceeds,

 

(ii)        expenditures that are accounted for as capital expenditures of such
person and that actually have been paid for by a third party (other than the
Borrower or any Restricted Subsidiary thereof) and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other person (whether before, during or after such period),

 

(iii)       the purchase price of equipment or property purchased during such
period to the extent the consideration therefor consists of any combination of
(x) used or surplus equipment or property traded in at the time of such purchase
and (y) the proceeds of a reasonably concurrent sale of used or surplus
equipment or property, in each case, in the ordinary course of business, or

 

--------------------------------------------------------------------------------


 

(iv)       expenditures that are accounted for as capital expenditures in
connection with transactions constituting Permitted Business Acquisitions.

 

“Capital Lease Obligations” shall mean the obligations of any person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such person under GAAP and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“Captive Insurance Subsidiary” shall mean any Restricted Subsidiary that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period paid, or (without duplication) to be paid currently in cash.

 

“Cash Management Obligations” shall mean obligations owed by the Borrower and
the Restricted Subsidiaries in respect of any overdraft and related liabilities
arising from treasury and treasury management services, cash management
services, credit cards or any automated clearing house transfer of funds.

 

“CCMP” shall mean CCMP Capital Advisors, LLC.

 

“Change in Control” shall mean:

 

(a)           the acquisition of record ownership or direct beneficial ownership
(i.e., excluding indirect beneficial ownership through intermediate entities by
any person which is the subject of clause (b) below) by any person other than
Holdings (or another Parent Entity that has become a Loan Party) of any Equity
Interests in the Borrower, such that after giving effect thereto Holdings (or
another Parent Entity that has become a Loan Party) shall cease to beneficially
own and control 100% of the Equity Interests of the Borrower, or

 

(b)           the acquisition of beneficial ownership, directly or indirectly,
by any person or group (within the meaning of the Securities Exchange Act of
1934, as amended, and the rules of the SEC thereunder as in effect on the
Restatement Date), other than the Permitted Investors and any employee benefit
plan and/or person acting as a trustee, agent or other fiduciary or
administrator in respect thereof, of Equity Interests in Holdings representing
more than the greater of (i)  35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in Holdings and
(ii) the percentage of the aggregate ordinary voting power in Holdings held
directly or indirectly by the Permitted Investors.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Restatement Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Restatement Date.

 

“Change in Working Capital” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
the amount of Changes in Current Assets and Liabilities; provided that, Changes
in Working Capital shall be calculated without regard to

 

--------------------------------------------------------------------------------


 

any Changes in Current Assets and Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of (i) any
Disposition and acquisition, in each case, of any person, manufacturing facility
or line of business, consummated during such period and (ii) the application of
purchase accounting or (c) the effect of fluctuations in the amount of accrued
or contingent obligations under Swap Agreements.

 

“Changes in Current Assets and Liabilities” shall mean the sum of those amounts
that comprise the changes in the current assets (excluding cash and cash
equivalents (including Permitted Investments) and deferred tax accounts) and
current liabilities section of the Borrower’s statement of cash flows as
prepared on a consolidated basis excluding tax accruals and deferred taxes.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“CNI Growth Amount” at any date of determination, an amount equal to:

 

(a) 50% of Adjusted Consolidated Net Income for each fiscal quarter of the
Borrower in which Adjusted Consolidated Net Income is positive (commencing with
the fiscal quarter ending June 30, 2012), minus

 

(b) in the case of any fiscal quarter of the Borrower (commencing with the
fiscal quarter ending June 30, 2012) in which Adjusted Consolidated Net Income
is an amount less than zero, 100% of the absolute value of any such deficit.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties, if any.

 

“Collateral Agreement” shall mean the Amended and Restated Guarantee and
Collateral Agreement in the form of Exhibit E, among Parent (but solely in
respect of Section 2 of the Collateral Agreement), Holdings, the Borrower, each
Subsidiary Loan Party and the Administrative Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that, in each
case subject to the Intercreditor Agreement:

 

(a)           on the Restatement Date, the Administrative Agent shall have
received (I) from Parent (but solely in respect of Section 2 of the Collateral
Agreement) Holdings, the Borrower and each Subsidiary Loan Party, a counterpart
of the Collateral Agreement duly executed and delivered on behalf of such person
and (II) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in the Collateral Agreement), if any, that is a Loan Party,

 

(b)           on the Restatement Date or as otherwise provided in the Collateral
Agreement, the Administrative Agent for the benefit of the Secured Parties shall
have received (I) a pledge of all the issued and outstanding Equity Interests of
(A) the Borrower and (B) each Domestic Subsidiary (other than a Disregarded
Domestic Subsidiary) which is a Restricted Subsidiary owned on the Restatement
Date directly by or on behalf of Holdings, the Borrower or any Subsidiary Loan
Party; (II) a pledge of 65% of the outstanding voting Equity Interests and 100%
of the outstanding non-voting Equity Interests of (A) each “first tier” material
Foreign Subsidiary, (B) each material Disregarded Domestic Subsidiary and
(C) each Special Purpose Subsidiary (to the extent such pledge is permitted
under the securitization agreements applicable to such

 

--------------------------------------------------------------------------------


 

Subsidiary), in each case which is a Restricted Subsidiary directly owned by
Holdings, the Borrower or a Subsidiary Loan Party; and (III) all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank,

 

(c)           on the Restatement Date, all Indebtedness having, in the case of
each instance of Indebtedness, an aggregate principal amount in excess of $5.0
million (other than (i) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings and its Subsidiaries or (ii) to the extent that a pledge of such
promissory note or instrument would violate applicable law) that is owing to any
Loan Party and evidenced by a promissory note or an instrument and shall have
been pledged pursuant to the Collateral Agreement, and the Administrative Agent
for the benefit of the Secured Parties shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank,

 

(d) within ninety (90) days of the Restatement Date (or such longer period as
the Administrative Agent shall agree), the Borrower shall grant to the
Administrative Agent security interests and mortgages in the Mortgaged Property
referred to in Schedule 5.09 owned on the Restatement Date pursuant to a
Mortgage, record or file, the Mortgage in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens pursuant
to the Mortgages and pay, all Taxes, fees and other charges payable in
connection therewith.  Unless otherwise waived by the Administrative Agent in
its reasonable discretion, with respect to each such Mortgage, the Borrower
shall deliver to the Administrative Agent contemporaneously therewith (A) a
policy or policies or marked-up unconditional binder of title insurance or
foreign equivalent thereof, as applicable, paid for by the Borrower, issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (B) the legal opinions of local U.S. counsel in the
state where such Mortgaged Property is located, in form and substance reasonably
satisfactory to the Administrative Agent,

 

(e)           on the Restatement Date, or as otherwise provided in the
Collateral Agreement, the Administrative Agent for the benefit of the Secured
Parties, shall have been granted security interests in personal property of
Holdings, the Borrower or any such Subsidiary Loan Parties in accordance with
the Collateral Agreement,

 

(f)            in the case of any person that becomes a Subsidiary Loan Party
after the Restatement Date, the Administrative Agent shall have received a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party,

 

(g)           after the Restatement Date, (A) all the outstanding Equity
Interests of any person that becomes a Subsidiary Loan Party after the
Restatement Date, (B) all the Equity Interests of the Borrower issued after the
Restatement Date and (C) subject to Section 5.09(g) and Section 6.02(w), all
other Equity Interests of any other Subsidiary that are acquired by a Loan Party
after the Restatement Date, shall have been pledged pursuant to the Collateral
Agreement (provided that in no event shall more than 65% of the issued and
outstanding voting Equity Interests and 100% of the outstanding non-voting
Equity Interests of (i) any “first tier” Foreign Subsidiary directly owned by
such Loan Party or (ii) any Disregarded Domestic Subsidiary directly owned by
such Loan Party be pledged to secure Obligations of any Loan Party, and in no
event shall any

 

--------------------------------------------------------------------------------


 

of the issued and outstanding Equity Interests of any Foreign Subsidiary that is
not a “first tier” Foreign Subsidiary or a Domestic Subsidiary held by a Foreign
Subsidiary be pledged to secure Obligations of any Loan Party), and the
Administrative Agent for the benefit of the Secured Parties shall have received
all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank,

 

(h)           on the Restatement Date, except as contemplated by any Security
Document or otherwise agreed by the Administrative Agent, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document,

 

(i)            on the Restatement Date, the Administrative Agent shall have
received insurance certificates from the Borrower’s insurance broker or other
evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 5.02 is in full force and effect and such
certificates shall (i) name the Administrative Agent, as collateral agent on
behalf of the Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to the Administrative Agent, that names the Administrative Agent,
on behalf of Lenders as the loss payee thereunder and, to the extent available,
provides for at least thirty (30) days’ prior written notice to the
Administrative Agent of any cancellation of such policy,

 

(j)            within ninety (90) days of the Restatement Date (or such longer
period as the Administrative Agent may agree in its reasonable discretion)
Holdings and the Borrower shall, and shall cause each Loan Party to, enter into
Deposit Account Control Agreements in respect of Deposit Accounts (other than
Excluded Accounts) maintained by the Loan Parties pursuant to which the
Administrative Agent shall obtain control (as such term is defined in
Section 9-104 of Article 9 of the UCC) of such Deposit Accounts (or, so long as
the Intercreditor Agreement is in effect and the ABL Agent is acting as agent
for the Administrative Agent pursuant thereto for purposes of establishing
control over such Deposit Accounts, the ABL Agent), it being understood that
upon the Discharge of Revolving Obligations (i) any such Deposit Account Control
Agreement shall be terminated and (ii) the Loan Parties shall no longer have any
obligation to comply with the requirements of this clause (j), and

 

(k)           after the Restatement Date and prior to the Discharge of Revolving
Obligations, before opening or replacing any Deposit Account (other than an
Excluded Account), Holdings and the Borrower shall, and shall cause each Loan
Party to, enter into a Deposit Account Control Agreement with the Administrative
Agent in order to give the Administrative Agent control (as such term is defined
in Section 9-104 of Article 9 of the UCC) of such Deposit Account (or, so long
as the Intercreditor Agreement is in effect and the ABL Agent is acting as agent
for the Administrative Agent pursuant thereto for purposes of establishing
control over such Deposit Accounts, the ABL Agent), it being understood that
upon the Discharge of Revolving Obligations (i) any such Deposit Account Control
Agreement shall be terminated and (ii) the Loan Parties shall no longer have any
obligation to comply with the requirements of this clause (k).

 

--------------------------------------------------------------------------------


 

“Collateral Questionnaire” shall mean a certificate in form reasonably
satisfactory to the Administrative Agent that provides information with respect
to the personal or mixed property of each Loan Party.

 

“Commitment” shall mean with respect to each Lender, the commitment of such
Lender to make Term Loans pursuant to Section 2.01 in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Commitment” or in an Assignment and Acceptance pursuant to which
such Lender becomes a party hereto in accordance with Section 9.04, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Commitments on the Restatement Date
is $900.0 million.

 

“Company Competitor” shall mean any person that competes with or which is
affiliated with a person that competes with the business of Holdings, the
Borrower and its Subsidiaries from time to time, in each case as specifically
identified by the Borrower to the Administrative Agent from time to time in
writing.

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Term Loans otherwise
required to be made by such Lender and designated by such Lender in a written
instrument; provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Term Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, with respect to the
Borrower and the Restricted Subsidiaries on a consolidated basis for any period,
the ratio of EBITDA for such period to Consolidated Fixed Charges for such
period.

 

“Consolidated Fixed Charges” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis for any period, the sum (without
duplication) of (a) Interest Expense (but excluding, in any event
(w) Transactions Costs and annual administrative or other agency fees, (x) fees
and expenses associated with Dispositions, Investments and any issuances of
Equity Interests or Indebtedness (in each case (A) not prohibited under this
Agreement and (B) whether or not consummated), (y) amortization of deferred
financing costs and (z) the ratable portion of gross interest expense of such
person attributable to Indebtedness of any non-Wholly Owned Subsidiaries) for
such period, (b) all cash dividends or other distributions paid by the Borrower
or any Restricted Subsidiary during such period to any Person other than the
Borrower or any Restricted Subsidiary (excluding items eliminated in
consolidation) on any series of preferred stock or any Refunding Capital Stock
of the Borrower or a Restricted Subsidiary during such period and (c) all cash
dividends or other distributions paid by the Borrower or any Restricted
Subsidiary paid to any Person other than the Borrower or any Restricted
Subsidiary (excluding items eliminated in consolidation) on any series of Equity
Interests of the Borrower or a Restricted Subsidiary that is not Qualified
Capital Stock during such period.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its Subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

--------------------------------------------------------------------------------


 

(i)         any net after-tax (A) extraordinary, (B) nonrecurring or (C) unusual
gains or losses or income or expenses (less all fees and expenses relating
thereto) including, without limitation, any severance expenses, and fees,
expenses or charges related to any offering of Equity Interests of any Parent
Entity or the Borrower, any Investment or Indebtedness permitted to be incurred
hereunder or refinancings thereof (in each case, whether or not successful),
including any such fees, expenses or charges related to the Transactions
(including any Transaction Costs), in each case, shall be excluded,

 

(ii)        any net after-tax income or loss from discontinued operations and
any net after-tax gain or loss on disposal of discontinued operations shall be
excluded,

 

(iii)       any net after-tax gain or loss (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the board of directors (or equivalent governing body) of the
Borrower) shall be excluded,

 

(iv)       any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,

 

(v)        the Net Income for such period of any person that is not a subsidiary
of such person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments (including any ordinary
course dividend, distribution or other payment) paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof in respect
of such period,

 

(vi)       consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period, and

 

(vii)      any increase in amortization or depreciation or any non-cash charges
resulting from any amortization, write-up, write-down or write-off of assets
with respect to assets revalued upon the application of purchase accounting
(including tangible and intangible assets, goodwill, deferred financing costs
and inventory (including any adjustment reflected in the “cost of goods sold” or
similar line item of the financial statements)) in connection with the
Transactions, Permitted Business Acquisitions or any merger, consolidation or
similar transaction not prohibited hereunder.

 

“Consolidated Secured Debt” at any date shall mean (a) the sum of (without
duplication) (i) all Capital Lease Obligations, purchase money
Indebtedness, Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money and letters of credit (but only to the extent drawn and not
reimbursed for more than five (5) Business Days), in each case secured by a Lien
and (ii) any secured Guarantee by the Borrower or any Restricted Subsidiary of
Indebtedness that appears or should appear in the “liabilities” section of the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
accordance with GAAP determined on a consolidated basis on such date (other than
any such Guarantee secured solely by Equity Interests of the applicable
obligor); provided that clauses (i) and (ii) shall exclude the ratable portion
of any Indebtedness of a Restricted Subsidiary attributable to non-controlling
interests or minority interests of third parties less (b) the sum of up to $75.0
million of (i) the unrestricted cash and cash equivalents of the Borrower and
its Restricted Subsidiaries and (ii) cash and cash equivalents of the Borrower
and the Restricted Subsidiaries restricted in favor of the Secured Parties and
any Indebtedness permitted under Section 6.01 that is secured by a Lien on the
Collateral permitted by Section 6.02 (in each case, determined in accordance
with GAAP) (provided that this clause (b) shall

 

--------------------------------------------------------------------------------


 

not include any EBITDA Addback Contribution or any cash collateral required
under the terms of any ABL Credit Agreement or Replacement ABL Credit Agreement
to be provided in support of letters of credit issued thereunder).

 

“Consolidated Total Assets” shall mean, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date.

 

“Consolidated Total Debt” at any date shall mean (without duplication) (a) all
Capital Lease Obligations, purchase money Indebtedness, Indebtedness of the
Borrower and the Restricted Subsidiaries for borrowed money and letters of
credit (but only to the extent drawn and not reimbursed for more than five
(5) Business Days) but excluding the ratable portion of any Indebtedness of a
Restricted Subsidiary attributable to non-controlling interests or minority
interests of third parties less (b) the sum of up to $75.0 million of (i) the
unrestricted cash and cash equivalents of the Borrower and its Restricted
Subsidiaries and (ii) cash and cash equivalents of the Borrower and its
Restricted Subsidiaries restricted in favor of the Secured Parties or any
Indebtedness permitted under Section 6.01 that is secured by a Lien on the
Collateral permitted by Section 6.02 (in each case, determined in accordance
with GAAP) (provided that this clause (b) shall not include any EBITDA Addback
Contribution or any cash collateral required under the terms of any ABL Credit
Agreement or Replacement ABL Credit Agreement to be provided in support of
letters of credit issued thereunder).

 

“Contractual Obligation” shall mean, as applied to any person, any provision of
any security issued by that person or of any indenture, mortgage, deed of trust,
contract, written undertaking, agreement or other instrument to which that
person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Current Asset Collateral” shall mean the “Revolving Priority Collateral” as
defined in the Intercreditor Agreement.

 

“Debt Fund Affiliate” shall mean (a) Octagon Credit Investors, LLC and (b) any
affiliate of the Sponsor (other than Holdings, any Subsidiary of Holdings or a
natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and for which no personnel making investment decisions in
respect of any equity fund which has a direct or indirect equity investment in
Holdings, the Borrower or the Restricted Subsidiaries has the right to make any
investment decisions.

 

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.11(f).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Rate” shall have the meaning assigned to such term in Section 2.13(c).

 

--------------------------------------------------------------------------------


 

“Defaulting ABL Lender” shall mean any “Defaulting Lender” as defined in the ABL
Credit Agreement on the Restatement Date or as defined in any equivalent manner
in any Replacement ABL Credit Agreement.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Loan Party or Lender Party any
other amount, in each case, required to be funded or paid by it hereunder,
(b) has notified the Borrower or any Lender Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Borrower or a Lender Party, acting in
good faith, to provide certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such person’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become (or its direct or indirect parent company has become)
the subject of a Bankruptcy Event.

 

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

 

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Account) for the Borrower or any other Loan Party, in
each case as required by and in accordance with clause (j) or clause (k), as
applicable, of the definition of “Collateral and Guarantee Requirement.”

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or a Restricted Subsidiary in connection with a Disposition
pursuant to Section 6.05(g) and the last paragraph of Section 6.05 that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation (which amount
will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash or cash equivalents).

 

“Discharge of Revolving Obligations” shall have the meaning assigned to such
term in the Intercreditor Agreement.

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the board of managers (or equivalent governing body) of such person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.

 

“Disposition” shall mean any sale, transfer, lease or other disposition of
assets.

 

“Disqualified Institutions” shall mean (a) those banks, financial institutions
or other institutional lenders identified in writing to the Administrative Agent
prior to the Restatement Date and (b) Company Competitors.

 

“Disregarded Domestic Subsidiary” shall mean any direct or indirect (other than
through a Foreign Subsidiary) Domestic Subsidiary of which substantially all of
its assets consist of Equity Interests of one or more indirect Foreign
Subsidiaries.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

--------------------------------------------------------------------------------


 

“EBITDA” shall mean, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and the Restricted Subsidiaries for such period plus (a) the sum
of (in each case without duplication and to the extent the respective amounts
described in subclauses (i) through (xvi) of this clause (a) reduced such
Consolidated Net Income for the respective period for which EBITDA is being
determined):

 

(i)         provision for Taxes based on income, profits or capital of the
Borrower and the Restricted Subsidiaries for such period, including, without
limitation, state, foreign, franchise and similar taxes, and Tax Distributions
made by the Borrower during such period,

 

(ii)           Interest Expense of the Borrower and the Restricted Subsidiaries
for such period,

 

(iii)          depreciation and amortization expenses of the Borrower and the
Restricted Subsidiaries for such period,

 

(iv)          business optimization expenses and restructuring charges and
reserves (which, for the avoidance of doubt, shall include retention, severance,
systems establishment costs, excess pension charges, contract termination costs
(including future lease commitments) and costs to consolidate facilities and
relocate employees); provided that with respect to each business optimization
expense or restructuring charge or reserve, the Borrower shall have delivered to
the Administrative Agent a certificate of the Chief Financial Officer of the
Borrower specifying and quantifying such expense, charge or reserve and stating
that such expense, charge or reserve is a business optimization expense or
restructuring charge or reserve, as the case may be; provided further that the
aggregate amount added back to EBITDA pursuant to this clause (iv) in any period
shall not exceed 15% of the EBITDA of the Borrower and the Restricted
Subsidiaries for such period (prior to giving effect to any such add back);

 

(v)           the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Permitted Investors (or any
accruals related to such fees and related expenses) during such period;

 

(vi)          Transaction Costs and fees, costs and expenses incurred directly
in connection with any transaction, including any Investment, equity issuance,
debt issuance, refinancing or Disposition (in each case, (A) not prohibited
under this Agreement and (B) whether or not consummated) during such period,

 

(vii)         any non-cash charges reducing Consolidated Net Income (excluding
any such non-cash charge to the extent it represents an accrual of or reserve
for cash charges in any future period or amortization of a prepaid cash expense
that was paid in a prior period not included in the calculation),

 

(viii)        letter of credit fees,

 

(ix)          to the extent reimbursable by third parties pursuant to
indemnification provisions, other transaction fees, costs and expenses, provided
that the Borrower in good faith expects to receive reimbursement for such fees,
costs and expenses within the next four (4) fiscal quarters,

 

(x)           to the extent actually reimbursed by insurance or a third party,
costs of legal settlement, fines, judgments or orders,

 

--------------------------------------------------------------------------------


 

(xi)                              to the extent covered by insurance under which
the insurer has been properly notified and has not denied or contested coverage,
expenses with respect to liability events or casualty events,

 

(xii)                           changes in earn-out obligations incurred in
connection with any Permitted Business Acquisition or other Investments
permitted under this Agreement and paid during the applicable period and any
similar acquisitions completed prior to the Restatement Date; provided such
earn-out obligation is in effect for no longer than five (5) years from the
closing date of the underlying transaction; provided further that any earn-out
obligation with a duration of longer than two (2) years from the closing date of
the underlying transaction shall not result in an add back to EBITDA in an
amount greater than $5.0 million for any applicable period,

 

(xiii)                        any unrealized losses in the fair market value of
any Swap Agreements,

 

(xiv)                       (A) any charges or expenses incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, pension plan, any stock subscription or shareholder
agreement or any distributor equity plan or agreement and (B) any charges,
costs, expenses, accruals or reserves in connection with the rollover,
acceleration or payout of equity interests held by management, in each case, to
the extent such charges, costs, expenses, accruals or reserves are funded with
an EBITDA Addback Contribution,

 

(xv)                          any net unrealized losses resulting from currency
translation losses related to currency remeasurements of Indebtedness (including
any net loss resulting from Swap Agreements for currency exchange risk) and any
unrealized foreign currency translation losses, and

 

(xvi)                       the proceeds of business interruption insurance, in
an amount not to exceed the earnings for the applicable period that such
proceeds are intended to replace; provided that the Borrower in good faith
expects to receive such business interruption proceeds within the next four (4)
fiscal quarters,

 

minus (b) (without duplication and to the extent the amounts described in this
clause (b) increased such Consolidated Net Income for the respective period for
which EBITDA is being determined) (i) income tax credits and Restricted Payments
pursuant to Section 6.06(b)(i), (ii) all non-cash gains increasing Consolidated
Net Income of the Borrower and the Restricted Subsidiaries for such period (but
excluding any such gains (x) in respect of which cash or other assets were
received in a prior period or will be received in a future period or (y) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period), (iii) any unrealized gains in the fair market
value of any Swap Agreements and (iv) any net unrealized gains resulting from
currency translation gains related to currency remeasurements of Indebtedness
(including any net gain resulting from Swap Agreements for currency exchange
risk) and any unrealized foreign currency translation gains,

 

minus (c) (without duplication) (i) the amount added back to EBITDA pursuant to
clause (a)(ix) above to the extent such transaction fees, costs and expenses
were not reimbursed within the time period required by such clause (which amount
shall be deducted in the next succeeding fiscal quarter following expiration of
the applicable time period) and (ii) the amount added back to EBITDA pursuant to
clause (a)(xvi) to the extent such business interruption proceeds were not
received within the time period required by such clause (which amount shall be
deducted in the next succeeding fiscal quarter following expiration of the
applicable time period).

 

--------------------------------------------------------------------------------


 

“EBITDA Addback Contribution” shall mean (a) the net cash proceeds received by
the Borrower from capital contributions to its equity capital, and (b) the net
cash proceeds received by the Borrower from the sale (other than to a Restricted
Subsidiary) or issuance of Qualified Capital Stock of the Borrower or any Parent
Entity, in each case designated as an EBITDA Addback Contribution pursuant to a
certificate of a Responsible Officer of the Borrower concurrently with the
delivery of financial statements for the fiscal quarter in which the
contribution is utilized to offset the charge or expense add-back pursuant to
clause (a)(xiv) of the definition of EBITDA, as the case may be, which proceeds
shall not have been designated as an Excluded Contribution and shall not have
been included in the determination of the Available Basket Amount.

 

“Effective Yield” shall mean, with respect to any Indebtedness and as of any
date of determination, the applicable interest rate of such Indebtedness, taking
into account interest rate floors, original issue discount and upfront fees with
respect to such Indebtedness (with original issue discount and fees being
equated to interest rate based on a four-year life to maturity or lesser
remaining average life to maturity) and any amendment made to the interest rate
with respect to such Indebtedness prior to such date of determination, but
excluding arrangement, commitment, structuring and underwriting fees paid to the
Joint Lead Arrangers or their Affiliates (in each case in their capacities as
such) and any amendment fees paid with respect to such Indebtedness to the Joint
Lead Arrangers or their Affiliates (in each case in their capacities as such).

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans and (iii) any Affiliated Lender or Debt Fund
Affiliate.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or actual or alleged exposure to,
any Hazardous Materials or to occupational health and safety (to the extent
relating to the environment or Hazardous Materials).

 

“Equity Interests” of any person shall mean any and all shares, interests,
participations or other equivalents of or interests in (however designated)
equity of such person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest and
any and all warrants, rights or options to purchase or other rights to acquire
any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 (m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Loan Party, any ERISA Affiliate or any Plan of a non-exempt
Prohibited Transaction; (c) the failure

 

--------------------------------------------------------------------------------


 

by any Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA), applicable to such Plan,
whether or not waived; (d) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan; (e)
the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (f) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization, or terminated (within the meaning of Section 4041A of ERISA); or
(g) the failure by any Loan Party or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA.

 

“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate” shall mean, with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on the Reuters Screen LIBOR01 Page as of 11:00
A.M., London time, two (2) Business Days prior to the beginning of such Interest
Period.  In the event that such rate does not appear on such page (or otherwise
on such screen), the “Eurodollar Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 A.M., London time,
two (2) Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Eurodollar Rate in accordance with the provisions of Article
II.

 

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the greater of (a) 1.25% and (b) a rate
per annum determined for such day in accordance with the following formula:

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” shall mean, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis for any Excess Cash Flow Period, an amount
(in any case not less

 

--------------------------------------------------------------------------------


 

than zero) equal to (A) EBITDA of the Borrower and the Restricted Subsidiaries
on a consolidated basis for such Excess Cash Flow Period, minus, without
duplication, (B) the sum of

 

(a)                                 Cash Interest Expense and scheduled payments
of Indebtedness for such Excess Cash Flow Period,

 

(b)                                 (i) Capital Expenditures made, (ii) the
aggregate consideration paid in cash in respect of Investments permitted under
Section 6.04(b), (but only in respect of Investments in Subsidiaries which are
not Subsidiary Loan Parties), Section 6.04(e), Section 6.04(j), Section 6.04(o),
Section 6.04(q), and Section 6.04(r) and (iii) the amount of Restricted Payments
made in cash pursuant to Section 6.06(b), Section 6.06(c), Section 6.06(e)
(provided that the aggregate amount deducted with respect to Restricted Payments
made in cash pursuant to Section 6.06(e) shall not exceed $75.0 million over the
term of this Agreement), and Section 6.06(f), in each case, during the Excess
Cash Flow Period (or, at the option of the Borrower, made or paid, as
applicable, after the close of such Excess Cash Flow Period but prior to the
Excess Cash Flow Prepayment Date), in each case to the extent such Capital
Expenditures, Investments and Restricted Payments are not financed, or intended
to be financed, using the proceeds of the incurrence of long-term Indebtedness
(other than revolving Indebtedness), provided that any amount so deducted in
respect of such Capital Expenditures, Investments or Restricted Payments that
were made after the close of such Excess Cash Flow Period shall not be deducted
again in a subsequent Excess Cash Flow Period,

 

(c)                                  Capital Expenditures, any Investments and
Restricted Payments referred to in paragraph (b) above that the Borrower or any
Restricted Subsidiary shall, during such Excess Cash Flow Period, become
obligated to make, but that are not made during such Excess Cash Flow Period,
provided that the Borrower shall deliver a certificate to the Administrative
Agent in connection with the delivery of the Excess Cash Flow certificate for
such Excess Cash Flow Period, signed by a Responsible Officer of the Borrower
and certifying that such Capital Expenditures, Investments and Restricted
Payments will be completed in the first six (6) months of the following Excess
Cash Flow Period and shall not be financed using the proceeds of the incurrence
of long-term Indebtedness (other than revolving Indebtedness); provided that (i)
if such Capital Expenditure, Investments and Restricted Payments are made in
respect of assets under construction, such Capital Expenditure, Investments and
Restricted Payments shall be deemed to occur in full on the date of commencement
of construction and (ii) any amount so deducted in respect of such Capital
Expenditures, Investments and Restricted Payments that will be made after the
close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period,

 

(d)                                 all Taxes based on income, profits or
capital of the Borrower and the Restricted Subsidiaries including state,
foreign, franchise and similar taxes and Tax Distributions made by the Borrower
during such Excess Cash Flow Period (or, at the option, of the Borrower that
will be made within six (6) months after the close of such Excess Cash Flow
Period), in each case, paid in cash (provided that any amount so deducted in
respect of such Taxes or Tax Distribution that will be made after the close of
such Excess Cash Flow Period shall not be deducted again in a subsequent Excess
Cash Flow Period),

 

(e)                                  an amount equal to any positive Change in
Working Capital of the Borrower and the Restricted Subsidiaries for such Excess
Cash Flow Period,

 

--------------------------------------------------------------------------------


 

(f)                                   cash expenditures made in respect of Swap
Agreements during such Excess Cash Flow Period, to the extent not reflected as a
subtraction in the computation of EBITDA (or to the extent added thereto) or an
addition to Cash Interest Expense,

 

(g)                                  amounts paid in cash during such Excess
Cash Flow Period on account of (x) items that were accounted for as non-cash
reductions of Net Income in determining Consolidated Net Income or as non-cash
reductions of Consolidated Net Income in determining EBITDA of the Borrower and
the Restricted Subsidiaries in a prior Excess Cash Flow Period and (y) reserves
or accruals established in purchase accounting,

 

(h)                                 the amount related to items that were added
to or not deducted from Net Income in calculating Consolidated Net Income or
were added to or not deducted from Consolidated Net Income in calculating EBITDA
(including the items referred to in clauses (iv), (v), (vi), (viii), (ix), (x),
(xi), (xii), (xiv) and (xvi) of the definition thereof) to the extent either (x)
such items represented a cash payment (which had not reduced Excess Cash Flow
upon the accrual thereof in a prior Excess Cash Flow Period), or an accrual for
a cash payment, by the Borrower and the Restricted Subsidiaries or (y) such
items did not represent cash received by the Borrower and the Restricted
Subsidiaries, in each case on a consolidated basis during such Excess Cash Flow
Period,

 

(i)                                     to the extent not expensed during such
period or not deducted in calculating Consolidated Net Income (or EBITDA), the
aggregate amount of cash payments in respect of long-term liabilities or other
long-term obligations (other than Indebtedness), Transaction Costs and
expenditures, fees, costs and expenses paid in cash by the Borrower and the
Restricted Subsidiaries and not financed using the proceeds of the incurrence of
long-term Indebtedness (other than revolving Indebtedness) during such period
(including payment and expenditures for Transaction Costs, the payment of
financing fees and any such amounts netted from the gross amounts that otherwise
would have been received under any transaction related thereto), and

 

(j)                                    the amount of cash taxes paid in such
period (and tax reserves set aside and payable within twelve (12) months of such
period) to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period,

 

plus, without duplication, (C) the sum of

 

(a)                                 an amount equal to any negative Change in
Working Capital for such Excess Cash Flow Period,

 

(b)                                 (i) to the extent any permitted Capital
Expenditures referred to in clause (B)(c) above do not occur in the first six
(6) months of the following Excess Cash Flow Period of the Borrower specified in
the certificate of the Borrower delivered pursuant to clause (B)(c) above, the
amount of such Capital Expenditures, Investments and Restricted Payments that
were not so made in such six (6)-month period or (ii) to the extent any amounts
are deducted pursuant to clause (B)(c) above in respect of assets under
construction and such construction is abandoned or terminated, any unexpended
amounts in respect of such deduction,

 

(c)                                  cash payments received in respect of Swap
Agreements during such Excess Cash Flow Period to the extent not included in the
computation of EBITDA,

 

--------------------------------------------------------------------------------


 

(d)                                 any extraordinary, unusual or nonrecurring
gain realized in cash during such Excess Cash Flow Period (except to the extent
such gain consists of Net Proceeds subject to Section 2.11(b)),

 

(e)                                  to the extent deducted in the computation
of EBITDA, cash interest income,

 

(f)                                   the amount of consideration paid with
respect to assets acquired as part of a Permitted Business Acquisition to the
extent such property or assets have been subsequently disposed of pursuant to
Section 6.05(h) and such amount reduced Excess Cash Flow in a prior year, and

 

(g)                                  the amount related to items that were
deducted from or not added to Net Income in connection with calculating
consolidated Net Income or were deducted from or not added to consolidated Net
Income in calculating EBITDA to the extent either (x) such items represented
cash received by the Borrower or any Subsidiary or (y) such items do not
represent cash paid by the Borrower or any Subsidiary, in each case on a
consolidated basis during such Excess Cash Flow Period.

 

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower commencing
with the 2012 fiscal year.

 

“Excess Cash Flow Prepayment Date” shall have the meaning assigned to such term
in Section 2.11(c).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time and any successor statute.

 

“Excluded Accounts” shall mean (x) a Deposit Account (i) which is used for the
sole purpose of making payroll and withholding tax payments related thereto and
other employee wage and benefit payments and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements),
(ii) which is used for paying taxes, including sales taxes, (iii) which is used
as an escrow account or as a fiduciary or trust account or (iv) which,
individually or together with any other Deposit Accounts that are Excluded
Accounts pursuant to this clause (iv), has an average daily balance for any
fiscal month of less than $3 million and (y) the Net Proceeds Pledged Account.

 

“Excluded Contribution” at any date of determination, an amount equal to:

 

(a)                                 (i) the fair market value (as reasonably
determined by the Borrower) of property or assets contributed to the Borrower
(A) as capital contributions to its capital and (B) the net cash proceeds
received by the Borrower from the sale (other than to a Restricted Subsidiary)
of Qualified Capital Stock of the Borrower or Equity Interests of any Parent
Entity, in each case designated as Excluded Contributions pursuant to a
certificate of a Responsible Officer of the Borrower on the date such capital
contributions are utilized, which amount has not been designated as an EBITDA
Addback Contribution and has not been included in the determination of the
Available Basket Amount; provided that (i) the fair market value of such
property or assets shall have been determined pursuant to a resolution duly
adopted by the Board of Directors of Holdings, any Parent Entity or the Borrower
(or, to the extent that the fair market value of the property or assets is
greater than $25.0 million, such fair market value is supported by a valuation
of a nationally recognized independent appraiser within three (3) months of such
contribution) and (ii) the contribution of any property or assets other than
cash and cash equivalents shall be deemed an Investment by the Borrower in
respect of such property or assets and shall build the

 

--------------------------------------------------------------------------------


 

Available Basket only to the extent the Borrower would be permitted to make such
Investment under Section 6.04 (and such deemed Investment shall constitute a use
of such Investment capacity subject to any limits or restrictions (if any) on
such Investments under Section 6.04), minus

 

(b)                                 the sum at the time of determination of:

 

(i) any amounts thereof used to make (A) Investments pursuant to Section
6.04(r)(ii) and (B) Restricted Debt Payments pursuant to clause (y) of the
proviso to Section 6.09(b), and

 

(ii) the cumulative amount of Restricted Payments made pursuant to Section
6.06(e)(ii) (without duplication of amounts paid by the Borrower to Holdings
which are then further distributed by Holdings under such Section) after the
Restatement Date and on or prior to the date of determination.

 

“Excluded Subsidiary” shall mean (a) any Restricted Subsidiary that is
prohibited by law, regulation or Contractual Obligation from providing a
Guarantee of the Obligations or that would require a governmental (including
regulatory) consent, approval, license or authorization in order to provide such
Guarantee, (b) any Restricted Subsidiary for which the Guaranteeing of the
Obligations by such Subsidiary would result in material adverse tax consequences
as reasonably determined by the Borrower, (c) any Disregarded Domestic
Subsidiary, (d) any Domestic Subsidiary that is a direct or indirect Subsidiary
of a Disregarded Domestic Subsidiary, (e) any not-for profit Restricted
Subsidiary, Captive Insurance Subsidiary or Special Purpose Subsidiary, (f) any
Foreign Subsidiary and (g) any Restricted Subsidiary to the extent that the
burden or cost of obtaining a Guarantee of the Obligations from such Subsidiary
outweighs the benefit afforded thereby, as reasonably determined by the
Administrative Agent and the Borrower.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income taxes imposed on (or measured
by) its net income (or franchise taxes imposed in lieu of net income taxes) by
the United States of America (or any state thereof) or the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located or any other jurisdiction as a result of such recipient engaging in a
trade or business in such jurisdiction for tax purposes, (b) any branch profits
tax or any similar tax that is imposed by any jurisdiction described in clause
(a) above, (c) in the case of a Lender making a Term Loan to the Borrower, any
withholding tax imposed by the United States or imposed by the jurisdiction in
which such Lender is incorporated or has its principal place of business that
(x) is in effect and would apply to amounts payable hereunder to such person
(assuming applicable forms required under Section 2.17(e) have not been
delivered by such person) at the time such person becomes a party to such Term
Loan to the Borrower (or designates a new Lending Office) except to the extent
that such person (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Loan Party with respect to any withholding tax pursuant to
Section 2.17(a) or Section 2.17(c) or (y) is attributable to such person’s
failure to comply with Section 2.17(e) with respect to such Term Loan unless
such failure to comply with Section 2.17(e) is a result of a change in law after
the date such Lender becomes a party to such Term Loan to the Borrower (or
designates a new Lending Office), (d) any interest, additions to taxes or
penalties with respect to the foregoing and (e) any withholding taxes imposed
pursuant to FATCA.

 

“Existing Debt” shall mean the Revolving Facility Loans (as defined in the
Original Credit Agreement) and the Non-Continuing Term Loans (as defined in the
Restatement Agreement), in each case, outstanding under the Original Credit
Agreement immediately prior to the Restatement Date.

 

--------------------------------------------------------------------------------


 

“Extended Term Loans” shall have the meaning assigned to such term in Section
2.23(a)(ii).

 

“Extension” shall have the meaning assigned to such term in Section 2.23(a).

 

“Extension Offer” shall have the meaning assigned to such term in Section
2.23(a).

 

“FATCA” shall mean Sections 1471 through 1474, as of the Restatement Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” shall mean that certain Fee Letter dated May 10, 2012 by and among
the Borrower, the Joint Lead Arrangers and the Administrative Agent.

 

“Fees” shall have the meaning assigned to such term in Section 2.12(a).

 

“Final Maturity Date” shall mean, as at any date, the latest to occur of (a) the
Maturity Date, (b) the latest maturity date in respect of any outstanding
Extended Term Loans and (c) the latest maturity date in respect of any
outstanding Incremental Term Loans.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Loan Party
or any ERISA Affiliate.

 

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Benefit Arrangement
or Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

 

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness of any other person, whether
or not such Indebtedness or other obligation is assumed by the guarantor;
provided, however, that the term “Guarantee” shall not include (x) endorsements
for collection or deposit, in either case in the ordinary course of business,
(y) customary and reasonable indemnity obligations in effect on the Restatement
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement or (z) any dealer related inventory repurchase
obligations.  The amount of any Guarantee for purposes of clause (b) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such person in good faith.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee”.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents of any nature which are
subject to regulation by any Governmental Authority or which would reasonably be
likely to give rise to liability under any Environmental Law, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas.

 

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“IFRS” shall mean international accounting standards within the meaning of the
IAS Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

--------------------------------------------------------------------------------


 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Borrower (i) having total assets (as determined in accordance with GAAP) in
an amount of less than 2.5% of Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries, (ii) contributing less than 2.5% to EBITDA for the Test
Period of twelve (12) consecutive fiscal months most recently ended for which
financial statements have been delivered pursuant to Section 5.04 and (iii)
contributing less than 2.5% to consolidated revenues of the Borrower and its
Restricted Subsidiaries for the Test Period of twelve (12) consecutive fiscal
months most recently ended for which financial statements have been delivered
pursuant to Section 5.04; provided, however, that the total assets (as so
determined), EBITDA contribution (as so determined) and revenue (as so
determined) of all Immaterial Subsidiaries shall not exceed 2.5% of Consolidated
Total Assets of the Borrower and its Restricted Subsidiaries, 2.5% of EBITDA for
the relevant period or 2.5% of the consolidated revenues of the Borrower and its
Restricted Subsidiaries for the relevant period, as the case may be.  In the
event that total assets of all Immaterial Subsidiaries exceeds 2.5% of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries, the
total contribution to EBITDA of all Immaterial Subsidiaries exceeds 2.5% of
EBITDA for any relevant Test Period for which financial statements have been
delivered pursuant to Section 5.04 or the total revenue of all Immaterial
Subsidiaries exceeds 2.5% of consolidated revenues of the Borrower and its
Restricted Subsidiaries for any relevant Test Period for which financial
statements have been delivered pursuant to Section 5.04, as the case may be, (i)
such Restricted Subsidiaries shall no longer constitute Immaterial Subsidiaries
to be excluded as Immaterial Subsidiaries until such 2.5% thresholds are met and
(ii) to the extent not otherwise excluded as a Subsidiary Loan Party, shall
comply with the Collateral and Guarantee Requirement.

 

“Increased Facility Activation Date” shall mean any Business Day on which any
Lender shall execute and deliver to the Administrative Agents an Increased
Facility Activation Notice pursuant to Section 2.22(a).

 

“Increased Facility Activation Notice” shall mean a notice substantially in the
form of Exhibit J.

 

“Increased Facility Closing Date” shall mean any Business Day designated as such
in an Increased Facility Activation Notice.

 

“Incremental ABL Commitments” shall mean any incremental revolving commitments
incurred under the ABL Credit Agreement, in an aggregate amount not to exceed
$50.0 million.

 

“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section 6.01(p).

 

“Incremental Term Facility” shall mean the commitments (if any) of Lenders
(including New Lenders) to make Incremental Term Loans in accordance with
Section 2.22(a) and the Incremental Term Loans in respect thereof.

 

“Incremental Term Lenders” shall mean (a) on any Increased Facility Activation
Date relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

 

“Incremental Term Loans” shall mean any term loans made pursuant to Section
2.22(a).

 

“Incremental Term Maturity Date” shall mean, with respect to the Incremental
Term Loans to be made pursuant to any Increased Facility Activation Notice, the
maturity date specified in such Increased Facility Activation Notice.

 

--------------------------------------------------------------------------------


 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP, (c) all obligations of such person under conditional sale
or other title retention agreements relating to property or assets purchased by
such person, (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (other than current intercompany
liabilities (but not any refinancings, extensions, renewals or replacements
thereof) incurred in the ordinary course of business and maturing within three
hundred sixty-five (365) days after the incurrence thereof), to the extent that
the same would be required to be shown as a long term liability on a balance
sheet prepared in accordance with GAAP, (e) all Guarantees by such person of
Indebtedness of others, (f) all Capital Lease Obligations of such person, (g)
all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements net of payments such person would receive
in the event of early termination on such date of determination, (h) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of letters of credit and (i) the principal
component of all obligations of such person in respect of bankers’ acceptances. 
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.  The Indebtedness of the Borrower
and the Restricted Subsidiaries shall exclude (i) accrued expenses and accounts
and trade payables, (ii) liabilities under vendor agreements to the extent such
indebtedness may be satisfied through non-cash means such as purchase volume
earnings credits and (iii) reserves for deferred income taxes.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated May 8, 2012, as modified or supplemented prior to the Restatement Date.

 

“Insolvent” with respect to any Multiemployer Plan, shall mean the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intercompany Note” shall mean the Intercompany Note substantially in the form
of Exhibit H.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, in the form of
Exhibit N, among the Administrative Agent and the ABL Agent and acknowledged by
the Borrower and the other Loan Parties.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum without duplication of (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (b) capitalized interest of such person.  For purposes of the foregoing,

 

--------------------------------------------------------------------------------


 

gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Borrower and the Restricted
Subsidiaries with respect to Swap Agreements (provided that payments and costs
upon the settlement or termination of a Swap Agreement will not be included in
Interest Expense).

 

“Interest Payment Date” shall mean, (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three (3) months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three (3) months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type and (b)
with respect to any ABR Loan, the first day of April, July, October and January
of each year.

 

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if agreed by all relevant Lenders) or
shorter period, as the Borrower may elect, or the date any Eurodollar Borrowing
is converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Section 2.09, Section 2.10 or Section 2.11; provided,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day. 
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Goldman Sachs Bank USA.

 

“Joint Venture” shall mean a joint venture or similar arrangement, whether in
corporate, partnership or other legal form which is not a Subsidiary but in
which the Borrower or any Subsidiary owns or controls any Equity Interests;
provided, in no event shall any corporate Subsidiary of any person be considered
to be a Joint Venture to which such person is a party.

 

“Junior Lien Indebtedness” shall mean Indebtedness (other than the ABL Loans or
any Replacement ABL Loans secured on a pari passu basis with the ABL Loans) of
the Borrower or any Restricted Subsidiary that is expressly subordinated, in
writing, in right of security in respect of the Collateral to the Obligations.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder in accordance with Section 9.04.

 

“Lender Counterparty” shall mean any counterparty to a Cash Management
Obligation or Swap Agreement that (i) was a Joint Lead Arranger, Lender or an
Affiliate of any thereof on the Restatement Date or (ii) at the time the Cash
Management Obligation or Swap Agreement was entered

 

--------------------------------------------------------------------------------


 

into, was a Joint Lead Arranger, a Lender, or an Affiliate of any thereof;
provided that in the case of clauses (i) and (ii) the Borrower and the
applicable counterparty provide a certificate within the later of (i) ten (10)
Business Days of entry into the applicable Swap Agreement or Cash Management
Obligation, as applicable and (ii) the Restatement Date designating such
counterparty as a Lender Counterparty in respect of the applicable Cash
Management Obligation or Swap Agreement and certifying that such counterparty is
not a “Lender Counterparty” in respect of the applicable Cash Management
Obligation or Swap Agreement under the ABL Credit Agreement or any Replacement
ABL Credit Agreement.

 

“Lender Parent” shall mean, with respect to any Lender, any person as to which
such Lender is, directly or indirectly, a Subsidiary.

 

“Lender Party” shall mean the Administrative Agent and each other Lender.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” shall mean this Agreement, the Restatement Agreement, the
Intercreditor Agreement, any Supplemental Intercreditor Agreement, the Security
Documents, the Administrative Agent Fee Letter, the Fee Letter and any Note
issued under Section 2.09(e) and any amendments (including any amendments
pursuant to Section 2.22, Section 2.23, Section 9.08(d) and Section 9.08(e)) and
waivers to any of the foregoing.

 

“Loan Parties” shall mean Holdings, the Borrower, the Subsidiary Loan Parties
and any Parent Entity, in lieu of Holdings, that has executed and delivered an
assumption agreement in substantially the form of Exhibit D to the Collateral
Agreement and become a “Guarantor” and “Grantor” thereunder.

 

“Loans” shall mean the Term Loans and any Incremental Term Loans.

 

“Local Time” shall mean New York City time.

 

“Management Group” shall mean the group consisting of the directors, officers
and other management personnel of any Parent Entity, the Borrower and the
Restricted Subsidiaries.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect with respect to
(a) the business, assets, financial condition or results of operations, in each
case of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole, or (b) the validity or enforceability of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder, in each
case, taken as a whole.

 

“Maturity Date” shall mean May 30, 2018.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

--------------------------------------------------------------------------------


 

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.23(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean the properties listed on Schedule 5.09 and the
owned real properties of the Loan Parties encumbered by a Mortgage pursuant to
Section 5.09.

 

“Mortgage” shall have the meaning assigned to such term in Section 5.09(c).

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate (other than
one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) is making or accruing an obligation to make contributions, or has
within any of the preceding six (6) plan years made or accrued an obligation to
make contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)                                 an amount equal to 100% of the cash proceeds
actually received by the Borrower or any of the Restricted Subsidiaries, which,
in any fiscal year in the aggregate for all such persons exceeds $20.0 million
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise and including casualty insurance settlements and
condemnation awards, but only as and when received) from any loss, damage,
destruction or condemnation of, or any Disposition to any person of any asset or
assets of the Borrower or any Restricted Subsidiary in a single transaction or
series of related transactions (other than those (x) pursuant to Section
6.05(a), (b), (c), (e), (f), (i), (j), (k), (m), (n), (o), (p), (r), (t), (u),
(v), (w), (x), (y), (z), (aa), (bb) and (cc) and (y) so long as the ABL Credit
Agreement or any Replacement ABL Credit Agreement is in effect, from any loss,
damage, destruction or condemnation, or any Disposition to any person of any
Current Asset Collateral), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
payments of debt and other obligations relating to the applicable asset then due
and payable or required to be paid or discharged by the purchaser or transferee
of such asset (other than pursuant hereto or pursuant to any Junior Lien
Indebtedness), other customary expenses and brokerage, consultant and other
customary fees and expenses actually incurred in connection therewith, (ii)
Taxes paid or payable as a result thereof or any Tax Distributions resulting
therefrom and (iii) any reserve for adjustment in respect of (A) the sale price
of such asset or assets established in accordance with GAAP and (B) any
liabilities associated with such asset or assets and retained by the Borrower or
such Restricted Subsidiary after such sale, transfer or other disposition
thereof, including pension and other post-employment benefit obligations
associated with such transaction, provided that if no Event of Default exists
and Holdings or the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower to the Administrative Agent promptly following receipt
of any such proceeds setting forth the Borrower’s intention to use or commit to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair Term Priority Collateral useful in the business the
Borrower and the Restricted Subsidiaries or make Permitted Business
Acquisitions, in each case within fifteen (15) months of such receipt, then such
portion shall not constitute Net Proceeds

 

--------------------------------------------------------------------------------


 

except to the extent not so used or not contractually committed to be so used
within such fifteen (15)-month period (it being understood that (1) any amount
so contractually committed to be used within such fifteen (15)-month period must
be so used within one hundred eighty (180) days of such commitment, (2) if any
amount is reinvested in assets under construction, such reinvestment shall be
deemed to occur in full on the date of commencement of construction, (3) if any
portion of such proceeds are not so used within the period required by clause
(1) hereof (whether because such amount is contractually committed to be used
and subsequent to such date such contract is terminated or expires without such
portion being so used or for any other reason), such remaining portion shall
constitute Net Proceeds (as of the date of such termination or expiration (if
applicable)), (4) to the extent any amounts are deducted from Net Proceeds
pursuant to clause (2) above in respect of assets under construction and such
construction is abandoned or terminated, any unexpended amounts shall constitute
Net Proceeds (as of the date of such termination or abandonment) without giving
effect to this proviso) and (5) such Net Proceeds shall be deposited into the
Net Proceeds Pledged Account and such Net Proceeds shall remain in the Net
Proceeds Pledged Account until reinvestment in accordance with the terms of this
clause (a) or applied to prepay the Loans in accordance with this clause (a),
and,

 

(b)                                 an amount equal to 100% of the cash proceeds
received by the Borrower or any Restricted Subsidiary from the incurrence,
issuance or sale by the Borrower or any of the Restricted Subsidiaries of any
Indebtedness (other than Indebtedness permitted by Section 6.01) net of all
taxes and fees (including investment banking fees), commissions, underwriting
discounts, costs and other expenses, in each case incurred in connection with
such issuance or sale.

 

“Net Proceeds Pledged Account” shall mean a Deposit Account held at, and subject
to the sole dominion and control of, the Administrative Agent.

 

“New Lender” shall have the meaning assigned to such term in Section 2.22(b).

 

“New Lender Supplement” shall have the meaning assigned to such term in Section
2.22(b).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).

 

“Non-Debt Fund Affiliate” shall mean any affiliate of Holdings other than (a)
any Subsidiary of Holdings and (b) any Debt Fund Affiliate.

 

“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“Obligations” shall mean (a) for purposes of the Loan Documents, all obligations
of every nature of each Loan Party from time to time owed to the Agents
(including former Agents) or the Lenders, under any Loan Document, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Loan Party, would have accrued on any such
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise and (b) for purposes of any Security Document, also includes
obligations in respect of Cash Management Obligations and Swap Agreements

 

--------------------------------------------------------------------------------


 

with a Lender Counterparty.  For the avoidance of doubt, Incremental Term Loans
shall constitute Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Original Credit Agreement” shall mean the Credit Agreement, dated as of
February 9, 2012, among Holdings, the Borrower, the lenders party thereto from
time to time, JPMorgan Chase Bank, N.A., as administrative agent and the other
agents and parties party thereto from time to time.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

 

“Parent” shall mean Generac Holdings Inc.

 

“Parent Entity” shall mean any of (i) Holdings and (ii) any other person of
which Holdings is a Subsidiary.

 

“Participant” shall have the meaning assigned to such term in Section
9.04(c)(i).

 

“Participant Register” shall have the meaning assigned to such term in Section
9.04(c)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permitted Business Acquisition” shall mean any acquisition by the Borrower or
any Restricted Subsidiary of all or substantially all of the assets of, or a
majority of the outstanding Equity Interests (other than directors’ qualifying
shares and similar de minimis holdings required by applicable law in, a person
or division or line of business of a person (but in any event including any
Investment in a Subsidiary which serves to increase the Borrower’s or any
Restricted Subsidiary’s respective equity ownership in such Subsidiary),
provided that: (i) on the date of execution of the purchase agreement in respect
of such acquisition, no Event of Default shall have occurred and be continuing
or would result therefrom; (ii) if the aggregate cash consideration to be paid
by the Borrower or any Restricted Subsidiary exceeds $10.0 million, the Borrower
shall have delivered to the Administrative Agent at least five (5) days prior to
such acquisition a certificate of a Responsible Officer of the Borrower to such
effect, together with all financial information for such Subsidiary or assets
that is reasonably requested by the Administrative Agent and available to the
Borrower, and (iii) if (with respect to any acquisition of a person or any
Equity Interests in a person) the acquired person shall not become a Subsidiary
Loan Party or (with respect to any acquisition of assets) the assets shall be
acquired by a Subsidiary that is not a Subsidiary Loan Party, the aggregate
amount of cash or property in connection with such acquisition shall not exceed
$50.0 million plus amounts permitted by Sections 6.04(b), (q), (r), (t) or (v)
(and, without duplication, clause (v) to the extent made with an Investment
pursuant to Sections 6.04(b), (q), (r), or (t)).

 

“Permitted Debt Securities” shall mean unsecured Indebtedness of the Borrower or
any Restricted Subsidiary, (i) that is expressly subordinated to the prior
payment in full of the Obligations pursuant to provisions substantially similar
to those set forth in Exhibit G or otherwise on terms reasonably satisfactory to
the Administrative Agent (it being understood that customary high yield
subordination terms prevailing at the time of determination shall be deemed to
be so satisfactory), (ii) the terms of which do not provide for any scheduled
repayment, mandatory redemption (other than pursuant

 

--------------------------------------------------------------------------------


 

to customary provisions relating to redemption or repurchase upon change of
control or sale of assets) or sinking fund obligation prior to the date that is,
at the time of issuance of such Indebtedness, ninety-one (91) days after the
Final Maturity Date, (iii) in the case of Indebtedness with an outstanding
principal amount in excess of $35.0 million, the covenants, events of default,
and remedy provisions of which, taken as a whole, are not materially more
restrictive to, or the mandatory repurchase or redemption provisions thereof are
not materially more onerous or expansive in scope, taken as a whole, on, the
Borrower and the Restricted Subsidiaries than the terms of the Loan Documents in
the good faith determination of the Borrower and (iv) in respect of which no
Subsidiary of the Borrower that is not an obligor under the Loan Documents is an
obligor.

 

“Permitted Investments” shall mean:

 

(a)                                 direct obligations of the United States of
America or any member of the European Union or any agency thereof or obligations
guaranteed by the United States of America or any member of the European Union
or any agency thereof, in each case with maturities not exceeding two (2) years;

 

(b)                                 time deposit accounts, certificates of
deposit and money market deposits maturing within one hundred eighty (180) days
of the date of acquisition thereof issued by a bank or trust company that is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America having capital,
surplus and undivided profits in excess of $250.0 million and whose long-term
debt, or whose parent holding company’s long-term debt, is rated A (or such
similar equivalent rating or higher by at least one (1) nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act);

 

(c)                                  repurchase obligations with a term of not
more than one hundred eighty (180) days for underlying securities of the types
described in clause (a) above entered into with a bank meeting the
qualifications described in clause (b) above;

 

(d)                                 commercial paper, maturing not more than one
(1) year after the date of acquisition, issued by a corporation organized and in
existence under the laws of the United States of America or any foreign country
recognized by the United States of America with a rating at the time as of which
any investment therein is made of P-2 (or higher) according to Moody’s, or A-1
(or higher) according to S&P;

 

(e)                                  securities with maturities of two (2) years
or less from the date of acquisition issued or fully guaranteed by any State,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least A by S&P or A by
Moody’s;

 

(f)                                   shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (a) through (e) above;

 

(g)                                  money market funds that (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5.0 billion; and

 

(h)                                 other short-term investments utilized by
Foreign Subsidiaries of the Borrower in accordance with normal investment
practices for cash management in investments of a type analogous to the
foregoing.

 

--------------------------------------------------------------------------------


 

“Permitted Investors” shall mean (a) the Sponsors and (b) the members of the
Management Group.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), except as otherwise
permitted under Section 6.01, (b) other than with respect to Indebtedness
permitted pursuant to Section 6.01(h), Section 6.01(i) and Section 6.01(q), such
Permitted Refinancing Indebtedness has a final maturity date equal to or later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being Refinanced, (c) other than in respect of Indebtedness
permitted by Section 6.01(a), Section 6.01(o), Section 6.01(p), Section 6.01(z)
and Section 6.01(bb), if the Indebtedness being Refinanced is by its terms
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
taken as a whole, (d) no Permitted Refinancing Indebtedness shall have obligors
or contingent obligors that were not obligors or contingent obligors (or that
would not have been required to become obligors or contingent obligors) in
respect of the Indebtedness being Refinanced except to the extent otherwise
permitted under Section 6.01 or Section 6.04 and (e) if the Indebtedness being
Refinanced is (or would have been required to be) secured by the Collateral
(whether on a pari passu or junior basis to the Secured Parties), such Permitted
Refinancing Indebtedness may be secured by such Collateral on terms not
materially less favorable, taken as a whole, to the Secured Parties than (i) in
respect of such Permitted Refinancing Indebtedness secured by the Collateral on
a pari passu basis to the Secured Parties, those contained in the documentation
governing the Term Facility and (ii) in respect of such Permitted Refinancing
Indebtedness secured by the Collateral on a junior basis to the Secured Parties,
those contained in the collateral agreement outstanding in respect of the
Indebtedness being Refinanced; and provided further, that, except as otherwise
provided herein, with respect to a Refinancing of (x) Permitted Debt Securities
such Permitted Refinancing Indebtedness shall meet the requirements of clauses
(i), (ii), (iii) and (iv) of the definition of “Permitted Debt Securities” and
(y) Indebtedness secured by a Lien on the Collateral, any Liens securing such
Permitted Refinancing Indebtedness shall be subject to an intercreditor
agreement that is not materially less favorable, taken as a whole, to the
Secured Parties than the intercreditor agreement outstanding in respect of the
Indebtedness being Refinanced.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trust, or other organization (whether or not a legal
entity), or any government or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

--------------------------------------------------------------------------------


 

“Platform” shall have the meaning assigned to such term in Section 5.14.

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee”.

 

“Prime Rate” shall have the meaning assigned to such term in the definition of
the term “ABR”.

 

“Pro Forma Basis” shall mean, as to any calculation of the Total Leverage Ratio,
the Secured Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio and
Consolidated Total Assets for any events as described below that occur
subsequent to the commencement of any period of four (4) consecutive quarters
(the “Reference Period”) for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the Reference Period or in the case of
Consolidated Total Assets, after giving effect thereto (it being understood and
agreed that (x) unless otherwise specified, such Reference Period shall be
deemed to be the four (4) consecutive fiscal quarters ending on the last day of
the most recently ended fiscal quarter of the Borrower and its Subsidiaries for
which financial statements are available and such pro forma adjustments shall be
excluded to the extent already accounted for in the calculation of EBITDA for
such period and (y) if any person that became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any Restricted
Subsidiary shall have experienced any event requiring adjustments pursuant to
this definition, then such calculation shall give pro forma effect thereto for
such period as if such event occurred at the beginning of such period):  (i) in
making any determination of EBITDA, pro forma effect shall be given to any asset
disposition of a Restricted Subsidiary, manufacturing facility or line of
business, to any asset acquisition, any discontinued operation or any
operational change and any Subsidiary Redesignation in each case that occurred
during the Reference Period (or, in the case of determinations made with respect
to any action the taking of which hereunder is subject to compliance on a Pro
Forma Basis or otherwise with the Total Leverage Ratio, the Secured Leverage
Ratio or the Consolidated Fixed Charge Coverage Ratio (any such action, a
“Restricted Action”) occurring during the Reference Period or thereafter and
through and including the date of such determination) and (ii) in making any
determination on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness
incurred or assumed and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
incurred or permanently repaid, returned, redeemed or extinguished during the
Reference Period (or, in the case of determinations made with respect to any
Restricted Action, occurring during the Reference Period or thereafter and
through and including the date of such determination) shall be deemed to have
been incurred or repaid, returned, redeemed or extinguished at the beginning of
such period (it being understood that for purposes of any calculation of the
Total Leverage Ratio, the Secured Leverage Ratio, the Consolidated Fixed Charge
Coverage Ratio and Consolidated Total Assets, the use of proceeds of any such
Indebtedness shall be taken into account in such calculation) and (y) Interest
Expense of such person attributable to (A) interest on any Indebtedness, for
which pro forma effect is being given as provided in the preceding clause (x),
bearing floating interest rates shall be computed on a pro forma basis utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of determination as if such rate had been actually in effect
during the period for which pro forma effect is being given taking into account
any interest hedging arrangements applicable to such Indebtedness, (B) any
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Responsible Officer of the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP and
(C) interest on any Indebtedness that may optionally be determined at an

 

--------------------------------------------------------------------------------


 

interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as the Borrower or Restricted Subsidiary may designate.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of any such asset acquisition, asset disposition, discontinued operation or
operational change, Subsidiary Redesignation or Unrestricted Subsidiary
Designation, may include adjustments to reflect operating expense reductions and
other operating improvements or synergies reasonably expected to result from
such asset acquisition, asset disposition, discontinued operation, operational
change, or Subsidiary Redesignation and for purposes of determining compliance
with the Total Leverage Ratio, the Secured Leverage Ratio and the Consolidated
Fixed Charge Coverage Ratio such adjustments may reflect additional operating
expense reductions and other additional operating improvements and synergies
that (x) would be includable in pro forma financial statements prepared in
accordance with Regulation S-X and (y) such other adjustments not includable in
Regulation S-X under the Securities Act for which substantially all of the steps
necessary for the realization thereof have been taken or are reasonably
anticipated by the Borrower to be taken in the next twelve (12)-month period
following the consummation thereof and, are estimated on a good faith basis by
the Borrower; provided, however that the aggregate amount of any such
adjustments pursuant to clause (y) (together with the aggregate add back to
EBITDA pursuant to clause (a)(iv) thereof with respect to the applicable four
(4) fiscal quarter period) shall not exceed 15% of the EBITDA of the Borrower
and the Restricted Subsidiaries for any four (4) fiscal quarter period (prior to
giving effect to any add back pursuant to clause (a)(iv) thereof).  The Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
of the Borrower setting forth such demonstrable or additional operating expense
reductions and other operating improvements or synergies and information and
calculations supporting them in reasonable detail.

 

“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and/or Section 4975(c) of the Code.

 

“Projections” shall mean the projections of Holdings, the Borrower and its
Subsidiaries provided to the Administrative Agent prior to the Restatement Date.

 

“Qualified Capital Stock” shall mean any Equity Interest of any person that does
not by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable or exercisable) or upon the happening of any
event (a) provide for scheduled payments of dividends in cash (other than at the
option of the issuer) prior to the date that is, at the time of issuance of such
Equity Interest, ninety-one (91) days after the Final Maturity Date, (b) become
mandatorily redeemable at the option of the holder thereof (other than for
Qualified Capital Stock or pursuant to customary provisions relating to
redemption upon a change of control or sale of assets) pursuant to a sinking
fund obligation or otherwise prior to the date that is, at the time of issuance
of such Equity Interest, ninety-one (91) days after the Final Maturity Date or
(c) become convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests that are not Qualified Capital Stock; provided
further, that if any such Equity Interest is issued pursuant to a plan for the
benefit of the employees, directors, officers, managers or consultants of
Holdings (or any Parent Entity thereof), the Borrower or its Subsidiaries or by
any such plan to such persons, such Equity Interest shall not be regarded as an
Equity Interest not constituting Qualified Capital Stock solely because it may
be required to be repurchased by Holdings (any Parent Entity), the Borrower or
its Subsidiaries in order to satisfy applicable regulatory obligations.

 

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the

 

--------------------------------------------------------------------------------


 

obligations of which are non-recourse (except for Standard Receivables
Undertakings) to the Borrower or any of the Restricted Subsidiaries (other than
a Special Purpose Subsidiary) pursuant to which the Borrower or any of the
Restricted Subsidiaries sells their accounts receivable to either (a) a Person
that is not a Restricted Subsidiary or (b) a Special Purpose Subsidiary that in
turn sells its accounts receivable to a Person that is not a Restricted
Subsidiary.

 

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issue or sold in connection with, and any other fees paid to a
Person that is not a Restricted Subsidiary in connection with any Receivables
Facility permitted by Section 6.01(aa).

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis”.

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness”, and “Refinanced” shall have a
meaning correlative thereto.

 

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.06(k).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation FD” shall mean Regulation FD as promulgated by the U.S. Securities
and Exchange Commission under the Securities Act and Exchange Act as in effect
from time to time.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender, any person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (i) such
Lender, (ii) an Affiliate of such Lender or (iii) an entity or an Affiliate of
an entity that administers, advises or manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Replaced Term Loans” shall have the meaning assigned thereto in Section
9.08(d).

 

--------------------------------------------------------------------------------


 

“Replacement ABL Credit Agreement” shall mean any credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of Replacement ABL Loans (other
than, for the avoidance of doubt, the ABL Credit Agreement and the Loan
Documents (as defined therein)).

 

“Replacement ABL Loans” shall mean any indebtedness or other financial
accommodation that has been incurred to extend, increase, renew, refund, replace
(whether upon or after termination or otherwise) or refinance (including by
means of issuances of debt securities) in whole or in part from time to time
indebtedness and other obligations under the ABL Credit Agreement; provided that
(a) any such Indebtedness shall be incurred by the obligors under the ABL Credit
Agreement, (b) on a pro forma basis immediately after giving effect to the
incurrence of any such Indebtedness, no Event of Default shall have occurred and
be continuing, (c) any Liens securing any such Indebtedness shall be subject to
the Intercreditor Agreement, (d) no such Indebtedness shall be subject to any
Guarantee by Holdings or any of its Subsidiaries (other than a Loan Party) and
(e) the principal amount of such Indebtedness shall not exceed the principal
amount of the ABL Loans so extended, increased, renewed, refunded, replaced or
refinanced (plus unpaid accrued interest and premium thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Replacement ABL Loans).

 

“Replacement Term Loans” shall have the meaning assigned thereto in Section
9.08(d).

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code), other than
those events as to which the thirty (30)-day notice period referred to in
Section 4043(c) of ERISA has been waived.

 

“Repricing Amendment” shall mean the repricing by the Borrower of all or any
portion of the Term Loans resulting in an Effective Yield for the Term Loans as
of the date of such repricing that is (and not by virtue of any fluctuation in
any “base” rate) less than the Effective Yield for the Term Loans immediately
prior to such repricing.

 

“Required Lenders” shall mean, at any time, Lenders having Loans that, taken
together, represent more than 50% of the sum of all Loans outstanding.  The
Loans of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

 

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
50%, provided that if the Secured Leverage Ratio at the end of such Excess Cash
Flow Period is equal to or less than 2.50:1.00, such percentage shall be 0%.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restatement Agreement” shall mean the Restatement Agreement, dated as of May
30, 2012, among the Borrower, the Lenders and JPMorgan Chase Bank, N.A., as
administrative agent under the Original Credit Agreement.

 

“Restatement Date” shall mean May 30, 2012.

 

--------------------------------------------------------------------------------


 

“Restatement Date Dividend” shall mean the dividend, in an amount not to exceed
$410 million, to be paid on, or within 45 days of, the Restatement Date from the
Borrower to Holdings from the proceeds of the Term Loans and to be paid from
Holdings to Parent and from Parent to the holders of the Equity Interests of
Parent.

 

“Restricted Action” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis”.

 

“Restricted Amount” shall have the meaning assigned to such term in Section
2.11(e).

 

“Restricted Debt Payment” shall have the meaning assigned to such term in
Section 6.09(b).

 

“Restricted Payments” shall have the meaning assigned to such term in Section
6.06.

 

“Restricted Subsidiary” shall mean each Subsidiary of the Borrower that is not
an Unrestricted Subsidiary.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Leverage Ratio” shall mean shall mean, on any date, the ratio of
Consolidated Secured Debt, as of such date, to EBITDA for the relevant Test
Period, all determined on a consolidated basis.

 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to Section
5.09.

 

“Special Purpose Subsidiary” shall mean a Restricted Subsidiary that (a) is
engaged solely in (x) the business of acquiring, selling, collecting, financing
or refinancing receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), accounts (as defined in the
Uniform Commercial Code as in effect in any jurisdiction from time to time) and
other accounts, all proceeds thereof and all rights (contractual and other),
collateral and other assets relating thereto and (y) any business or activities
incidental or related to such business, in each case permitted by this Agreement
and (b) is designated as a “Special Purpose Subsidiary” by the Borrower.

 

“Sponsors” shall mean CCMP and its Affiliates.

 

“Standard Receivables Undertakings” means representations, warranties, covenants
and indemnities entered into by the Borrower or any Subsidiary of the Borrower
which the Borrower has

 

--------------------------------------------------------------------------------


 

determined in good faith to be customary in a Receivables Facility, including,
without limitation, those relating to the servicing of the assets of a Special
Purpose Subsidiary.

 

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary that is expressly subordinated in right of payment to the
Obligations.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(d).

 

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
ordinary voting power or more than 50% of the partnership interests are, at the
time any determination is being made, directly or indirectly, owned, Controlled
or held by the parent.

 

“Subsidiary Loan Party” shall mean each Restricted Subsidiary that is a Wholly
Owned Subsidiary of the Borrower, other than (a) any Foreign Subsidiary of the
Borrower, (b) any Subsidiary of a Foreign Subsidiary, (c) any Unrestricted
Subsidiary, (d) any Immaterial Subsidiary or (e) any Excluded Subsidiary.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

“Supplemental Intercreditor Agreement” shall mean any intercreditor agreement
entered into in accordance with this Agreement after the Restatement Date by the
Administrative Agent with respect to the Collateral.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one (1) or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or other employee benefit plan providing for payments only on account of
services provided by current or former directors, officers, employees, members
of management or consultants of Holdings, the Borrower or any of its
Subsidiaries shall be a Swap Agreement.

 

“Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Tax Distribution” shall have the meaning assigned to such term in Section
6.06(f).

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

 

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement dated as of
November 10, 2006 among the Borrower and GPS CCMP Acquisition Corp.

 

“Term Facility” shall mean the Commitments and the Term Loans made hereunder.

 

--------------------------------------------------------------------------------


 

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a).

 

“Term Loan Percentage” shall mean as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, at any time after the Restatement Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower on
the Restatement Date pursuant to Section 2.01.

 

“Term Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Termination Date” shall have the meaning assigned to such term in the lead-in
to Article V.

 

“Test Period” shall mean, on any date of determination, the period of four (4)
consecutive fiscal quarters (taken as one (1) accounting period) of the Borrower
then most recently ended for which financial statements are available.

 

“Total Leverage Ratio” shall mean, on any date, the ratio of Consolidated Total
Debt, as of such date, to EBITDA for the relevant Test Period, all determined on
a consolidated basis.

 

“Transaction Costs” shall mean fees and expenses payable or otherwise borne by
Holdings, any other Parent Entity, the Borrower and its Subsidiaries in
connection with the Transactions occurring on or about the Restatement Date.

 

“Transactions” shall mean, collectively, (a) the transactions to occur pursuant
to the Loan Documents, including (i) the execution and delivery of the Loan
Documents and the initial borrowings hereunder, (ii) the repayment of the
Existing Debt and (iii) the making of the Restatement Date Dividend and (b) the
execution and delivery of the ABL Loan Documents.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the ABR.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
acquired or created after the Restatement Date designated by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided that the Borrower shall only be permitted to so designate an
Unrestricted Subsidiary (each an “Unrestricted Subsidiary Designation”) so long
as (a) as of the date of such designation, no Default or Event of Default exists
or would result therefrom, (b) as of the date of such designation, the
designation of such Unrestricted Subsidiary shall comply with Section 6.04, with
the amount of the fair market value of any assets owned by such Unrestricted
Subsidiary and any of its Subsidiaries at the time of the designation thereof
being deemed an Investment pursuant to Section 6.04 (as reasonably determined by
the Borrower in good faith), (c) after giving effect to the respective
Unrestricted Subsidiary Designation (as well as all other Unrestricted
Subsidiary Designations theretofore consummated after the first day of such
Reference Period) as if such Unrestricted Subsidiary Designation had occurred on
the first day of such Reference Period, on a Pro Forma Basis the Total Leverage
Ratio for

 

--------------------------------------------------------------------------------


 

the most recently completed Reference Period does not exceed 5.00:1.00 and (d)
as of the date of such designation, the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying to such officer’s knowledge, compliance with the
requirements of preceding clauses (a) through (c), inclusive, and containing the
calculations required by the preceding clause (c).  The Borrower may designate
any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of the
credit documentation (each, a “Subsidiary Redesignation”); provided that (i) no
Default or Event of Default then exists or would occur as a consequence of any
such Subsidiary Redesignation (including, but not limited to, under Sections
6.01 and 6.02), (ii) after giving effect to the respective Subsidiary
Redesignation (as well as all other Subsidiary Redesignations theretofore
consummated after the first day of such Reference Period) as if such Subsidiary
Redesignation had occurred on the first day of the Reference Period, on a Pro
Forma Basis the Total Leverage Ratio for the most recently completed Reference
Period does not exceed 5.00:1.00, (iii) treating such Subsidiary Redesignation
as a contribution to the Borrower of an amount equal to the fair market value of
such Unrestricted Subsidiary (as reasonably determined by the Borrower in good
faith) and (iv) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (iii), inclusive and containing the calculations
required by the preceding clause (ii).

 

“Unrestricted Subsidiary Designation” shall have the meaning assigned thereto in
the definition of “Unrestricted Subsidiary”.

 

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Adequate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title
III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Voluntary Prepayments” shall mean (a) any voluntary prepayment of Term Loans or
Incremental Term Loans pursuant to Section 2.11(a) and (b) any voluntary
prepayment of ABL Loans or Replacement ABL Loans in accordance with the ABL
Credit Agreement or a Replacement ABL Credit Agreement, as applicable, in each
to the extent that the commitments in respect of such loans are substantially
concurrently reduced voluntarily in an equal amount, in each case, to the extent
not financed using the proceeds of the incurrence of any long-term Indebtedness
(other than revolving Indebtedness).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including a payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth that will elapse
between such date and the making of such payment); by (b) the outstanding
principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the outstanding Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares (including shares issued to
foreign nationals) required pursuant to applicable law) are owned by such person
or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

--------------------------------------------------------------------------------


 

SECTION 1.02.                                   Terms Generally.

 

(a)  The definitions set forth or referred to in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  The words
“herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, the Loan Documents in which the reference appears
unless the context shall otherwise require.

 

(b)  Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document or other document, agreement or instrument
(including any by-laws, limited partnership agreement, limited liability company
agreement, articles of incorporation, certificate of limited partnership or
certificate of formation, as the case may be) shall mean such Loan Document,
agreement or instrument as amended, restated, amended and restated,
supplemented, otherwise modified, replaced, renewed, extended or refinanced from
time to time and any reference in this Agreement to any person shall include a
reference to such person’s permitted assigns and successors-in-interest.

 

SECTION 1.03.                                   Accounting Terms.

 

(a)  Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Restatement Date in GAAP
or in the application thereof (including the conversion to IFRS as described
below) on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided further that if an amendment is requested by the Borrower or
the Required Lenders, then the Borrower and the Administrative Agent shall
negotiate in good faith to enter into an amendment of such affected provisions
(without the payment of any amendment or similar fees to the Lenders) to
preserve the original intent thereof in light of such change in GAAP or the
application thereof subject to the approval of the Required Lenders (not to be
unreasonably withheld, conditioned or delayed); provided further that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.  If the Borrower notifies
the Administrative Agent that it is required to report under IFRS or has elected
to do so through an early adoption policy, “GAAP” shall mean international
financial reporting standards pursuant to IFRS (provided that after such
conversion, the Borrower cannot elect to report under GAAP).

 

--------------------------------------------------------------------------------


 

(b)  Notwithstanding anything to the contrary contained in paragraph (a) above
or the definition of Capital Lease Obligations, in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that they were in existence on the Restatement Date) that would
constitute Capital Lease Obligations on the Restatement Date shall be considered
Capital Lease Obligations and all calculations and deliverables under this
Agreement or any other Loan Document shall be made in accordance therewith
(provided that all financial statements delivered to the Administrative Agent in
accordance with the terms of this Agreement after the date of such accounting
change shall contain a schedule showing the adjustments necessary to reconcile
such financial statements with GAAP as in effect immediately prior to such
accounting change).

 

SECTION 1.04.                                   Rounding.  Except as otherwise
expressly provided herein, any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one (1)
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

 

SECTION 1.05.                                   Timing of Payment or
Performance.  When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day (other than as described in the definition of
ABR, Federal Funds Rate or Interest Period), the date of such payment or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

SECTION 1.06.                                   Classification.  For purposes of
determining compliance at any time with Sections 6.01, 6.02, 6.04, 6.05, 6.06,
6.07 and 6.09, in the event that any Lien, Investment, Indebtedness,
Disposition, Restricted Payment, affiliate transaction, contractual restriction
or prepayment of Indebtedness meets the criteria of more than one (1) of the
categories of transactions or items permitted pursuant to any clause of such
Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 and 6.09, the Borrower, in its sole
discretion, may classify or reclassify such transaction or item (or portion
thereof) and will only be required to include the amount and type of such
transaction (or portion thereof) in any one (1) category.

 

SECTION 1.07.                                   References to Laws.  Unless
otherwise expressly provided herein, references to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

 

SECTION 1.08.                                   Pro Forma.  Notwithstanding
anything to the contrary contained herein, financial ratios and tests (including
the Total Leverage Ratio, the Secured Leverage Ratio, the Consolidated Fixed
Charge Coverage Ratio and the amount of Consolidated Total Assets) pursuant to
this Agreement shall be calculated in the manner prescribed by the definition of
“Pro Forma Basis”.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                                   Commitments.  Subject to the
terms and conditions set forth herein each Lender agrees to and shall make Term
Loans to the Borrower on the Restatement Date in a principal amount not to
exceed its Commitment.

 

SECTION 2.02.                                   Loans and Borrowings.  (a)  On
the Restatement Date, the New Term Loans (as defined in the Restatement
Agreement) shall constitute, on the terms provided in the Restatement Agreement,
Term Loans hereunder and the Continued Term Loans (as defined in the

 

--------------------------------------------------------------------------------


 

Restatement Agreement) shall be ratified and confirmed as Term Loans hereunder
in all respects.  On the Restatement Date, the Term Loans shall be made (or, in
the case of the Continued Term Loans, continued) as part of a Borrowing
consisting of Term Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Term Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder.

 

(b)  Subject to Section 2.14, the Borrowing on the Restatement Date shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any ABR Loan or
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Term Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Term Loan in accordance
with the terms of this Agreement and such Lender shall not be entitled to any
amounts payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

 

(c)  Borrowings of more than one Type may be outstanding at the same time;
provided that, without the consent of the Administrative Agent, there shall not
at any time be more than a total of fifteen (15) Eurodollar Borrowings
outstanding.

 

(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03.                                   Requests for Borrowings.  To
request the Borrowing of Term Loans on the Restatement Date, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 1:00 p.m., Local Time, three (3) Business
Days before the proposed Restatement Date or (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., Local Time, one (1) Business Day before the
proposed Restatement Date.  Such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, fax or other
electronic transmission (including “.pdf” or “.tif”) to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower.  Such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i)  the aggregate amount of the requested Borrowing;

 

(ii)  the date of such Borrowing, which shall be a Business Day;

 

(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)  the location and number of the Borrower’s account to which funds are to be
disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to a requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected a Eurodollar Borrowing with an Interest Period of one (1)
month’s duration.  Promptly following receipt of the Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Term Loan to be made
as part of the requested Borrowing.

 

--------------------------------------------------------------------------------


 

SECTION 2.04.                                   [Reserved].

 

SECTION 2.05.                                   [Reserved].

 

SECTION 2.06.                                   Funding of Borrowings. 
(a)  Each Lender shall make the Term Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make the proceeds of such Term Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account
designated by the Borrower in the Borrowing Request.

 

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the Restatement Date that such Lender will not make available to the
Administrative Agent such Lender’s share of the Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent (provided, that any such payment by the
Borrower to the Administrative Agent is without prejudice to any claim the
Borrower may have against such applicable Lender) forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Term Loan included in
such Borrowing.

 

SECTION 2.07.                                   Interest Elections.  (a)  The
Borrowing on the Restatement Date initially shall be of the Type specified in
the Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Term Loans comprising such Borrowing, and the Term Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly (but in any event on the same
Business Day) by hand delivery, fax or other electronic transmission (including
“.pdf” or “.tif”) to the Administrative Agent of a written Interest Election
Request in the form of Exhibit D and signed by the Borrower.

 

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

--------------------------------------------------------------------------------


 

(i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)   if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

(d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)   If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.08.            Termination of Commitments.  (a)    The parties hereto
acknowledge that the Commitments will terminate at the earlier to occur of
(x) 5:00 p.m., Local Time, on the Restatement Date and (y) the making of any
Term Loans hereunder.

 

SECTION 2.09.            Repayment of Term Loans; Evidence of Debt.  (a)   The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of the Term Loans of
such Lender as provided in Section 2.10.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Term Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)   The Administrative Agent (or its agent or sub-agent appointed by it) shall
maintain the Register, as set forth in Section 9.04(b)(iv), in which it shall
record (i) the amount of each Term Loan made hereunder and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)   The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein

 

--------------------------------------------------------------------------------


 

absent manifest error; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Term Loans in
accordance with the terms of this Agreement and, provided further that in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

 

(e)   Any Lender may request that the Term Loans made by it be evidenced by a
promissory note (a “Note”) in the form of Exhibit M.  In such event, the
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent and the Borrower.  Thereafter, the Term Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one (1) or more promissory notes in
such form payable to the payee named therein.

 

SECTION 2.10.            Repayment of Term Loans.  (a)    Subject to the other
paragraphs of this Section, commencing October 1, 2012, the Borrower shall
(subject to the application of clause (b) below and Section 2.23) repay
Borrowings on the first day of April, July, October and January in each year
prior to the Maturity Date (each such date being referred to as a “Term Loan
Installment Date”), in each case in an amount equal to 0.25% of the original
principal amount of the Term Loans, and the final principal repayment
installment of the Term Loans shall be repaid on the Maturity Date and shall be
in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.

 

(b)   Prepayment of the Borrowings from:

 

(i)   Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant to
Section 2.11(c) shall be applied first to ABR Loans and then to Eurodollar
Loans, with the application thereof as directed by the Borrower (or if the
Borrower fails to specify, in direct order of maturity),

 

(ii)   any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied to the remaining installments thereof, in each
case, as directed by the Borrower (or if the Borrower fails to specify, shall be
applied first to ABR Loans and then to Eurodollar Loans, in each case, in direct
order of maturity), and

 

(iii)   any prepayments of the Term Loans effected as a result of transactions
permitted by Sections 6.01(a) or 9.08(d) may be applied at the option of the
Borrower first to the earliest maturity portion of the Term Loans and then to
the next earliest maturity portion of the Term Loans in accordance with the
terms of the Term Facility.

 

(c)   Prior to any optional repayment of any Borrowing hereunder, the Borrower
shall notify the Administrative Agent by telephone (confirmed by fax or other
electronic transmission (including “.pdf” or “.tif”)) of the Borrowings to be
repaid not later than 12:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one (1) Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurodollar Borrowing, three (3) Business Days before the
scheduled date of such repayment.  Each repayment of a Borrowing shall be
applied ratably to the Term Loans included in the repaid Borrowing.  Repayments
of Borrowings shall be accompanied by accrued interest on the amount repaid.  In
the event the Borrower fails to specify the Borrowings to which any such
voluntary prepayment shall be applied, such prepayment shall be applied as
follows first to prepay the ABR Loans and then to the Eurodollar Loans, in each
case, in direct order of maturity.

 

--------------------------------------------------------------------------------


 

SECTION 2.11.            Prepayment of Term Loans.  (a)   The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, without premium or penalty (but subject to Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(c);
provided that in the event of (i) any prepayment of Term Loans made with the
proceeds of any loans or bonds or (ii) an amendment to the Loan Documents in
respect of the Term Loans in connection with a Repricing Amendment, in each
case, on or prior to the second anniversary of the Restatement Date, the
Borrower shall pay to the Lenders a prepayment premium equal to (i) with respect
to any such prepayment made on or prior to the first anniversary of the
Restatement Date, 2% of the principal amount of the Term Loans so prepaid or, in
the case of any such amendment, the principal amount of relevant Term Loans
outstanding immediately prior to such amendment and (ii) with respect to any
such prepayment made after the first anniversary of the Restatement Date but on
or prior to the second anniversary of the Restatement Date, 1% of the principal
amount of the Term Loans so prepaid or, in the case of any such amendment, the
principal amount of relevant Term Loans outstanding immediately prior to such
amendment.

 

(b)   Subject to Section 2.11(e), the Borrower shall apply, without duplication,
all Net Proceeds within three (3) Business Days of receipt thereof to prepay
Borrowings in accordance with Section 2.10(b).

 

(c)   Subject to Section 2.11(e), not later than one hundred twenty-five (125)
days after the end of each Excess Cash Flow Period (the date of such prepayment,
the “Excess Cash Flow Prepayment Date”), the Borrower shall prepay Borrowings in
an aggregate amount equal to (i) an amount equal to the Required Percentage of
Excess Cash Flow for such Excess Cash Flow Period, and, at the option of the
Borrower, minus (ii) without duplication of amounts previously deducted in
respect of prior Excess Cash Flow Periods, the aggregate amount of Voluntary
Prepayments made at any time from the first day of the applicable Excess Cash
Flow Period until the Excess Cash Flow Prepayment Date.  Prepayments pursuant to
the immediately preceding sentence shall be applied in accordance with
Section 2.10(b).

 

(d)   Concurrently with any prepayment pursuant to Section 2.11(b), the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
demonstrating the calculation of the amount of the applicable Net Proceeds.  In
the event that the Borrower shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, the Borrower shall
promptly make an additional prepayment of the Term Loans in an amount equal to
such excess, and the Borrower shall concurrently therewith deliver to
Administrative Agent a certificate of a Financial Officer demonstrating the
derivation of such excess.

 

(e)   If the Borrower and the Restricted Subsidiaries determine in good faith
that the upstreaming or transferring as a dividend of any amounts required to
mandatorily prepay the Term Loans pursuant to Section 2.11(b) or
Section 2.11(c) would result in an additional current tax liability (such
amount, a “Restricted Amount”), as reasonably determined by the Borrower, the
amount the Borrower shall be required to mandatorily prepay pursuant to
Section 2.11(b) or Section 2.11(c), as applicable, shall be reduced by the
Restricted Amount until such time as it may upstream or transfer such Restricted
Amount without incurring such additional current tax liability.

 

(f)   Notwithstanding anything to the contrary contained in this Section 2.11,
if any Lender shall notify the Administrative Agent on the date of any
prepayment that it wishes to decline its share of any prepayment made pursuant
to Section 2.11(b) or Section 2.11(c), such share (the “Declined Prepayment
Amount”) may be retained by the Borrower; provided that in no event shall any
Lender decline any prepayment in connection with a refinancing of the Term
Loans.

 

--------------------------------------------------------------------------------


 

SECTION 2.12.            Fees.  (a)    The Borrower agrees to pay to the
Administrative Agent, for the account of the Administrative Agent, the agency
fees set forth in the Administrative Agent Fee Letter, at the times and in the
amount specified therein (the “Fees”).

 

(b)   All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent.  Once paid, none of the Fees shall be refundable
under any circumstances.

 

SECTION 2.13.            Interest.  (a)  The Term Loans comprising each ABR
Borrowing shall bear interest at the ABR plus the Applicable Margin.

 

(b)   The Term Loans comprising each Eurodollar Borrowing shall bear interest at
the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

 

(c)   Notwithstanding the foregoing, if any principal of or interest on any Term
Loan or any Fees or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of, or interest on, any
Term Loan, 2% plus the rate otherwise applicable to such Term Loan as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section (in each case, the “Default Rate”).

 

(d)   Accrued interest on each Term Loan shall be payable in arrears on each
Interest Payment Date for such Term Loan and on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Term Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Eurodollar Loan shall be payable on
the effective date of such conversion.

 

(e)   All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that interest computed by reference to the ABR
at times when the ABR is based on the Prime Rate shall be computed on the basis
of a year of three hundred sixty-five (365) days (or three hundred sixty-six
(366) days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable ABR, Eurodollar Base Rate or Eurodollar Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.14.            Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate, as
applicable, for such Interest Period; or

 

(b)   the Administrative Agent is advised by the Required Lenders that the
Eurodollar Base Rate or the Eurodollar Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Term Loans included in such Borrowing for such Interest
Period;

 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the

 

--------------------------------------------------------------------------------


 

Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing shall be converted to or continued as on the last
day of the Interest Period applicable thereto an ABR Borrowing, and (ii) if the
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

SECTION 2.15.            Increased Costs.  (a)   If any Change in Law shall:

 

(i)   impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate); or

 

(ii)   subject any Lender Party to any Taxes (other than (A) Indemnified Taxes
paid or payable under Section 2.17, (B) Other Taxes and (C) Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)   impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan, or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then within thirty (30) days of receipt of a certificate
of the type specified in paragraph (d) below the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)   If any Lender determines that any Change in Law regarding capital
requirements or liquidity requirements has or would have the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Term Loans
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
within thirty (30) days of receipt of a certificate of the type specified in
paragraph (d) below the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

 

(c)   Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

 

(d)   A certificate of a Lender setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Lender or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

 

--------------------------------------------------------------------------------


 

(e)   Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than ninety (90) days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the ninety (90)-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

SECTION 2.16.            Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding loss of margin).  Such loss, cost and
expense to any Lender shall be deemed to be the amount reasonably determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurodollar Rate that would have been applicable to such Loan but
exclusive of the Applicable Margin relating thereto, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for U.S. Dollar deposits of a comparable amount and period from
other banks in the Eurodollar market.  A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

 

SECTION 2.17.            Taxes. (a)   Any and all payments by or on account of
any obligation of any Loan Party hereunder shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the applicable withholding agent shall make
such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)   In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)   Each Loan Party shall indemnify the Administrative Agent and each Lender
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
on or with respect to any payment by or on account of any obligation of such
Loan Party hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto.  A certificate as to the amount of such

 

--------------------------------------------------------------------------------


 

payment or liability, prepared in good faith and delivered to such Loan Party by
a Lender or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)   (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two (2) sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)            Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)   in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

--------------------------------------------------------------------------------


 

(ii)   executed originals of IRS Form W-8ECI;

 

(iii)   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)   to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one (1) or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit L-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
Restatement Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

--------------------------------------------------------------------------------


 

(f)   If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund) as is determined by the Administrative Agent or Lender and in its
sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Loan Party, upon the request of the Administrative Agent or such Lender, agrees
to repay as soon as reasonably practicable the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 2.17(f) shall not be construed to require
the Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other person.

 

(g)   Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.04(c) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (g).

 

SECTION 2.18.            Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)   Unless otherwise specified, the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or
fees, or of amounts payable under Section 2.15, 2.16, or 2.17, or otherwise)
prior to 2:00 p.m., Local Time, on the date when due, in immediately available
funds, without condition or deduction for any defense, recoupment, set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof.  All payments hereunder shall be made in Dollars.  Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

(b)   If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds (except as
otherwise provided in the Collateral Agreement with respect to the application
of amounts realized from the Collateral) shall be applied (i) first, towards
payment of

 

--------------------------------------------------------------------------------


 

interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

(c)   If (other than (x) any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Term Loans to any
assignee or participant, including any assignee or participation that is a Loan
Party, the Sponsors or any of their respective Affiliates or (y) as otherwise
expressly provided elsewhere herein, including, without limitation, as provided
in or contemplated by Section 2.22, Section 2.23, Sections 9.04(f), (i) and
(j) or Section 9.08(d)) any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Term Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement.  The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)   If any Lender shall fail to make any payment required to be made by it
pursuant to 2.06(b) or 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

(f)   Each borrowing by the Borrower from the Lenders hereunder shall be made
pro rata according to the respective Term Loan Percentages of the relevant
Lenders.

 

SECTION 2.19.            Mitigation Obligations; Replacement of Lenders. 
(a)   If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Term Loans hereunder or to assign its rights and
obligations hereunder to another

 

--------------------------------------------------------------------------------


 

of its offices, branches or Affiliates, if, in the reasonable judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as applicable, in the future and
(ii) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender in any material
respect.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)   If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender or becomes an Affected Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (i) repay all Obligations of the Borrower owing to such
Lender relating to the Term Loans held by such Lender as of such termination
date or (ii) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Term Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (iv) the Borrower shall
be liable to such Lender under Section 2.16 if any Eurodollar Loan owing to such
Lender is repaid or purchased other than on the last day of the Interest Period
relating thereto, (v) such assignment shall otherwise comply with Section 9.04
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (vi) until such time as such obligations
are repaid or such assignment is consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.15 or Section 2.17,
as the case may be.  Nothing in this Section 2.19 shall be deemed to prejudice
any rights that the Borrower, the Administrative Agent or any Lender may have
against any replaced Lender.  Each Lender hereby grants to the Administrative
Agent an irrevocable power of attorney (which power is coupled with an interest)
to execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.19(b).

 

(c)   If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.08 requires the consent of all of the Lenders or all
of the Lenders affected and with respect to which the Required Lenders shall
have granted their consent, then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by (i) repaying all obligations of the Borrower owing to such Lender relating to
the Term Loans and participations held by such Lender as of such termination
date or (ii) requiring such Non-Consenting Lender to assign (in accordance with
and subject to the restrictions contained in Section 9.04) all or the affected
portion of its Term Loans hereunder to one (1) or more assignees, provided that:
(a) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon, (c) the Borrower shall be
liable to such Lender under Section 2.16 if any Eurodollar Loan owing to such
Lender is repaid or purchased other than on the last day of the Interest Period
relating thereto, (d) with respect to any such assignment occurring on or prior
to the second anniversary of the Restatement Date as a result of a Repricing
Amendment, the Borrower shall be liable

 

--------------------------------------------------------------------------------


 

to such Lender under Section 2.11(a) for the payment of a prepayment premium in
accordance with the terms thereof, (e) such assignment shall otherwise comply
with Section 9.04 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (f) the replacement
Lender shall grant its consent with respect to the applicable proposed
amendment, waiver, discharge or termination.  Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
Section 2.19(c).

 

SECTION 2.20.            Illegality.  If any Lender reasonably determines that
any Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Restatement Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurodollar Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent
(at which time such Lender shall be deemed an “Affected Lender”), any
obligations of such Affected Lender to make or continue Eurodollar Loans or to
convert ABR Borrowings to Eurodollar Borrowings shall be suspended until such
Affected Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall upon demand from such Affected Lender (with a
copy to the Administrative Agent), either convert all Eurodollar Borrowings of
such Affected Lender to ABR Borrowings, either on the last day of the Interest
Period therefor, if such Affected Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Affected Lender may
not lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

SECTION 2.21.            Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a) the voting rights of a Defaulting Lender are subject to Section 9.08(b);

 

(b) any amount paid by the Borrower for the account of a Defaulting Lender that
was or is a Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated account until (subject to paragraph (c) of
this Section) the Termination Date and will be applied or paid, as applicable,
by the Administrative Agent to the fullest extent permitted by law to the making
of payments from time to time in the following order of priority: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement; second, to the payment of any amounts owing to the
Borrower by such Defaulting Lender under this Agreement; and third, after the
Termination Date, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct; and

 

(c) in the event that the Administrative Agent and the Borrower each agrees in
writing at their discretion that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender and that such
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
effective as of such agreement such Lender will cease to be a Defaulting Lender
and will be a non-Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender (it being understood that
any amounts remaining in a segregated account pursuant to clause (b) of this
Section shall be released to the Borrower effective upon the agreement set forth
in this clause (c) (unless otherwise directed by a court of competent
jurisdiction)); and provided, further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to non-

 

--------------------------------------------------------------------------------


 

Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender having been a Defaulting Lender.

 

SECTION 2.22.            Incremental Extensions of Credit.  (a)  The Borrower
and any one or more Lenders (including New Lenders) may (but shall have no
obligation) from time to time agree that such Lenders shall provide to the
Borrower Incremental Term Loans by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increase or the additional loans or facilities, (ii) the
applicable Increased Facility Closing Date, (iii) the applicable Incremental
Term Maturity Date, (iv) the amortization schedule for such Incremental Term
Loans and (v) the Applicable Margin for such Incremental Term Loans; provided
that

 

(i)            immediately prior to and after giving effect to any Increased
Facility Activation Notice (and the making of any Incremental Term Loans
pursuant thereto), no Event of Default has occurred and is continuing or shall
result therefrom,

 

(ii)           the aggregate principal amount of all Incremental Term Loans
pursuant to this Section 2.22, shall not exceed (A) together with the aggregate
initial principal amount of any Incremental Equivalent Debt incurred pursuant to
clause (A)(i) of the proviso to Section 6.01(p)(i), $125.0 million (less any
Incremental ABL Commitments) plus (B) an additional amount if, after giving
effect to such additional amount, on a Pro Forma Basis the Secured Leverage
Ratio for the most recently completed Test Period does not exceed 3.50:1.00
(assuming all such additional amounts were secured, whether or not so secured);

 

(iii)          the Weighted Average Life to Maturity of the Incremental Term
Loans shall not be shorter than the Weighted Average Life to Maturity of the
Term Loans,

 

(iv)          each Incremental Term Facility shall have a final maturity date no
earlier than the Maturity Date,

 

(v)           if the Effective Yield in respect of any Incremental Term Loans
that are pari passu in right of payment and are secured equally and ratably with
the initial Term Loans provided to the Borrower exceeds the Effective Yield for
the existing Term Loans by more than 0.50%, the Applicable Margin for the
existing Term Loans shall be increased so that the Effective Yield in respect of
such existing Term Loans is equal to the Effective Yield for the Incremental
Term Loans less 0.50% (provided that if the applicable Incremental Term Facility
includes an interest rate floor greater than that applicable to the existing
Term Loans, such excess amount shall be equated to yield for purposes of
determining whether an increase to the Applicable Margin for the existing Term
Loans shall be required, provided that if such increase is required, the
interest rate floor (but not the Applicable Margin) applicable to the existing
Term Loans shall be increased by such excess amount),

 

(vi)          all Incremental Term Loans shall rank pari passu or subordinated
in right of payment and right of security in respect of the Collateral with the
Term Loans or may be unsecured; provided that to the extent any such Incremental
Term Loans (including any Incremental Equivalent Debt) are subordinated in right
of payment or right of security to the Term Loans, they shall be subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent,
and

 

--------------------------------------------------------------------------------


 

(vii)         all terms of any Incremental Term Facility not set forth herein,
if not consistent with the applicable existing Term Facility, shall be
reasonably satisfactory to the Administrative Agent; provided that each
Incremental Term Facility shall share ratably in any prepayments of the Term
Facility unless the Borrower and the lenders in respect of such Incremental Term
Facility elect lesser payments.

 

Notwithstanding the foregoing, without the consent of the Administrative Agent,
(x) each increase effected pursuant to this paragraph shall be in a minimum
amount of at least $10.0 million and (y) no more than ten (10) Increased
Facility Closing Dates may be selected by the Borrower after the Restatement
Date.  No Lender shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole discretion.

 

(b)   Any additional bank, financial institution or other entity which, with the
consent of the Borrower and (to the extent such consent would be required under
Section 9.04 with respect to an assignment of Term Loans to such person) the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld), elects to become a “Lender” under this Agreement in connection with
any transaction described in Section 2.22(a) shall execute a New Lender
Supplement (each, a “New Lender Supplement”), substantially in the form of
Exhibit K, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement and the other Loan Documents, and, except as otherwise provided
above in clause (a)(vi), shall benefit equally and ratably from the Guarantees
and security interests created by the Security Documents; provided that (i) the
Sponsor and any Non-Debt Fund Affiliate shall be permitted (without
Administrative Agent consent) to provide Incremental Term Loans, it being
understood that in connection with such Incremental Term Loans, the Sponsor and
any such Non-Debt Fund Affiliate, as applicable, shall be subject to the
restrictions applicable to such persons under Section 9.04 as if such
Incremental Term Loans were Term Loans and (ii) any Debt Fund Affiliate shall be
permitted to provide any Incremental Term Loans, provided that in connection
therewith, such Debt Fund Affiliate shall be subject to the restrictions
applicable to Debt Fund Affiliates under Section 9.04 as if such Incremental
Term Loans were Term Loans.

 

(c)   Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby.  Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.  Without limiting the
foregoing, in connection with any Incremental Term Facility the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage as necessary to reflect the increase in
Indebtedness under this Agreement.

 

(d)   Prior to the effectiveness of any Increased Facility Activation Notice and
the Incremental Term Loans thereunder, the Administrative Agent shall have
received legal opinions, board resolutions and other closing documents and
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Restatement Date under Section 4.01.  The proceeds
of the Incremental Term Loans may be used for any purpose not otherwise
prohibited hereunder.

 

SECTION 2.23.    Extensions of Term Loans.

 

(a)   Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans

 

--------------------------------------------------------------------------------


 

with a like maturity date, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Term Loans with a like
maturity date) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Term Loans and otherwise modify the terms of such
Term Loans pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate or fees payable in respect of such Term Loans
and/or modifying the amortization schedule in respect of such Lender’s Term
Loans) (each, an “Extension”, and each group of Term Loans, as so extended, as
well as the original Term Loans (not so extended), being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted), so long as the following
terms are satisfied:

 

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders,

 

(ii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans extended pursuant to any Extension (any such extended Term Loans,
“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans,

 

(iii) the final maturity date of any Extended Term Loans shall be no earlier
than the Maturity Date,

 

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby,

 

(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments of the Term Loans, in each case as specified
in the respective Extension Offer,

 

(vi) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer,

 

(vii) all documentation in respect of such Extension shall be consistent with
the foregoing and

 

(viii) any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower.

 

(b)   With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.23, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 2.08, 2.09, 2.11 or
2.18, (ii) the amortization schedule set forth in Section 2.10 shall be adjusted
to give effect to the Extension of the relevant Term Loans and (iii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension

 

--------------------------------------------------------------------------------


 

that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans of any or all applicable tranches be tendered.  The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.23 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement (including Sections 2.08, 2.09, 2.11 or 2.18) or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section.

 

(c)   No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to its Term Loans (or a portion thereof).  All
Extended Term Loans and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral and guaranteed on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents.  The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.23.  Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
latest maturity date so that such maturity date is extended to the then latest
maturity date (or such later date as may be advised by local counsel to the
Administrative Agent).

 

(d)   In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings (solely to the extent applicable to it) and the Borrower
represents and warrants to each of the Lenders that:

 

SECTION 3.01.            Organization; Powers.  Each of Holdings, the Borrower
and each of the Restricted Subsidiaries (a) is a limited partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business and in good standing
in each jurisdiction where such qualification is required; except in each case
referred to in this Section 3.01 (other than in clause (a) and clause (b),
respectively, with respect to the Borrower), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.02.            Authorization.  The execution, delivery and performance
by Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which

 

--------------------------------------------------------------------------------


 

it is a party, and the borrowings hereunder, the transactions forming a part of
the Transactions and the payment of the Transaction Costs (a) have been duly
authorized by all corporate, stockholder, limited partnership or limited
liability company action required to be obtained by Holdings, the Borrower and
such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of
(x) law, statute, rule or regulation applicable to such party, or (y) of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any such Subsidiary Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (b)(i)(A)(x), (b)(i)(B),
(b)(i)(C) or (b)(ii) of this Section 3.02, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, the Borrower or any such
Subsidiary Loan Party, other than the Liens created by the Loan Documents and
Liens permitted by Section 6.02 hereof.

 

SECTION 3.03.            Enforceability.  This Agreement has been duly executed
and delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

SECTION 3.04.            Governmental Approvals.  No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions and the
payment of the Transaction Costs, except for (a) the filing of Uniform
Commercial Code financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) such as have been made or
obtained and are in full force and effect and (e) such actions, consents,
approvals, registrations or filings the failure to be obtained or made which
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.05.            Financial Statements.  (a)   The audited consolidated
balance sheets of the Borrower and its Subsidiaries at December 31, 2009, 2010
and 2011, and the audited consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for such fiscal years, reported on by and
accompanied by an audit opinion from Ernst & Young, copies of which have
heretofore been furnished to each Lender, present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries for such periods and as at such dates and the consolidated results
of operations and cash flows of the Borrower and its Subsidiaries for the years
then ended.

 

(b)   The unaudited interim consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2012, and the related unaudited interim
consolidated statements of income and cash flows for the three (3)-month period
then ended (including for the comparable period in fiscal year 2011), present
fairly in all material respects the consolidated financial condition of the
Borrower and

 

--------------------------------------------------------------------------------


 

its Subsidiaries as at such date (subject to normal year-end audit
adjustments).  All such financial statements have been prepared in accordance
with GAAP (subject to (i) normal year-end adjustments and (ii) the absence of
notes), except as approved by the aforementioned firm of accountants and
disclosed therein.

 

SECTION 3.06.            No Material Adverse Effect.  Since December 31, 2011,
no event, development, circumstance or change has occurred that has or would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07.            Title to Properties; Possession Under Leases. 
(a)   Each of Holdings, the Borrower and the Restricted Subsidiaries has good
and insurable fee simple title to the Mortgaged Properties, and good and
insurable fee simple title to, or good and valid interests in easements or other
limited property interests in, as applicable, all its other real properties and
has good and valid title to its personal property and assets, in each case, free
and clear of Liens except for defects in title that do not impair the value
thereof in any material respect or interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes and Liens expressly permitted by Section 6.02 or arising
by operation of law and except where the failure to have such title or interest
or existence of such Lien could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

(b)   Each of Holdings, the Borrower and the Restricted Subsidiaries owns or
possesses, or is licensed or otherwise has the right to use, all patents,
trademarks, service marks, trade names and copyrights and all licenses and
rights with respect to the foregoing, reasonably necessary for the present
conduct of its business, without any conflict (of which the Borrower has been
notified in writing) with the rights of others, except where the failure to have
such rights or where such conflicts and restrictions could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.08.            Subsidiaries.  (a)   Schedule 3.08(a) sets forth as of
the Restatement Date the name and jurisdiction of incorporation, formation or
organization of each Subsidiary of Holdings and, as to each such Subsidiary, the
percentage of each class of outstanding Equity Interests owned by Holdings or by
any such Subsidiary.

 

(b)   As of the Restatement Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
directors’ qualifying shares) of any nature relating to any Equity Interests of
any Restricted Subsidiary.

 

SECTION 3.09.            Litigation; Compliance with Laws.  (a)   There are no
actions, suits, investigations or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending against, or
to the knowledge of Holdings or the Borrower threatened in writing against,
Holdings or the Borrower or any of the Restricted Subsidiaries or any business,
property or rights of any such person (i) that involve any Loan Document, the
Transactions or the payment of the Transaction Costs or (ii) that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)   None of Holdings, the Borrower, the Restricted Subsidiaries or their
respective properties or assets is in violation of any law, rule or regulation
(including any zoning, building, ordinance, code or approval or any building
permit, but excluding any Environmental Laws that are the subject of
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

--------------------------------------------------------------------------------


 

SECTION 3.10.            Investment Company Act.  None of Holdings, the Borrower
and the Restricted Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.11.            [Reserved].

 

SECTION 3.12.            Federal Reserve Regulations.  (a)   None of Holdings,
the Borrower and the Restricted Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

 

(b)   No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

SECTION 3.13.            Tax Returns.  (a)   Each of Holdings, the Borrower and
its Subsidiaries has filed or caused to be filed all U.S. federal, state, local
and non-U.S. Tax returns required to have been filed by it that are material to
such companies, taken as a whole, and each such Tax return is true and correct
in all material respects, except, in each case, as could not be, individually or
in the aggregate, reasonably expected to have a Material Adverse Effect;

 

(b)   Each of Holdings, the Borrower and its Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all such amounts
due) with respect to all periods or portions thereof ending on or before the
Restatement Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of its Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, could, individually or in the aggregate,
reasonably be expected to have, a Material Adverse Effect; and

 

(c)   Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of Holdings,
the Borrower and its Subsidiaries, no tax lien has been filed, and, to the
knowledge of the Borrower and its Subsidiaries, no claim is being asserted, with
respect to any such Taxes.

 

SECTION 3.14.            No Material Misstatements.  (a)   As of the Restatement
Date only, all written information (other than the Projections, other forward
looking information and information of a general economic or industry specific
nature) (the “Information”) concerning Holdings, the Borrower, its Subsidiaries
and the Transactions included in the Information Memorandum or otherwise
prepared by or on behalf of the foregoing or their representatives and made
available, by or on behalf of Holdings or the Borrower, to the Joint Lead
Arrangers, any Lenders or the Administrative Agent in connection with the
Transactions or any other transactions contemplated hereby, when taken as a
whole, were true and correct in all material respects as of the Restatement Date
and does not as of such date contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made.

 

(b)   The Projections furnished to the Joint Lead Arrangers, the Administrative
Agent or the Lenders have been prepared in good faith based upon assumptions
believed by the Borrower to be

 

--------------------------------------------------------------------------------


 

reasonable at the time made, as of the date the Projections were furnished to
the Joint Lead Arrangers, the Administrative Agent or the Lenders and as of the
Restatement Date (it being understood that actual results may vary from the
Projections and that such variations may be material).

 

SECTION 3.15.            Employee Benefit Plans.  (a)   Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect:  (i) each Loan Party and each ERISA Affiliate is in compliance
with the applicable provisions of ERISA and the provisions of the Code relating
to Plans and the regulations and published interpretations thereunder; and
(ii) no ERISA Event has occurred or is reasonably expected to occur; the present
value of all accumulated benefit obligations under each Plan (based on those
assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan allocable to such accrued benefits and the present value
of all accrued benefit obligations of all underfunded Plans did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
value of the assets of all such underfunded Plans.

 

(b)   Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no Foreign Plan Event has
occurred.

 

SECTION 3.16.            Environmental Matters.  Except as to matters that could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice of violation, request for information,
order, complaint or assertion of penalty has been received by the Borrower or
any of the Restricted Subsidiaries, and there are no judicial, administrative or
other actions, suits or proceedings pending or, to the knowledge of the
Borrower, threatened which allege a violation of or liability under any
Environmental Laws or concerning Hazardous Materials, in each case relating to
the Borrower or any of the Restricted Subsidiaries, (ii) each of the Borrower
and its Restricted Subsidiaries has all permits necessary for its operations to
comply with all applicable Environmental Laws and is, and during the term of all
applicable statutes of limitation, has been, in compliance with the terms of
such permits and with all other applicable Environmental Laws, (iii) no
Hazardous Material is located at any property currently or formerly owned,
operated or leased by the Borrower or any of the Restricted Subsidiaries in
quantities or concentrations that would reasonably be expected to give rise to
any liability or obligation of the Borrower or any of the Restricted
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated by or on behalf of the Borrower or any of the Restricted Subsidiaries
that has been transported to or Released at or from any location in a manner
that would reasonably be expected to give rise to any liability or obligation of
the Borrower or any of the Restricted Subsidiaries, and (iv) there is no
agreement to which the Borrower or any of the Restricted Subsidiaries is a party
in which the Borrower or any of the Restricted Subsidiaries has assumed or
undertaken, or retained, responsibility for any known or reasonably likely
liability or obligation arising under or relating to Environmental Laws.

 

SECTION 3.17.            Security Documents.  (a)   The Collateral Agreement is
effective to create in favor of the Administrative Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Administrative Agent (together with transfer powers or
endorsements executed in blank), in the case of Deposit Accounts, when Deposit
Account Control Agreements are entered into by the Administrative Agent (or, so
long as the Intercreditor Agreement is in effect and the ABL Agent is acting as
agent for the Administrative Agent pursuant thereto for purposes of establishing
control (as such term is defined in Section 9-104 of Article 9 of the UCC) over
such Collateral, the ABL Agent), and in the case of the other Collateral
described in the Collateral Agreement (other than registered copyrights and
copyright applications), when financing

 

--------------------------------------------------------------------------------


 

statements and other filings described on Schedule 3.17 are filed in the offices
specified on Schedule 3.17, the Administrative Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and,
subject to Section 9-315 of the New York Uniform Commercial Code, the proceeds
thereof, as security for the Obligations, in each case to the extent security
interests in such Collateral can be perfected by delivery of such certificates
or notes, as applicable, representing Pledged Collateral, the execution of
Deposit Account Control Agreements or the filing Uniform Commercial Code
financing statements, as applicable, in each case prior and superior in right to
any other person (except, in the case of Collateral other than Pledged
Collateral, Liens expressly permitted by Section 6.02 and Liens having priority
by operation of law).

 

(b)   When the Collateral Agreement or a summary thereof is properly filed in
the United States Copyright Office or the United States Patent and Trademark
Office, as applicable, the Administrative Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties thereunder in the Collateral
consisting of registered copyrights and copyright applications, in each case
prior and superior in right to any other person except Liens expressly permitted
by Section 6.02 and Liens having priority by operation of law (it being
understood that subsequent recordings in the United States Copyright Office or
United States Patent and Trademark Office, as the case may be, may be necessary
to perfect a lien on registered copyrights and copyright applications acquired
by the grantors after the Restatement Date).

 

(c)   The Mortgages shall be effective to create in favor of the Administrative
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when such Mortgages
are filed or recorded in the proper real estate filing or recording offices, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other person, other than with
respect to the rights of a person pursuant to Liens expressly permitted by
Section 6.02 and Liens having priority by operation of law.

 

SECTION 3.18.            Solvency.  Immediately after giving effect to the
Transactions and the payment of the Transaction Costs on the Restatement Date
and immediately following the making of the Term Loans on the Restatement Date
and after giving effect to the application of the proceeds of the Term Loans,
(i) the fair value of the assets of Holdings, the Borrower and its Subsidiaries
on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of Holdings, the
Borrower and its Subsidiaries on a consolidated basis, respectively; (ii) the
present fair saleable value of the property of Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Holdings, the Borrower and its
Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) Holdings, the Borrower and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Holdings, the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Restatement Date.

 

SECTION 3.19.            Labor Matters.  Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes pending or, to the knowledge of
Holdings or the Borrower, threatened in writing against the

 

--------------------------------------------------------------------------------


 

Borrower or any of the Restricted Subsidiaries; (b) the hours worked and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law dealing with such matters; (c) all persons treated as contractors by the
Borrower and the Restricted Subsidiaries are properly categorized as such, and
not as employees, under applicable law; and (d) all payments due from the
Borrower or any of the Restricted Subsidiaries or for which any claim may be
made against the Borrower or any of the Restricted Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of the Borrower or such Restricted
Subsidiary to the extent required by GAAP.  Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
the consummation of the Transactions and the payment of the Transaction Costs
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
the Borrower or any of its Subsidiaries (or any predecessor) is a party or by
which Holdings, the Borrower or any of its Subsidiaries (or any predecessor) is
bound.

 

SECTION 3.20.            Insurance.  Schedule 3.20 sets forth a true, complete
and correct description of all material insurance maintained by or on behalf of
Holdings, the Borrower or the Restricted Subsidiaries as of the Restatement
Date.  Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, as of such date, such insurance is
in full force and effect.

 

SECTION 3.21.            USA PATRIOT Act and OFAC.  (a) To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) USA PATRIOT Act.  To the knowledge of the Borrower,
no part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

(b) None of the Borrower or any Restricted Subsidiary nor, to the knowledge of
the Borrower, any director, officer, agent, employee or controlled Affiliate of
the Borrower is currently the subject of any U.S. sanctions program administered
by OFAC; and the Borrower will not directly or indirectly use the proceeds of
the Loans or otherwise knowingly make available such proceeds to any Person for
the purpose of financing the activities of any Person currently the subject of
any U.S. sanctions program administered by OFAC, except to the extent licensed
or otherwise approved by OFAC.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Term Loans are subject to the
satisfaction of the following conditions:

 

SECTION 4.01.            Restatement Date.  On the Restatement Date:

 

(a)   The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or a Borrowing Request shall have been deemed given in
accordance with the last paragraph of Section 2.03).

 

--------------------------------------------------------------------------------


 

(b)   The representations and warranties set forth in Article III hereof shall
be true and correct in all material respects as of such date, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

(c)   At the time of and immediately after giving effect to the Restatement Date
and the making of the Term Loans, no Event of Default or Default shall have
occurred and be continuing.

 

(d)   The Administrative Agent (or its counsel) shall have received from the
Agents, the Borrower, Holdings and the Lenders listed on Schedule 2.01 either
(i) a counterpart of the Restatement Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include fax or other electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of the Restatement
Agreement.

 

(e)   The Administrative Agent (or its counsel) shall have received duly
executed counterparts of the Intercreditor Agreement, signed on behalf of the
Administrative Agent and the ABL Agent and acknowledged by the Borrower and the
other Loan Parties.

 

(f)   The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Restatement Date, a written opinion of Weil, Gotshal & Manges
LLP, special counsel for Holdings and the Borrower, (A) dated the Restatement
Date, (B) addressed to the Administrative Agent and the Lenders on the
Restatement Date and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request, and each of Holdings and the Borrower hereby instructs its counsel to
deliver such opinions.

 

(g)   The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

 

(i)   a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, certified as of a recent date by the Secretary of
State (or other similar official) of the jurisdiction of its organization, and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date from such Secretary of State (or other similar official);

 

(ii)   a certificate of the secretary or assistant secretary or similar officer
of each Loan Party dated the Restatement Date and certifying:

 

(A)          that attached thereto is a true and complete copy of the by-laws
(or limited partnership agreement, limited liability company agreement or other
equivalent governing documents) of such Loan Party as in effect on the
Restatement Date,

 

(B)          that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Restatement Date,

 

--------------------------------------------------------------------------------


 

(C)          that the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation of such Loan Party has not been
amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above,

 

(D)          as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party,

 

(E)           as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party;

 

(iii)   a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (ii) above; and

 

(iv)   a certificate of a Responsible Officer of Holdings or the Borrower
certifying that as of the Restatement Date (i) all the representations and
warranties described in Section 4.01(b) are true and correct to the extent set
forth therein and (ii) that as of the Restatement Date, no Default or Event of
Default has occurred and is continuing or would result from any Borrowing to
occur on the Restatement Date or the application of the proceeds thereof.

 

(h)   (i) The Collateral and Guarantee Requirement shall have been satisfied,
(ii) the Administrative Agent shall have received a duly completed Collateral
Questionnaire dated the Restatement Date, together with all attachments
contemplated thereby, (iii) the Administrative Agent shall have received the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Loan Parties and copies of the financing statements (or
similar documents) disclosed by such search and (iv) the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such financing statements (or similar documents) are
either permitted by Section 6.02 or have been released (or authorized for
release in a manner reasonably satisfactory to the Administrative Agent).

 

(i)   The Lenders shall have received the financial statements, Projections and
other financial information referred to in Section 3.05 and Section 3.14.

 

(j)   On the Restatement Date, substantially concurrently with the funding of
the Loans, Holdings and its Subsidiaries shall have (i) repaid in full the
Existing Debt and caused the termination of any revolving commitments to lend or
make other revolving extensions of credit under the Original Credit Agreement
and (ii) made arrangements satisfactory to the Administrative Agent with respect
to the cancellation of any letters of credit outstanding with respect to the
Indebtedness being so repaid or terminated, or the issuance of letters of credit
under the ABL Credit Agreement to support the obligations of Holdings and its
Subsidiaries with respect thereto.

 

(k)   The Lenders shall have received a solvency certificate substantially in
the form of Exhibit F and signed by the Chief Financial Officer of the Borrower.

 

(l)   The Administrative Agent shall have received all fees payable thereto or
to any Lender on or prior to the Restatement Date and, to the extent invoiced,
all other amounts due and payable pursuant to the Loan Documents on or prior to
the Restatement Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Simpson Thacher & Bartlett LLP) required to be
reimbursed or paid by the Loan Parties hereunder or under any other Loan
Document.

 

--------------------------------------------------------------------------------


 

(m)   Since December 31, 2011, there shall not have occurred and there is no
circumstance or occurrence that is reasonably likely to have (individually or in
the aggregate) a Material Adverse Effect.

 

(n)   To the extent requested by the Administrative Agent not less than two
(2) days prior to the Restatement Date, the Administrative Agent shall have
received, at least one (1) day prior to the Restatement Date, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act.

 

(o)   The Administrative Agent shall have received duly executed originals (or
copies thereof, to the reasonable satisfaction of the Administrative Agent) of a
letter of direction from the Borrower addressed to the Administrative Agent, on
behalf of itself and Lenders, with respect to the disbursement on the
Restatement Date of the proceeds of the Loans made on such date.

 

Each Agent and each Lender, by delivering its signature page to the Restatement
Agreement and funding a Loan on the Restatement Date shall be deemed to have
acknowledged receipt of and consented to and approved each Loan Document and
each other document required to be approved by any Agent or Lender, as
applicable, on the Restatement Date.

 

ARTICLE V

 

Affirmative Covenants

 

Each of Holdings (solely as to Sections 5.01, 5.05 and 5.09 as applicable to it)
and the Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
(other than obligations for taxes, costs, indemnifications, reimbursements,
damages and other contingent liabilities in respect of which no claim or demand
for payment has been made or, in the case of indemnifications, no notice been
given (or reasonably satisfactory arrangements have otherwise been made)) shall
have been paid in full (such occurrence, the “Termination Date”), unless the
Required Lenders shall otherwise consent in writing, the Borrower (and Holdings
solely to the extent applicable to it) will, and the Borrower will cause each of
the Restricted Subsidiaries to:

 

SECTION 5.01.            Existence; Businesses and Properties.  (a)   Do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence, except (i) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (ii) as otherwise
expressly permitted under Section 6.05 and (iii) the liquidation or dissolution
of any Restricted Subsidiary if the assets of such Restricted Subsidiaries are
acquired by the Borrower or a Subsidiary of the Borrower.

 

(b)   Except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto reasonably
necessary to the normal conduct of the business of the Borrower and the
Restricted Subsidiaries and (ii) at all times maintain and preserve all property
reasonably necessary to the normal conduct of the business of the Borrower and
the Restricted Subsidiaries and keep such property in satisfactory repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto in accordance with prudent industry practice (in each case except as
expressly permitted by this Agreement).

 

--------------------------------------------------------------------------------


 

SECTION 5.02.            Insurance.  (a)   Except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by similarly
situated companies engaged in the same or similar businesses operating in the
same or similar locations.  Each such policy of insurance shall (i) name the
Administrative Agent, on behalf of Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names the
Administrative Agent, on behalf of Lenders as the loss payee thereunder and to
the extent available provides for at least thirty (30) days’ prior written
notice to the Administrative Agent of any cancellation of such policy.

 

(b)   If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated a special “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent may from time to time reasonably require, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.

 

SECTION 5.03.            Taxes.  Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, pay and discharge
promptly when due all material Taxes, imposed upon it or upon its income or
profits or in respect of its property, as well as all lawful claims which, if
unpaid, might give rise to a Lien (other than a Lien permitted under
Section 6.02) upon such properties or any part thereof except to the extent not
overdue by more than thirty (30) days or, if more than thirty (30) days overdue
(a) the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and the Borrower or the affected Restricted Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto and (b) in the case of a Tax or claim which has or may
become a Lien on any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such Tax or
claim.

 

SECTION 5.04.            Financial Statements, Reports, etc.  Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)   within one hundred ten (110) days after the end of each fiscal year
(commencing with fiscal year 2012), (x) a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the Parent and its Subsidiaries as of the close of such fiscal year
and the consolidated results of its operations during such year and setting
forth in comparative form the corresponding figures for the prior fiscal year,
which consolidated balance sheet and related statements of operations, cash
flows and owners’ equity shall be audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall be without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present,
in all material respects, the financial condition and results of operations of
the Parent and its Subsidiaries on a consolidated basis in accordance with GAAP,
(y) a consolidating balance sheet and related statements of operations and cash
flows showing the financial position of the Borrower and its Restricted
Subsidiaries as of the close of such fiscal year and the consolidating results
of its operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidating financial
information shall not be subject to the audit procedures set forth in clause
(x) but shall be certified by a Financial Officer of the Borrower to the extent
that such consolidating financial statements fairly present, in all material
respects, the financial condition and results of operations of the Borrower and
its Restricted Subsidiaries on a consolidating basis in accordance with GAAP)
and (z) in the case of the information required pursuant to clause (x) or clause

 

--------------------------------------------------------------------------------


 

(y) supporting schedules reconciling such consolidated (or consolidating, as
applicable) balance sheet and related statements of operations and cash flows
with the consolidated (or consolidating, as applicable) financial condition and
results of operations of the Parent or the Borrower, as applicable, for the
relevant period (it being understood that the delivery by the Borrower of annual
reports on Form 10-K of the Parent and its consolidated Subsidiaries shall
satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);

 

(b)   within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year (commencing with the second fiscal
quarter of 2012), (x) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Parent and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), (y) a consolidating
balance sheet and related statements of operations and cash flows showing the
financial position of the Borrower and its Restricted Subsidiaries as of the
close of such fiscal quarter and the consolidating results of its operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidating balance sheet and related statements
of operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
its Restricted Subsidiaries on a consolidating basis in accordance with GAAP and
(z) in the case of information required pursuant to clause (x) or clause (y),
supporting schedules reconciling such consolidated (or consolidating, as
applicable) balance sheet and related statements of operations and cash flows
with the consolidated (or consolidating, as applicable) financial position and
results of operations of the Parent or the Borrower, as applicable, for the
relevant period (it being understood that the delivery by the Borrower of
quarterly reports on Form 10-Q of the Parent and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(b) to the extent such
quarterly reports include the information specified herein);

 

(c)   (i) concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a certificate of a Financial Officer of the
Borrower in substantially the form attached hereto as Exhibit I (x) certifying
that no Default or Event of Default has occurred or, if such a Default or an
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(y) setting forth the amount of Adjusted Consolidated Net Income for the
applicable period and (ii) concurrently with any delivery of financial
statements under paragraph (a) above, a certificate of a Financial Officer of
the Borrower commencing with the 2012 Excess Cash Flow Period, setting forth the
amount, if any, of Excess Cash Flow for the Excess Cash Flow Period then ended,
in each case together with the calculation thereof in reasonable detail;

 

(d)   promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of its Subsidiaries with the SEC or any securities exchange, or
after an initial public offering, distributed to its stockholders generally, as
applicable and all press releases and other statements made available generally
by Holdings or any of its Subsidiaries to the public concerning material
developments in the business of Holdings or any of its Subsidiaries;

 

--------------------------------------------------------------------------------


 

(e)   within ninety (90) days after the beginning of each fiscal year, a
detailed consolidated and consolidated quarterly budget for such fiscal year
(including a projected consolidated and consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year, and the related
consolidated and consolidated statements of projected cash flow and projected
income) and, as soon as available, significant revisions, if any, of such budget
and quarterly projections with respect to such fiscal year (to the extent that
such revisions have been approved by the Borrower’s board of directors (or
equivalent governing body)), including a description of underlying assumptions
with respect thereto (collectively, the “Budget”), which Budget shall in each
case be accompanied by the statement of a Financial Officer of the Borrower to
the effect that, to such Financial Officer’s knowledge, the Budget is a
reasonable estimate for the period covered thereby;

 

(f)   promptly following a request therefor, all documentation and other
information that the Administrative Agent reasonably requests on its behalf or
on behalf of any Lender in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;

 

(g)   together with the delivery of the annual compliance certificate required
by Section 5.04(c), deliver an updated Collateral Questionnaire reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (g) or Section 5.09(f);

 

(h)   promptly following reasonable request therefore from the Administrative
Agent, copies of (i) any documents described in Sections 101(f) and/or (j) of
ERISA with respect to any Plan, and/or (ii) any notices or documents described
in Sections 101(f), (k) and/or (l) of ERISA requested with respect to any
Multiemployer Plan; provided, that if any Loan Party or any ERISA Affiliate has
not requested such documents or notices from the administrator or sponsor of the
applicable Plan or Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Loan Party(ies) and/or the ERISA Affiliate(s) shall
promptly make a request for such documents or notices from such administer or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and

 

(i)   promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of its Subsidiaries, or compliance with the terms of any Loan Document,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender).

 

SECTION 5.05.            Litigation and Other Notices.  Furnish to the
Administrative Agent written notice of the following promptly after any
Responsible Officer of Holdings or the Borrower obtains actual knowledge
thereof:

 

(a)   any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

(b)   any action, suit or proceeding, whether at law or in equity or by or
before any Governmental Authority or in arbitration, against Holdings, the
Borrower or any of its Subsidiaries would reasonably be expected to have a
Material Adverse Effect;

 

(c)   the occurrence of any ERISA Event or Foreign Plan Event that, individually
or together with all other ERISA Events or Foreign Plan Events that have
occurred, would reasonably be expected to have a Material Adverse Effect; and

 

--------------------------------------------------------------------------------


 

(d)   any other development specific to Holdings, the Borrower or any of its
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect.

 

SECTION 5.06.            Compliance with Laws.  Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.08, or to laws related to Taxes, which are the subject
of Section 5.03.

 

SECTION 5.07.            Maintaining Records; Access to Properties and
Inspections.  Maintain all financial records in a manner sufficient to permit
the preparation of consolidated financial statements in accordance with GAAP. 
Upon the request of Administrative Agent permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender to visit and inspect the financial records and the
properties of Holdings, the Borrower or any of its Subsidiaries at reasonable
times during normal business hours, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of its Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract); provided, that the
Borrower shall have the right to have one or more of its designees present
during any discussions with its independent accountants and provided, further,
that the Administrative Agent shall not exercise its rights under this
Section 5.07 more than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Borrower’s
expense.  So long as no Event of Default has occurred and is continuing, the
Administrative Agent agrees to use commercially reasonable efforts to coordinate
and otherwise to conduct the foregoing visits and inspections so as to avoid
creating unreasonable burdens upon management of the Borrower and its
Subsidiaries.

 

SECTION 5.08.            Compliance with Environmental Laws.  (a)   Comply, and
make reasonable efforts to cause all lessees and other persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all authorizations and permits required
pursuant to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws.  This clause (a) shall be deemed not
breached by a noncompliance with the foregoing if, upon learning of such
noncompliance, the Borrower and any affected Subsidiaries promptly undertake
reasonable efforts to eliminate such noncompliance, and such noncompliance and
the elimination thereof, in the aggregate with any other noncompliance with any
of the foregoing and the elimination thereof, could not reasonably be expected
to have a Material Adverse Effect.

 

(b)   Except as could not reasonably be expected to have a Material Adverse
Effect,  generate, use, treat, store, release, dispose of, and otherwise manage
Hazardous Materials in a manner that would not reasonably be expected to result
in a material liability to any Borrower or any of the Restricted Subsidiaries or
to materially affect any real property owned or leased by any of them; and take
reasonable efforts to prevent any other person from generating, using, treating,
storing, releasing, disposing of, or otherwise managing Hazardous Materials in a
manner that could reasonably be expected to result in a material liability to,
or materially affect any real property owned or operated by, the Borrower or any
of the Restricted Subsidiaries.

 

--------------------------------------------------------------------------------


 

SECTION 5.09.            Further Assurances; Mortgages.  (a)   Execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority (subject to the Intercreditor Agreement) of
the Liens created or intended to be created by the Security Documents.

 

(b)   If any asset (other than real property or improvements thereto or any
interest therein) that has an individual fair market value in an amount greater
than $5.0 million (as reasonably estimated by the Borrower) is acquired by
Holdings, the Borrower or any Subsidiary Loan Party after the Restatement Date
or owned by an entity at the time it becomes a Subsidiary Loan Party (in each
case other than assets constituting Collateral under a Security Document that
become subject to the Lien of such Security Document upon acquisition thereof),
cause such asset to be subjected to a Lien securing the Obligations and take,
and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties, subject to paragraph (c) and
paragraph (g) below.

 

(c)   Upon the request of the Administrative Agent, grant and cause each of the
Subsidiary Loan Parties to grant to the Administrative Agent (or, if the
Administrative Agent shall so direct, a collateral agent, sub-agent or similar
agent) security interests and mortgages in fee owned real property of the
Borrower or any such Subsidiary Loan Parties acquired after the Restatement Date
and having a value at the time of acquisition in excess of $5.0 million (as
reasonably estimated by the Borrower) pursuant to documentation in such form as
is reasonably satisfactory to the Administrative Agent (each, a “Mortgage”) and
constituting valid and enforceable Liens subject to no other Liens except as are
permitted by Section 6.02.  Unless otherwise waived by the Administrative Agent,
with respect to each such Mortgage, the Borrower shall deliver (at its expense)
to the Administrative Agent contemporaneously therewith (i) a policy or policies
or marked-up unconditional binder of title insurance or foreign equivalent
thereof, as applicable, paid for by the Borrower, issued by a nationally
recognized title insurance company insuring the Lien of each such Mortgage as a
valid first Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and (ii) the legal opinions of local U.S. counsel in the state where such real
property is located, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)   If (i) any additional Restricted Subsidiary is formed or acquired after
the Restatement Date or (ii) any Restricted Subsidiary ceases to be an
Immaterial Subsidiary pursuant to the definition thereof, and, in each case, if
such Subsidiary is a Subsidiary Loan Party, concurrently with the delivery of
financial statements pursuant to Section 5.04(a) or (b), notify the
Administrative Agent and the Lenders thereof and, within twenty (20) Business
Days after such date or such longer period as the Administrative Agent shall
agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary Loan Party owned by or on behalf of any Loan
Party.

 

(e)   If any additional Foreign Subsidiary (which Subsidiary is a “first tier”
Foreign Subsidiary), Disregarded Domestic Subsidiary or Special Purpose
Subsidiary (to the extent a pledge of the Equity Interests of such Subsidiary is
permitted under the securitization agreements applicable to such Subsidiary) is
formed or acquired after the Restatement Date and if such Subsidiary is a
Subsidiary Loan

 

--------------------------------------------------------------------------------


 

Party, concurrently with the delivery of financial statements pursuant to
Section 5.04(a) or (b), notify the Administrative Agent and the Lenders thereof
and, within twenty (20) Business Days after such date or such longer period as
the Administrative Agent shall reasonably agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Subsidiary owned by or on behalf of any Loan Party.

 

(f)   (i) Furnish to the Administrative Agent prompt written notice of any
change in (A) any Loan Party’s corporate or organization name, (B) any Loan
Party’s organizational form or (C) any Loan Party’s organizational
identification number; provided that neither Holdings nor the Borrower shall
effect or permit any such change unless all filings have been made, or will have
been made within any applicable statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral for the benefit of the Secured Parties
and (ii) promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

(g)   The Collateral and Guarantee Requirement and the provisions of this
Section 5.09 need not be satisfied with respect to (i) cash and cash equivalents
and all deposit, securities and commodities accounts (other than to the extent
the foregoing are proceeds of Collateral perfected by filing a Uniform
Commercial Code financing statement or to the extent the foregoing are required
to be perfected under any then-outstanding ABL Loan Document), (ii) all
leasehold real property (including delivery of landlord lien waivers, estoppels
and collateral access letters), (iii) any asset (including any fee owned real
property but excluding any personal property in which a security interest may be
created under the terms of any existing Security Documents pursuant to the
Uniform Commercial Code) that has an individual fair market value in an amount
less than $5.0 million (as reasonably estimated by the Borrower), (iv) Equity
Interests of any partnerships, joint ventures and any non-Wholly Owned
Subsidiary which cannot be pledged without the consent of one (1) or more third
parties, (v) margin stock, (vi) security interests to the extent the same would
result in adverse tax consequences as reasonably determined by the Borrower,
(vii) any property and assets the pledge of which would require governmental
consent, approval, license or authorization, (viii) all foreign intellectual
property and any “intent-to-use” trademark applications prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law and (ix)
other assets which the Administrative Agent, in consultation with the Borrower,
determines, in its reasonable discretion, should be excluded taking into account
the practical operations of the Borrower’s business and its client
relationships.  Notwithstanding anything to the contrary herein, (x) the Loan
Parties shall not be required to grant a security interest in any Collateral or
perfect a security interest in any Collateral to the extent (A) the burden or
cost of obtaining or perfecting a security interest therein outweighs the
benefit of the security afforded thereby as reasonably determined by the
Borrower and the Administrative Agent or (B) if the granting of a security
interest in such asset would be prohibited by enforceable anti-assignment
provisions of contracts or applicable law or with respect to any assets to the
extent such a pledge would violate the terms of any contract with respect to
such assets (in each case, after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable law) or would
trigger termination pursuant to any “change of control” or similar provision in
any contract, (y) no foreign law security or pledge agreement shall be required
and (z) the following Collateral shall not be required to be perfected (A) cash
and cash equivalents, deposit, securities and commodities accounts (including
securities entitlements and related assets) constituting the proceeds of
Collateral, in each case, to the extent a security interest therein cannot be
perfected by the filing of a financing statement under the Uniform Commercial
Code (other than to the extent the foregoing are required to be perfected under
any then-outstanding ABL Loan Document), (B) other assets requiring perfection
through control agreements, (C)

 

--------------------------------------------------------------------------------


 

motor vehicles and any other assets subject to state law certificate of title
statutes, (D) commercial torts claims and (E) letter of credit rights to the
extent not perfected by the filing of a financing statement under the Uniform
Commercial Code.

 

SECTION 5.10.                                   Fiscal Year; Accounting.  In the
case of Holdings and the Borrower, cause its fiscal year to end on December 31.

 

SECTION 5.11.                                   Maintenance of Ratings.  At all
times use commercially reasonable efforts to maintain corporate and corporate
family ratings issued by Moody’s and S&P with respect to the Term Facility.

 

SECTION 5.12.                                   [Reserved]

 

SECTION 5.13.                                   Use of Proceeds.  Use the
proceeds of the Term Loans to consummate the Transactions and pay the
Transaction Costs.

 

SECTION 5.14.                                   Certification of Public
Information.

 

(a)   Concurrently with the delivery of any document or notice required to be
delivered pursuant to any Loan Document, the Borrower shall indicate in writing
whether such document or notice contains Nonpublic Information.  The Borrower
and each Lender acknowledge that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its Subsidiaries or their securities) and, if
documents or notices required to be delivered pursuant to this Section 5.14 or
otherwise are being distributed through IntraLinks/IntraAgency, Syndtrak or
another relevant website or other information platform (the “Platform”), any
document or notice that the Borrower has indicated contains Nonpublic
Information shall not be posted on that portion of the Platform designated for
such public-side Lenders.  If the Borrower has not indicated whether a document
or notice delivered pursuant to this Section 5.14 contains Nonpublic
Information, the Administrative Agent shall post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
and their securities.  The Borrower acknowledges and agrees that the list of
Disqualified Institutions does not constitute Nonpublic Information and shall be
posted promptly to all Lenders by the Administrative Agent (including any
updates thereto).

 

(b)   Each “public-side” Lender as described in paragraph (a) of this Section
agrees to cause at least one (1) individual at or on behalf of such Lender to at
all times have selected the “private side information” or similar designation on
the content declaration screen of the Platform in order to enable such Lender or
its delegate, in accordance with such Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “public
side information” portion of the Platform and that may contain Nonpublic
Information with respect to Holdings, the Borrower or the securities of any of
the foregoing for purposes of United States federal or state securities laws. In
the event that any “public-side” Lender has determined for itself to not access
any information disclosed through the Platform or otherwise, such “public-side”
Lender acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) none of the Borrower, the Agents or the Joint Lead
Arrangers has any responsibility for such “public-side” Lender’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Each of Holdings (solely as to Section 6.08(a)) and the Borrower covenants and
agrees with each Lender that, until the Termination Date, unless the Required
Lenders shall otherwise consent in writing, the Borrower will not and will not
permit any of the Restricted Subsidiaries to (and Holdings as to Section
6.08(a), will not):

 

SECTION 6.01.                                   Indebtedness.  Incur, create,
assume or permit to exist any Indebtedness, except:

 

(a)   Indebtedness of any Loan Party under the Loan Documents (including
Indebtedness in respect of any Incremental Term Facility) and any Permitted
Refinancing Indebtedness in respect thereof; provided that (i) such Permitted
Refinancing Indebtedness may be secured or unsecured, and, if secured, (x) is
secured only by the Collateral and on a pari passu or subordinated basis with
the Obligations (provided that such Permitted Refinancing Indebtedness shall not
consist of bank loans outside this Agreement that are secured by the Collateral
on a pari passu basis with the Obligations under this Agreement) and (y) is
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent and (ii) the terms (excluding pricing, fees, rate floors
and optional prepayment or redemption terms) of such Permitted Refinancing
Indebtedness are not, when taken as a whole, materially more favorable to the
lenders providing such Permitted Refinancing Indebtedness than those applicable
to the Term Facility (or the Incremental Term Facility, as applicable) (other
than any covenants or other provisions applicable only to periods after the
Final Maturity Date (as of the date of incurrence of such Permitted Refinancing
Indebtedness);

 

(b)   Indebtedness pursuant to Swap Agreements not incurred for speculative
purposes;

 

(c)   Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, securing unemployment insurance and other
social security laws or regulation, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
similar obligations to the Borrower or any Restricted Subsidiary;

 

(d)   Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary (including pursuant to the Intercompany
Note), provided that (i) Indebtedness of any Subsidiary that is not a Subsidiary
Loan Party to the Loan Parties shall be permitted under Section 6.04 and (ii)
Indebtedness of the Borrower and of any other Loan Party to any Subsidiary that
is not a Subsidiary Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations pursuant to the subordination terms set forth in
the Intercompany Note;

 

(e)   Indebtedness in respect of bids, trade contracts (other than for debt for
borrowed money), leases (other than Capital Lease Obligations), statutory
obligations, surety, stay, customs and appeal bonds, performance, performance
and completion and return of money bonds, government contracts, financial
assurances and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
(including Indebtedness in respect of letters of credit, bank guarantees or
similar instruments in lieu of such items to support the issuance thereof);

 

--------------------------------------------------------------------------------


 

(f)   Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit accounts;

 

(g)   (i) (x) Indebtedness assumed or acquired in connection with Permitted
Business Acquisitions, which Indebtedness may be secured or unsecured, and
provided that (A) such Indebtedness exists at the time of such Permitted
Business Acquisition and is not created in contemplation of such event and (B)
(1) after giving effect to the assumption or acquisition of such Indebtedness
that is unsecured Indebtedness or Subordinated Indebtedness, on a Pro Forma
Basis the Consolidated Fixed Charge Coverage Ratio for the most recently
completed Test Period is at least 2.00:1.00 and (2) after giving effect to the
assumption or acquisition of such Indebtedness that is secured, on a Pro Forma
Basis the Secured Leverage Ratio for the most recently completed Test Period
does not exceed 3.50:1.00 and (y) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness or (ii) (x)  Indebtedness incurred or
issued in connection with Permitted Business Acquisitions, which Indebtedness
may be secured or unsecured, and provided that (A) (1) after giving effect to
the incurrence of such Indebtedness that is unsecured Indebtedness or
Subordinated Indebtedness, on a Pro Forma Basis the Consolidated Fixed Charge
Coverage Ratio for the most recently completed Test Period is at least 2.00:1.00
and (2) after giving effect to the incurrence of such Indebtedness that is
secured, on a Pro Forma Basis the Secured Leverage Ratio for the most recently
completed Test Period does not exceed 3.50:1.00 and (B) such Indebtedness, if
unsecured, matures no earlier than the date that is, at the time of incurrence
of such Indebtedness, ninety-one (91) days after the Final Maturity Date and (y)
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(h)   Capital Lease Obligations, mortgage financings and purchase money
Indebtedness (including any industrial revenue bond, industrial development bond
and similar financings) incurred by the Borrower or any Restricted Subsidiary
prior to or within two hundred seventy (270) days after the acquisition, lease,
repair or improvement of the respective asset in order to finance such
acquisition, lease, repair or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate outstanding principal amount
that at the time of, and after giving effect to, the incurrence thereof
(together with Indebtedness outstanding pursuant to paragraph (i) of this
Section 6.01) would not exceed the greater of (x) $50.0 million and (y) an
amount equal to 3% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries for the Test Period most recently ended on or prior to
the date of determination for which financial statements are available;

 

(i)   Capital Lease Obligations incurred by the Borrower or any Restricted
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03 and any Permitted Refinancing Indebtedness in respect thereof
in an aggregate outstanding principal amount that at the time of, and after
giving effect to the incurrence of (together with Indebtedness outstanding
pursuant to paragraph (h) of this Section 6.01) would not exceed the greater of
(x) $50.0 million and (y) an amount equal to 3% of the Consolidated Total Assets
of the Borrower and the Restricted Subsidiaries for the Test Period most
recently ended on or prior to the date of determination for which financial
statements are available;

 

(j)   Indebtedness of the Borrower under (i) the ABL Credit Agreement in an
aggregate outstanding principal (or committed) amount not to exceed $150.0
million, provided that such amount may be increased by any Incremental ABL
Commitments so long as the sum of (x) the Incremental ABL Commitments, (y) the
aggregate initial principal amount of Incremental Term Loans incurred pursuant
to Section 2.22(a)(ii)(A) and (z) the aggregate initial principal amount of
Incremental Equivalent Debt incurred pursuant to clause (A)(i) of the proviso to
Section 6.01(p)(i) does not exceed $125.0 million or (ii) any Replacement ABL
Credit Agreement;

 

--------------------------------------------------------------------------------


 

(k)   Guarantees (i) by the Loan Parties of the Indebtedness described in
Section 6.01(j), Section 6.01(o), Section 6.01(p) and Section 6.01(v), (ii) by
the Borrower or any Loan Party (which guarantees shall be subordinated in the
case of any Permitted Debt Securities or any Permitted Refinancing Indebtedness
in respect thereof on terms no less favorable than the subordination applicable
to the guarantees or refinanced Indebtedness) of any Indebtedness of any other
Loan Party permitted to be incurred under this Agreement, (iii) by the Borrower
or any Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Subsidiary Loan Party, (iv) by any Restricted
Subsidiary that is not a Loan Party of Indebtedness of Holdings and its
Subsidiaries to the extent, in the case of clauses (iii) and (iv), such
Guarantees are permitted by Section 6.04; provided that Guarantees by the
Borrower or any Loan Party under this Section 6.01(k) of any other Indebtedness
of a person that is subordinated to the Obligations shall be expressly
subordinated to the Obligations on terms not materially less favorable to the
Lenders as those contained in the subordination of such other Indebtedness to
the Obligations; provided further that no Guarantee by Holdings or any of its
Subsidiaries of any Subordinated Indebtedness or the Indebtedness described in
Section 6.01(j) shall be permitted unless Holdings or the applicable
Subsidiaries, as the case may be, shall have also provided a Guarantee of the
Obligations under the Loan Documents on substantially the terms set forth in the
applicable Guarantee of such Indebtedness or on terms acceptable to the
Administrative Agent;

 

(l)   Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations (including without limitation earn-out
obligations), in each case, incurred or assumed in connection with the
acquisition or Disposition of any business or assets (including Equity Interests
of Subsidiaries) of the Borrower or any Subsidiary permitted by Section 6.04 or
Section 6.05, other than Guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business or assets for the purpose of
financing such acquisition;

 

(m)   [Reserved];

 

(n)   Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

 

(o)   (i) additional Indebtedness of the Borrower or any Restricted Subsidiary
and (ii) any Permitted Refinancing Indebtedness in respect thereof; provided
that (A) such Indebtedness shall be (1) Subordinated Indebtedness that
constitutes Permitted Debt Securities, (2) unsecured Indebtedness that matures
no earlier than the date that is, at the time of such incurrence or issuance,
ninety-one (91) days after the Final Maturity Date or (3) secured Indebtedness,
so long as (x) after giving effect to such incurrence or issuance, no Event of
Default shall have occurred and be continuing, (y) such Indebtedness is secured
only by Liens permitted by Section 6.02(v), (B) after giving effect to any such
incurrence or issuance of Indebtedness that is unsecured or Subordinated
Indebtedness, on a Pro Forma Basis the Consolidated Fixed Charge Coverage Ratio
for the most recently completed Test Period is at least 2.00:1.00 and (C) after
giving effect to any such incurrence or issuance of Indebtedness that is
secured, on a Pro Forma Basis the Secured Leverage Ratio for the most recently
completed Test Period does not exceed 3.50:1.00;

 

(p)   (i) secured or unsecured notes (such notes, “Incremental Equivalent
Debt”); provided that (A) the aggregate initial principal amount of all
Incremental Equivalent Debt shall not exceed (i) together with the aggregate
initial principal amount of all Incremental Term Loans incurred pursuant to
Section 2.22(a)(ii)(A), $125.0 million (less any Incremental ABL Commitments)
plus (ii) an additional amount if, after giving effect to such additional
amount, on a Pro Forma Basis the Secured Leverage Ratio for the most recently
completed Test Period does not exceed 3.50:1.00 (assuming all such additional
amounts were secured, whether or not so secured), (B) the incurrence of such
Indebtedness

 

--------------------------------------------------------------------------------


 

shall be subject to clauses (i), (iii), (iv) and (vi) of the proviso to Section
2.22(a), as if such Incremental Equivalent Debt was an Incremental Term Loan and
(C) the covenants and events of default applicable to such Incremental
Equivalent Debt shall not be, when taken as a whole, materially more favorable,
to the holders of such Indebtedness than those applicable to the Term Facility
(except for covenants or other provisions applicable only to periods after the
Final Maturity Date) and (ii) Permitted Refinancing Indebtedness in respect
thereof;

 

(q)   Indebtedness existing on the Restatement Date and set forth on Schedule
6.01 and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

 

(r)   (i) Indebtedness supported by a letter of credit issued under the ABL
Credit Agreement or any Replacement ABL Credit Agreement, in a principal amount
not in excess of the stated amount of such letter of credit and (ii) letters of
credit or bank guarantees (other than letters of credit issued pursuant to the
ABL Credit Agreement or any Replacement ABL Credit Agreement) having an
aggregate face amount not to exceed $15.0 million outstanding at any time;

 

(s)   Indebtedness incurred by the Borrower and its Restricted Subsidiaries
representing (i) deferred compensation to directors, officers, employees,
members of management and consultants of Holdings, any Parent Entity, the
Borrower or any Restricted Subsidiary in the ordinary course of business and
(ii) deferred compensation or other similar arrangements in connection with the
Transactions, any Permitted Business Acquisition or any Investment permitted
hereby;

 

(t)   Indebtedness consisting of promissory notes issued by the Borrower and the
Restricted Subsidiaries to current or former directors, officers, employees,
members of management or consultants of, Holdings, any Parent Entity, the
Borrower or any Subsidiary (or their respective estate, heirs, family members,
spouse, former spouse, domestic partner or former domestic partner) to finance
the purchase or redemption of Equity Interests of any Parent Entity permitted by
Section 6.06;

 

(u)   Indebtedness in respect of (x) letters of credit, bankers’ acceptances
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business or (y) any letter of credit issued in favor
of any Issuing Bank or Swingline Lender (in each case as defined in the ABL
Credit Agreement or any Replacement ABL Credit Agreement, as applicable) to
support any Defaulting ABL Lender’s participation in letters of credit issued,
or swingline loans made, under the ABL Credit Agreement or Replacement ABL
Credit Agreement, as applicable;

 

(v)   (i) Permitted Debt Securities to finance any prepayments of Indebtedness
under the Loan Documents pursuant to Section 9.04(f) and (i) and (ii) any
Permitted Refinancing thereof meeting the requirements of Permitted Debt
Securities;

 

(w)   Indebtedness arising out of the creation of any Lien (other than for Liens
securing debt for borrowed money) permitted under Section 6.02;

 

(x)   Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

 

(y)   unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that they
are permitted to remain unfunded under applicable law; and

 

--------------------------------------------------------------------------------


 

(z)   other Indebtedness of the Borrower or any Restricted Subsidiary, in an
aggregate outstanding principal amount that at the time of, and after giving
effect to, the incurrence thereof would not exceed $35 million and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(aa)   Indebtedness in respect of Receivables Facilities in an aggregate
principal amount outstanding at any one time not to exceed $15.0 million;

 

(bb)   (i) additional Indebtedness of Foreign Subsidiaries in an aggregate
amount not to exceed $25.0 million and (ii) any Permitted Refinancing
Indebtedness in respect thereof; provided that, in each case, such Indebtedness
is secured only by Liens permitted by Section 6.02(gg); and

 

(cc)   all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on Indebtedness
described in paragraphs (a) through (bb) above.

 

SECTION 6.02.                                   Liens.  Create, incur, assume or
permit to exist any Lien on any property or assets (including Equity Interests,
evidences of Indebtedness or other securities of any person) at the time owned
by it or on any income or revenues or rights in respect of any thereof, except:

 

(a)   Liens on property or assets of the Borrower and the Restricted
Subsidiaries existing on the Restatement Date and set forth on Schedule 6.02 or,
to the extent not listed in such Schedule, where such property or assets have a
fair market value that does not exceed $5.0 million in the aggregate and any
refinancing, modification, replacement, renewal or extension thereof; provided,
that the Lien does not extend to any additional property other than
after-acquired property that is affixed to or incorporated in the property
covered by such Lien and the proceeds and products thereof;

 

(b)   any Lien (i) created under the Loan Documents, (ii) permitted in respect
of any Mortgaged Property by the terms of the applicable Mortgage, (iii)
securing Permitted Refinancing Indebtedness permitted by Section 6.01(a), (iv)
on cash or deposits granted in favor of any Swingline Lender or any Issuing
Lender (in each case as defined in the ABL Credit Agreement or any Replacement
ABL Credit Agreement, as applicable) to cash collateralize any Defaulting ABL
Lender’s participation in letters of credit issued, or swingline loans made,
under the ABL Credit Agreement or any Replacement ABL Credit Agreement, as
applicable and (iv) subject to the Intercreditor Agreement, Liens securing
Indebtedness permitted by Section 6.01(j);

 

(c)   any Lien securing Indebtedness or Permitted Refinancing Indebtedness
permitted by (i) Section 6.01(g)(i), provided that such Lien (A) in the case of
Liens securing Capital Lease Obligations and purchase money Indebtedness,
applies solely to the assets securing such Indebtedness immediately prior to the
consummation of the related Permitted Business Acquisition and after acquired
property, to the extent required by the documentation governing such
Indebtedness (without giving effect to any amendment thereof effected in
contemplation of such acquisition or assumption), and the proceeds and products
thereof; provided, that individual financings otherwise permitted to be secured
hereunder provided by one (1) person (or its affiliates) may be cross
collateralized to other such financings provided by such person (or its
affiliates), (B) in the case of Liens securing Indebtedness other than Capital
Lease Obligations or purchase money Indebtedness, such Liens do not extend to
the property of any person other than the person acquired or formed to make such
acquisition and the subsidiaries of such person (and the Equity Interests in
such person), (C) in the case of clause (A) and clause (B), such Lien is not
created in contemplation of or in connection with such acquisition or assumption
and (D) in the case of a Lien securing Permitted Refinancing Indebtedness, any
such Lien is permitted, subject to compliance with clause (e) of the definition
of the term “Permitted Refinancing Indebtedness” and (ii) Section

 

--------------------------------------------------------------------------------


 

6.01(g)(ii), provided that (A) in the case of any Indebtedness of any
Subsidiaries (including Foreign Subsidiaries of the Borrower and Disregarded
Domestic Subsidiaries) that are not Subsidiary Loan Parties, such Lien applies
solely to the assets and Equity Interests (to the extent not required to be
pledged for the benefit of the Secured Parties in accordance with the Collateral
and Guarantee Requirement) of such Subsidiaries (including Foreign Subsidiaries
of the Borrower, Disregarded Domestic Subsidiaries, their respective
Subsidiaries, any other Foreign Subsidiary or any Disregarded Domestic
Subsidiary) that are not Subsidiary Loan Parties, (B) in the case of any
Indebtedness of the Borrower or any Loan Party, such Indebtedness is secured
only by the Collateral and on a subordinated basis to the Obligations and is
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent and (C) in the case of a Lien securing Permitted
Refinancing Indebtedness, any such Lien is permitted, subject to compliance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”;

 

(d)   Liens for Taxes, assessments or other governmental charges or levies which
are not overdue by more than thirty (30) days or, if more than thirty (30) days
overdue, (i) which are being contested in accordance with Section 5.03 or (ii)
with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

 

(e)   landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or, if more than thirty (30) days overdue, (i) which are being contested in
accordance with Section 5.03 or (ii) with respect to which the failure to make
payment could not reasonably be expected to have a Material Adverse Effect;

 

(f)   (i) pledges and deposits made (including to support obligations in respect
of letters of credit, bank guarantees or similar instruments to secure) in the
ordinary course of business in compliance with the Federal Employers Liability
Act or any other workers’ compensation, unemployment insurance and other social
security laws or regulations and deposits securing premiums or liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations or otherwise as permitted in Section 6.01(c) and (ii) pledges
and deposits securing liability for reimbursement or indemnification obligations
of (including to support obligations in respect of letters of credit, bank
guarantees or similar instruments for the benefit of) insurance carriers in
respect of property, casualty or liability insurance to the Borrower or any
Subsidiary provided by such insurance carriers;

 

(g)   (i) deposits to secure the performance of bids, trade contracts (other
than for debt for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety, stay, customs and appeal bonds,
performance, performance and completion and return of money bonds, government
contracts, financial assurances and completion and similar obligations and
similar obligations, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business and (ii)
obligations in respect of letters of credit or bank guarantees that have been
posted to support payment of the items set forth in clause (i) of this Section
6.02(g);

 

(h)   zoning restrictions, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Subsidiary;

 

(i)   Liens securing Capital Lease Obligations, mortgage financings, and
purchase money Indebtedness or improvements thereto hereafter acquired, leased,
repaired or improved by the Borrower or any Restricted Subsidiary (including the
interests of vendors and lessors under conditional sale and title retention
agreements); provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(h) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests

 

--------------------------------------------------------------------------------


 

are created, and the Indebtedness secured thereby is incurred, within two
hundred seventy (270) days after such acquisition, lease, completion of
construction or repair or improvement (except in the case of any Permitted
Refinancing), (iii) the Indebtedness secured thereby does not exceed the cost of
such equipment or other property or improvements at the time of such acquisition
or construction, including transaction costs (including any fees, costs or
expenses or prepaid interest or similar items) incurred by the Borrower or any
Restricted Subsidiary in connection with such acquisition or construction or
material repair or improvement or financing thereof and (iv) such security
interests do not apply to any other property or assets of the Borrower or any
Restricted Subsidiary (other than to the proceeds and products of and the
accessions to such equipment or other property or improvements but not to other
parts of the property to which any such improvements are made); provided, that
individual financings otherwise permitted to be secured hereunder provided by
one person (or its affiliates) may be cross collateralized to other such
financings provided by such person (or its affiliates);

 

(j)   Liens arising out of (i) sale and lease-back transactions permitted under
Section 6.03 and (ii) any Indebtedness incurred in connection therewith
permitted by Section 6.01(i) (and any Permitted Refinancing Indebtedness in
respect thereof), so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or proceeds or
products thereof and related property;

 

(k)   Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

 

(l)   Liens disclosed by the title insurance policies delivered in connection
with the Mortgages or pursuant to Section 5.09 and any replacement, extension or
renewal of any such Lien; provided that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal; provided, further,
that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;

 

(m)   any interest or title of a lessor, sublessor, licensor or sublicensee
under any leases, subleases, licenses or sublicenses entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(n)   Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Restricted Subsidiary, (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business, (iv) attaching to commodity
trading or other brokerage accounts incurred in the ordinary course of business
and (v) encumbering reasonable customary initial deposits and margin deposits;

 

(o)   Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

(p)   Liens securing obligations in respect letters of credit permitted under
Section 6.01(c), (e), (r) and (u);

 

(q)   (i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business or (ii) rights reserved to or vested in any person by the
terms of any lease, license, franchise, grant or permit held by the Borrower or
any Restricted Subsidiary or by a statutory provision to terminate

 

--------------------------------------------------------------------------------


 

any such lease, license, franchise, grant or permit or to require periodic
payments as a condition to the continuance thereof;

 

(r)   Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(s)   Liens (i) solely on any cash earnest money deposits or Permitted
Investments made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement with respect to any
Permitted Business Acquisition or other Investment permitted hereunder and (ii)
consisting of an agreement to dispose of any property in a transaction permitted
under Section 6.05;

 

(t)   Liens arising from precautionary UCC financing statements (or similar
filings under other applicable law) regarding operating leases or consignment or
bailee arrangements;

 

(u)   Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof
arising out of such repurchase transaction;

 

(v)   any Lien securing Indebtedness or Permitted Refinancing Indebtedness
permitted by Section 6.01(o); provided that (i) in the case of any Indebtedness
of Subsidiaries (including Foreign Subsidiaries of the Borrower and Disregarded
Domestic Subsidiaries) that are not Subsidiary Loan Parties, such Lien applies
solely to the assets and Equity Interests (to the extent not required to be
pledged for the benefit of the Secured Parties in accordance with the Collateral
and Guarantee Requirement) of such Subsidiaries (including Foreign Subsidiaries
of the Borrower, Disregarded Domestic Subsidiaries, their respective
Subsidiaries, any other Foreign Subsidiary or any Disregarded Domestic
Subsidiary) that are not Subsidiary Loan Parties, (ii) in the case of any
Indebtedness of the Borrower or any Loan Party, such Indebtedness is secured
only by the Collateral and on a subordinated basis to the Obligations and is
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent and (iii) in the case of a Lien securing Permitted
Refinancing Indebtedness, any such Lien is permitted, subject to compliance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”;

 

(w)   (i) Liens on Equity Interests in Joint Ventures or Unrestricted
Subsidiaries securing obligations of such Joint Venture or Unrestricted
Subsidiaries, as applicable and (ii) customary rights of first refusal and tag,
drag and similar rights in joint venture agreements entered into in the ordinary
course of business;

 

(x)   Liens in favor of the Borrower or the Restricted Subsidiaries securing
intercompany Indebtedness permitted under Section 6.04;

 

(y)   Liens (i) arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or the
Restricted Subsidiaries in the ordinary course of business and (ii) arising by
operation of law under Article 2 of the Uniform Commercial Code;

 

(z)   Liens securing Incremental Equivalent Debt, provided that such Incremental
Equivalent Debt shall be secured only by a Lien on the Collateral and on a pari
passu or subordinated basis with the Obligations and shall be subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent;

 

(aa)   other Liens with respect to property or assets of the Borrower or any
Restricted Subsidiaries; provided that the aggregate principal amount of the
Indebtedness or other obligations secured by such Liens does not exceed $35.0
million at any time outstanding;

 

--------------------------------------------------------------------------------


 

(bb)   Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(cc)   Liens on specific items of inventory or other goods and the proceeds
thereof securing such person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

(dd)   ground leases in the ordinary course in respect of real property on which
facilities owned or leased by the Borrower or any of its Subsidiaries are
located;

 

(ee)   (i) Liens securing obligations under Swap Agreements permitted by Section
6.01 and (ii) subject to the Intercreditor Agreement, Liens created under the
ABL Loan Documents securing Cash Management Obligations permitted by Section
6.01;

 

(ff)   Liens securing obligations under Receivables Facilities permitted by
Section 6.01; and

 

(gg)   any Lien securing Indebtedness or Permitted Refinancing Indebtedness
permitted by Section 6.01(bb); provided that such Lien applies solely to the
assets and Equity Interests (to the extent not required to be pledged for the
benefit of the Secured Parties in accordance with the Collateral and Guarantee
Requirement) of the applicable Foreign Subsidiary and its Subsidiaries.

 

SECTION 6.03.                                   Sale and Lease-Back
Transactions.  Enter into any arrangement, directly or indirectly, with any
person whereby it shall sell or transfer any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and
substantially contemporaneously rent or lease from the transferee such property
or other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”), provided that a Sale and Lease-Back Transaction shall be
permitted (a) with respect to property (i) owned by the Borrower or any Domestic
Subsidiary which is a Restricted Subsidiary that is acquired, leased, repaired
or improved after the Restatement Date so long as such Sale and Lease-Back
Transaction is consummated within two hundred seventy (270) days of the
acquisition, lease, repair or improvement of such property or (ii) owned by any
Foreign Subsidiary which is a Restricted Subsidiary regardless of when such
property was acquired or (b) with respect to any property owned by the Borrower
or any Domestic Subsidiary which is a Restricted Subsidiary, if at the time the
lease in connection therewith is entered into, and after giving effect to the
entering into of such lease, such lease is otherwise permitted under this
Agreement.

 

SECTION 6.04.                                   Investments, Loans and
Advances.  Purchase, hold or acquire any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances to or Guarantees of the obligations of, another person or make a
designation of a Restricted Subsidiary as an Unrestricted Subsidiary of (each,
an “Investment”), except:

 

(a)   the Transactions;

 

(b)   Investments among the Borrower and its Subsidiaries; provided that the sum
of Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof, but net in the case of
intercompany loans, and in any event, after giving effect to any returns,
profits, distributions, and similar amounts, repayment of loans and the release
of guarantees (but only to the extent not included in the Available Basket
Amount)) after the Restatement Date by the Borrower and the Subsidiary Loan
Parties in Subsidiaries (including Foreign Subsidiaries of the Borrower) that
are not Subsidiary Loan Parties shall not exceed an aggregate net amount equal
to (x)

 

--------------------------------------------------------------------------------


 

$50.0 million outstanding at any time; plus (y) the portion, if any, of the
Available Basket Amount on the date of such election that the Borrower elects to
apply to this clause(b)(y); and provided further that intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Borrower and the Restricted Subsidiaries shall
not be included in calculating the limitation in this paragraph at any time;

 

(c)   Permitted Investments and investments that were Permitted Investments when
made;

 

(d)   Investments arising out of the receipt by the Borrower or any Subsidiary
of promissory notes and other non-cash consideration for Dispositions permitted
under Section 6.05 (excluding Section 6.05(e));

 

(e)   (i) loans and advances to directors, officers, employees, members of
management or consultants of Holdings (or any Parent Entity), the Borrower or
any Restricted Subsidiary in the ordinary course of business not to exceed $10.0
million in the aggregate at any time outstanding (calculated without regard to
write-downs or write-offs thereof) and (ii) advances of payroll payments and
expenses to directors, officers, employees, members of management or consultants
in the ordinary course of business;

 

(f)   accounts receivable, notes receivable, security deposits and prepayments
arising and trade credit granted in the ordinary course of business and any
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers made in the
ordinary course of business;

 

(g)   Investments under Swap Agreements permitted pursuant to Section 6.01;

 

(h)   Investments existing on, or contractually committed as of, the Restatement
Date and set forth on Schedule 6.04 and any modification, replacement, renewal
or extension thereof so long as any such modification, renewal or extension
thereof does not increase the amount of such Investment except by terms thereof
or as otherwise permitted by this Section 6.04;

 

(i)   Investments resulting from pledges and deposits permitted by Section
6.02(b)(iv), (f) and (g);

 

(j)   Investments (i) constituting Permitted Business Acquisitions, (ii) in any
Subsidiary in an amount required to permit such person to consummate a Permitted
Business Acquisition and (iii) in any Subsidiary that is not a Subsidiary Loan
Party consisting of the Equity Interests of any person who is not a Subsidiary
Loan Party;

 

(k)   Guarantees (i) permitted by Sections 6.01(k) and (ii) of leases (other
than Capital Lease Obligations) or of other obligations not constituting
Indebtedness, in each case in the ordinary course of business;

 

(l)   Investments received in connection with the bankruptcy or reorganization
of any person, or settlement of obligations of, or other disputes with or
judgments against, or foreclosure or deed in lieu of foreclosure with respect to
any Lien held as security for an obligation, in each case in the ordinary course
of business;

 

(m)   Investments of the Borrower or any Restricted Subsidiary acquired after
the Restatement Date or of a person merged into or consolidated with the
Borrower or a Restricted Subsidiary, in each case, in accordance with Section
6.05 (other than Section 6.05(e)), after the Restatement Date to

 

--------------------------------------------------------------------------------


 

the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation and any modification,
replacement, renewal or extension thereof so long as any such modification,
renewal or extension thereof does not increase the amount of such Investment
except as otherwise permitted by this Section 6.04;

 

(n)   acquisitions by the Borrower of obligations of one (1) or more directors,
officers, employees, members or management or consultants of Holdings, the
Borrower or its Subsidiaries in connection with such person’s acquisition of
Equity Interests of Holdings (or its Parent Entity), so long as no cash is
actually advanced by the Borrower or any of its Subsidiaries to such persons in
connection with the acquisition of any such obligations;

 

(o)   Investments in Holdings in amounts and for purposes for which Restricted
Payments to Holdings are permitted under Section 6.06;

 

(p)   Investments consisting of Indebtedness, Liens, Sale and Lease-Back
Transactions, mergers, consolidations, Dispositions, Restricted Payments,
Affiliate transactions and prepayments and repurchases of Indebtedness permitted
under Section 6.01, 6.02, 6.03, 6.05, 6.06, 6.07(b)(iv), 6.07(b)(viii),
6.07(b)(xvii), 6.09 and 9.04(f) and (i);

 

(q)   Investments by the Borrower or any Restricted Subsidiary in an outstanding
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed $50.0 million,
(plus any returns, profits, distributions and similar amounts, repayments of
loans and the release of guarantees in respect of Investments theretofore made
by it pursuant to this paragraph (q) to the extent not otherwise included in the
determination of the Available Basket Amount);

 

(r)   other Investments by the Borrower or any Restricted Subsidiary in an
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed (i) the portion,
if any, of the Available Basket Amount on the date of such election that the
Borrower elects to apply to this Section 6.04(r) plus (ii) the portion, if any,
of the Excluded Contributions on the date of such election that the Borrower
elects to apply to this Section 6.04(r);

 

(s)   Investments in the ordinary course of business consisting of (A)
endorsements for collection or deposit or (B) customary trade arrangements with
customers;

 

(t)   Investments to the extent the consideration paid therefor consists solely
of Equity Interests of the applicable person or any direct or indirect parent
thereof;

 

(u)   Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the ordinary course of business;

 

(v)   Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are made with the proceeds received by such
Restricted Subsidiary from an Investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.04; and

 

(w)   Investments in, or relating to, a Special Purpose Subsidiary that, in the
good faith determination of the Borrower, are necessary or advisable to effect
any Receivables Facility permitted by

 

--------------------------------------------------------------------------------


 

Section 6.01(aa) or any Investment in an entity which is not a Restricted
Subsidiary to which a Restricted Subsidiary sells accounts receivable in
connection with a Receivables Facility permitted by Section 6.01(aa).

 

SECTION 6.05.                                   Mergers, Consolidations and
Dispositions.  Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or Dispose of (in one (1)
transaction or in a series of related transactions) all or any part of its
assets (whether now owned or hereafter acquired), or Dispose of any Equity
Interests of any Restricted Subsidiary of the Borrower, except that this Section
shall not prohibit:

 

(a)   (i) the Disposition of inventory and equipment in the ordinary course of
business by the Borrower or any Restricted Subsidiary, (ii) the Disposition of
surplus, obsolete, used or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business by the Borrower or any Restricted
Subsidiary, (iii) the leasing or subleasing of real property in the ordinary
course of business by the Borrower or any Restricted Subsidiary or (iv) the
Disposition of Permitted Investments in the ordinary course of business;

 

(b)   if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary of Holdings (which shall either be (A) newly formed expressly for the
purpose of such transaction and which owns no assets or (B) a Subsidiary of the
Borrower) into the Borrower in a transaction in which the Borrower is the
surviving or resulting entity or the surviving or resulting person expressly
assumes the obligations of the Borrower in a manner reasonably satisfactory to
the Administrative Agent, (ii) the merger or consolidation of any Subsidiary
with or into any other Subsidiary; provided that in a transaction involving (A)
the Borrower or (B) any Subsidiary Loan Party, a Subsidiary Loan Party shall be
the surviving or resulting person or such transaction shall be an Investment
permitted by Section 6.04 or (iii) the liquidation or dissolution of any
Restricted Subsidiary (other than the Borrower) or change in form of entity of
any Restricted Subsidiary if the Borrower determines in good faith that such
liquidation, dissolution or change in form is in the best interests of the
Borrower;

 

(c)   Dispositions among the Borrower and its Subsidiaries (upon voluntary
liquidation or otherwise); provided that any Dispositions by a Loan Party to a
person that is not a Loan Party shall be for book value (as reasonably
determined by such person) or such transaction shall, to the extent sold for
less than fair market value (as reasonably estimated by the Borrower), be made
in compliance with Section 6.04;

 

(d)   Sale and Lease-Back Transactions permitted by Section 6.03;

 

(e)   Liens permitted by Section 6.02, Investments permitted by Section 6.04,
and Restricted Payments permitted by Section 6.06;

 

(f)   Dispositions of receivables (i) in the ordinary course of business and not
as part of an accounts receivables financing transaction or (ii) in connection
with the collection, settlement or compromise thereof in a bankruptcy or similar
proceeding;

 

(g)   Dispositions by the Borrower or any Restricted Subsidiary not otherwise
permitted by this Section 6.05 in an aggregate amount not to exceed, in any
fiscal year, the greater of (i) $100.0 million and (ii) 5% of Consolidated Total
Assets; provided that (i) the consideration for any Disposition shall be at
least 75% cash consideration (provided that for purposes of the 75% cash
consideration requirement (w) the amount of any Indebtedness or other
liabilities of the Borrower or any Restricted Subsidiary (as shown on such
person’s most recent balance sheet or in the notes thereto) that are assumed

 

--------------------------------------------------------------------------------


 

by the transferee of any such assets, (x) the amount of any trade-in value
applied to the purchase price of any replacement assets acquired in connection
with such Disposition, (y) any securities received by such Restricted Subsidiary
from such transferee that are converted by such Restricted Subsidiary into cash
or cash equivalents (to the extent of the cash or cash equivalents received)
following the closing of the applicable Disposition and (z) any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (z) and clause (ii)(z) of the
proviso to Section 6.05(dd) that is at that time outstanding, not in excess of
$25.0 million in each case, shall be deemed to be cash) and (ii) the Net
Proceeds thereof are applied in accordance with Section 2.11(b); provided
further that immediately prior to and after giving effect to such Disposition,
no Event of Default shall have occurred or be continuing;

 

(h)   Dispositions by the Borrower or any Restricted Subsidiary of assets that
were acquired in connection with an acquisition permitted hereunder (including,
without limitation, Permitted Business Acquisitions); provided that any such
sale, transfer, lease or other disposition shall be made or contractually
committed to be made within two hundred seventy (270) days of the date such
assets were acquired by the Borrower or such Subsidiary; and provided further
that, on a Pro Forma Basis for such disposition of a line of business or
manufacturing facility and the consummation of such Permitted Business
Acquisition, the Total Leverage Ratio does not exceed 5.00:1.00;

 

(i)   any merger or consolidation in connection with an Investment permitted
under Section 6.04 (including any Subsidiary Redesignation or Unrestricted
Subsidiary Designation); provided that (i) if the continuing or surviving person
is a Restricted Subsidiary, such Restricted Subsidiary shall have complied with
its obligations under Section 5.09 (if any), (ii) in the case of a transaction,
the purpose of which is a Subsidiary Redesignation or an Unrestricted Subsidiary
Designation, such transaction must be consummated in compliance with Section
6.04, and (iii) if the Borrower is a party thereto, the Borrower shall be the
continuing or surviving person or the continuing or surviving person shall
assume the obligations of the Borrower in a manner reasonably acceptable to the
Administrative Agent;

 

(j)   licensing and cross-licensing arrangements involving any technology or
other intellectual property of the Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

(k)   Dispositions of inventory or other property of the Borrower and the
Restricted Subsidiaries determined by the management of the Borrower to be no
longer useful or necessary in the operation of the business of the Borrower or
any of its Subsidiaries;

 

(l)   Permitted Business Acquisitions;

 

(m)   the issuance of Qualified Capital Stock by the Borrower;

 

(n)   sales of Equity Interests of any Subsidiary of the Borrower; provided
that, in the case of the sale of the Equity Interests of a Subsidiary Loan Party
which is a Wholly Owned Subsidiary, the purchaser shall be the Borrower or
another Subsidiary Loan Party or such transaction shall fit within another
clause of this Section 6.05 or constitute an Investment permitted by Section
6.04 (other than Section 6.04(p));

 

(o)   Dispositions of property to the extent that (A) such property is exchanged
for credit against the purchase price of similar replacement property or (B) the
proceeds of such sale, transfer, lease or other disposition are promptly applied
to the purchase price of such replacement property;

 

--------------------------------------------------------------------------------


 

(p)   leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and the Restricted Subsidiaries;

 

(q)   Dispositions of property subject to casualty or condemnation proceeding
(including in lieu thereof) upon receipt of the Net Proceeds therefor;

 

(r)   Dispositions of property in the ordinary course of business consisting of
the abandonment of intellectual property rights which, in the reasonable good
faith determination of the Borrower, are not material to the conduct of the
business of the Borrower and the Restricted Subsidiaries;

 

(s)   Dispositions of Investments in Joint Ventures to the extent required by,
or made pursuant to, buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements;

 

(t)   Dispositions of real property and related assets in the ordinary course of
business in connection with relocation activities for directors, officers,
employees, members of management, or consultants of the Borrower and the
Restricted Subsidiaries;

 

(u)   terminations of Swap Agreements;

 

(v)   the expiration of any option agreement in respect of real or personal
property;

 

(w)   Dispositions of Unrestricted Subsidiaries;

 

(x)   any Restricted Subsidiary of the Borrower may consummate a merger,
dissolution, liquidation or consolidation, the purpose of which is to effect a
Disposition otherwise permitted under this Section 6.05;

 

(y)   Dispositions permitted by Section 6.04 (other than Section 6.04(p)) and
Section 6.06 (other than Section 6.06(h)) and Liens permitted by Section 6.02;

 

(z)   the Disposition of the asset identified to the Administrative Agent prior
to the Restatement Date;

 

(aa)   any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business;

 

(bb)   Dispositions in connection with the outsourcing of services in the
ordinary course of business;

 

(cc)   Dispositions (including by capital contribution) of accounts receivable
and related assets, or participations therein, in connection with any
Receivables Facility permitted by Section 6.01(aa).

 

(dd)   Dispositions by the Borrower or any Restricted Subsidiary of assets not
otherwise permitted by this Section 6.05; provided that, (i) on a Pro Forma
Basis for such Disposition, (x) the Total Leverage Ratio for the most recently
completed Test Period does not exceed 5.00:1.00 or (y) the Total Leverage Ratio
for the most recently completed Test Period is less than the Total Leverage
Ratio for the most recently completed Test Period without giving pro forma
effect to such Disposition, (ii) the consideration for any Disposition shall be
at least 75% cash consideration (provided that for purposes of the 75% cash
consideration requirement (w) the amount of any Indebtedness or other
liabilities of the

 

--------------------------------------------------------------------------------


 

Borrower or any Restricted Subsidiary (as shown on such person’s most recent
balance sheet or in the notes thereto) that are assumed by the transferee of any
such assets, (x) the amount of any trade-in value applied to the purchase price
of any replacement assets acquired in connection with such Disposition, (y) any
securities received by such Restricted Subsidiary from such transferee that are
converted by such Restricted Subsidiary into cash or cash equivalents (to the
extent of the cash or cash equivalents received) following the closing of the
applicable Disposition and (z) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (z) and clause (i)(z) of the proviso to Section 6.05(g) that is at
that time outstanding, not in excess of $25.0 million in each case, shall be
deemed to be cash) and (iii) the Net Proceeds thereof are applied in accordance
with Section 2.11(b); provided further that immediately prior to and after
giving effect to such Disposition, no Event of Default shall have occurred or be
continuing.

 

Notwithstanding anything to the contrary contained above in this Section 6.05,
(i) no Disposition in excess of $15.0 million shall be permitted by this Section
6.05 (other than Dispositions pursuant to clause (a)(ii), (a)(iii), (b), (c),
(i), (k), (l), (r), (s), (t) (u), (v), (w), (x), (aa), (bb) or (cc) (to the
extent such Disposition is not required to be for fair market value)) unless
such Disposition is for fair market value (as reasonably determined by the
Borrower) and (ii) no Disposition shall be permitted by paragraph (d) or (k) of
this Section 6.05 unless such Disposition is for at least 75% cash consideration
and (iii) no Disposition in excess of $15.0 million shall be permitted by
paragraph (h) of this Section 6.05 unless such Disposition is for at least 75%
cash consideration; provided that for purposes of the 75% cash consideration
requirement in the foregoing clauses (ii) and (iii), (w) the amount of any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
(as shown on such person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such Disposition, (y) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash or cash equivalents (to the extent of the cash or cash
equivalents received) following the closing of the applicable Disposition, and
(z) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) that is
at that time outstanding, not in excess of $25.0 million (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value), in each
case, shall be deemed to be cash.

 

SECTION 6.06.                                   Dividends and Distributions. 
Declare or pay, directly or indirectly, any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any Equity Interests of the
Borrower (other than dividends and distributions on such Equity Interests
payable solely by the issuance of additional Equity Interests of the Borrower)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value any Equity Interests of the Borrower or set aside any amount for any such
purpose (other than through the issuance of additional Equity Interests of the
person redeeming, purchasing, retiring or acquiring such shares) (a “Restricted
Payment”); provided, however, that:

 

(a)   the Borrower may make the Restatement Date Dividend;

 

(b)   the Borrower may make Restricted Payments as shall be necessary to allow
Holdings (or any Parent Entity) (i) to pay operating expenses in the ordinary
course of business and other corporate overhead, legal, accounting and other
professional fees and expenses (including, without limitation, those owing to
third parties plus any customary indemnification claims made by directors,
officers, employees, members of management and consultants of Holdings (or any
Parent Entity) attributable to the ownership or operations of Holdings, the
Borrower and the Restricted Subsidiaries),

 

--------------------------------------------------------------------------------


 

(ii) to pay fees and expenses related to any debt or equity offering, investment
or acquisition permitted hereunder (whether or not successful), (iii) to pay
franchise or similar taxes and other fees and expenses required in connection
with the maintenance of its existence and its ownership of the Borrower and in
order to permit Holdings to make payments (other than cash interest payments)
which would otherwise be permitted to be paid by the Borrower under Section
6.07(b), (iv) to finance any Investment permitted to be made under Section 6.04;
provided, that (A) such Restricted Payments under this clause (iv) shall be made
substantially concurrently with the closing of such Investment and (B) the
Parent Entity shall, immediately following the closing thereof cause all
property acquired to be contributed to the Borrower or one (1) of the Restricted
Subsidiaries or the merger of the person formed or acquired into the Borrower or
one (1) of the Restricted Subsidiaries in order to consummate such Investment;
and (v) to pay customary salary, bonus and other benefits payable to directors,
officers, employees, members of management or consultants of Holdings or any
Parent Entity to the extent such salary, bonuses and other benefits are directly
attributable and reasonably allocated to the operations of the Borrower and its
Subsidiaries;

 

(c)   the Borrower may make Restricted Payments the proceeds of which are used
to purchase or redeem (i) the Equity Interests of Holdings or any Parent Entity
(including related stock appreciation rights or similar securities) held by then
present or former directors, officers, employees, members of management or
consultants of any Parent Entity, the Borrower or any of its Subsidiaries (or
the estate, heirs, family members, spouse, former spouse, domestic partner or
former domestic partner of any of the foregoing) or by any Plan, provided that
the aggregate amount of such Restricted Payments under this paragraph (c) shall
not exceed in any fiscal year $15.0 million (plus the sum of the amount of (x)
net proceeds received by the Borrower during such fiscal year from sales of
Equity Interests of Holdings or any Parent Entity to directors, officers,
employees, members of management or consultants of Holdings, the Borrower or any
Subsidiary (or the estate, heirs, family members, spouse, former spouse,
domestic partner or former domestic partner of any of the foregoing), or any
Plan and (y) net proceeds of any key-man life insurance policies received during
such fiscal year), which, if not used in any year, may be carried forward to the
next subsequent fiscal year and (ii) fractional shares of Equity Interests;

 

(d)   repurchases of Equity Interests in Holdings (or any Parent Entity), the
Borrower or any Restricted Subsidiary deemed to occur upon exercise of stock
options or similar Equity Interests if such repurchased Equity Interests
represent a portion of the exercise price of such options or taxes to be paid in
connection therewith;

 

(e)   the Borrower may make Restricted Payments to Holdings in an aggregate
amount equal to (i) the portion, if any, of the Available Basket Amount on the
date of such election that the Borrower elects to apply to this Section
6.06(e)(i) plus (ii) the portion, if any, of the Excluded Contributions on the
date of such election that the Borrower elects to apply to this Section
6.06(e)(ii); provided that, with respect to clause (i), (x) at the time of such
Restricted Payments and after giving effect thereto and to any borrowing in
connection therewith, the Consolidated Fixed Charge Coverage Ratio on a Pro
Forma Basis for the most recently completed Test Period is at least 2.00:1.00
and (y) no Default or Event of Default has occurred and is continuing;

 

(f)   the Borrower and any Subsidiary of the Borrower may make Restricted
Payments to any direct or indirect member of an affiliated group of corporations
that files a consolidated U.S. federal tax return with the Borrower (the “Tax
Distributions”), provided that, such Tax Distributions shall not exceed the
amount that the Borrower or its Subsidiaries would have been required to pay in
respect of federal, state or local taxes, as the case may be, in respect of such
year if the Borrower or its Subsidiaries had paid such taxes directly as a
stand-alone taxpayer or stand-alone group;

 

--------------------------------------------------------------------------------


 

(g)   the Borrower may make Restricted Payments with the net proceeds of any
issuance of Qualified Capital Stock after the Restatement Date;

 

(h)   to the extent constituting a Restricted Payment, the Borrower and the
Restricted Subsidiaries may enter into the transactions expressly permitted by
Section 6.04, Section 6.05 (other than Section 6.05(e)) or Section 6.07;

 

(i)   the proceeds of which shall be used by Holdings to make (or to make a
Restricted Payment to any Parent Equity to enable it to make) cash payments in
lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of Holdings or any Parent Equity;

 

(j)   payments made or expected to be made by the Borrower or any of its
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former officers, directors, employees, members of
management or consultants of the Borrower (or any Parent Entity) or any of its
Subsidiaries (or the estate, heirs, family members, spouse, former spouse,
domestic partner or former domestic partner of the foregoing) and any
repurchases of Equity Interest in consideration of such payments including
demand repurchases in connection with the exercise of stock options;

 

(k)   redemptions, repurchases, retirements or other acquisitions of Equity
Interests of the Borrower or any Parent Entity in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to the Borrower or a
Restricted Subsidiary) of, Equity Interests of the Borrower or any Parent Entity
(to the extent the proceeds of such sale are contributed to the capital of the
Borrower) (in each case, other than any Equity Interests issued or sold that are
not Qualified Capital Stock) (“Refunding Capital Stock”); and

 

(l)   distributions or payments of Receivables Fees.

 

SECTION 6.07.                                   Transactions with Affiliates. 
(a)  Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction is (i) otherwise permitted (or
required) under this Agreement or (ii) except with respect to any Investments
permitted by Section 6.04, upon terms no less favorable to the Borrower or such
Restricted Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate.  Any
transaction or series of related transactions involving the payment of less than
$10.0 million with any such Affiliate shall be deemed to have satisfied the
standard set forth in clause (ii) above if such transaction is approved by a
majority of the Disinterested Directors of the board of managers (or equivalent
governing body) of any Parent Entity, the Borrower or such Restricted
Subsidiary.

 

(b)   The foregoing paragraph (a) shall not prohibit,

 

(i)   any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors (or
equivalent governing body) of any Parent Entity,

 

(ii)   loans or advances to directors, officers, employees, members of
management or consultants of Holdings, the Borrower or any of its Subsidiaries
permitted or not prohibited by Section 6.04,

 

--------------------------------------------------------------------------------


 

(iii)   transactions among Holdings, the Borrower and its Subsidiaries, in each
case otherwise permitted or not prohibited by the Loan Documents,

 

(iv)   the payment of fees and indemnities to directors, officers, employees,
members of management or consultants of any Parent Entity, the Borrower and the
Restricted Subsidiaries in the ordinary course of business,

 

(v)   permitted agreements in existence on the Restatement Date and set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect,

 

(vi)   (A) any employment or severance agreements or arrangements entered into
by the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business, (B) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers, directors, members of management or consultants, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract or arrangement and transactions pursuant thereto,

 

(vii)   Restricted Payments permitted under Section 6.06,

 

(viii)   any purchase by Holdings of or contributions to, the equity capital of
the Borrower,

 

(ix)   payments by the Borrower or any of the Restricted Subsidiaries to the
Permitted Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the board of directors (or equivalent governing
body) of the Borrower, in good faith,

 

(x)   transactions among the Borrower and the Restricted Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business,

 

(xi)   any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors (or equivalent governing body) of the Borrower from an
accounting, appraisal or investment banking firm, in each case of nationally
recognized standing, which letter states that such transaction is on terms that
are no less favorable to the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate,

 

(xii)   the Transactions, including the payment of all fees, expenses, bonuses
and awards (including Transaction Costs) related to the Transactions,

 

(xiii)   Guarantees permitted by Section 6.01,

 

(xiv)   the issuance and sale of Qualified Capital Stock or Permitted Debt
Securities,

 

(xv)   transactions with customers, clients, suppliers or Joint Ventures for the
purchase or sale of goods and services entered into in the ordinary course of
business,

 

(xvi)   transactions pursuant to the Tax Sharing Agreement,

 

--------------------------------------------------------------------------------


 

(xvii)   the indemnification of directors, officers, employees, members of
management or consultants of any Parent Entity, the Borrower and its
Subsidiaries in accordance with customary practice, and

 

(xviii)   sales of accounts receivable, or participations therein, in connection
with any Receivables Facility permitted by Section 6.01(aa).

 

SECTION 6.08.                                   Business of Holdings, the
Borrower and the Subsidiaries.  Notwithstanding any other provisions hereof,
engage at any time in any business or business activity other than:

 

(a)   in the case of Holdings, (A) ownership and acquisition of Equity Interests
in the Borrower, together with activities directly related thereto, (B)
performance of its obligations under and in connection with the Loan Documents
(and Permitted Refinancing Indebtedness in respect thereof) and the other
agreements contemplated hereby and thereby, (C) performance of its obligations
under and in connection with the ABL Loan Documents and the other agreements
contemplated thereby, (D) actions incidental to the consummation of the
Transactions (including the payment of Transaction Costs), (E) the incurrence of
and performance of its obligations related to Indebtedness and Guarantees
incurred by Holdings after the Restatement Date and that are related to the
other activities referred to in, or otherwise permitted by, this Section 6.08(a)
including the payment by Holdings, directly or indirectly, of dividends or other
distributions (by reduction of capital or otherwise), including the Restatement
Date Dividend, whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests, or directly or indirectly
redeeming, purchasing, retiring or otherwise acquiring for value any of its
Equity Interests or setting aside any amount for any such purpose, (F) actions
required by law to maintain its existence, (G) the payment of taxes and other
customary obligations, (H) the issuance of Equity Interests, (I) any transaction
contemplated or referred to in this Article VI (including guaranteeing
Indebtedness or obligations of the Borrower and its Subsidiaries) and (J)
activities incidental to its maintenance and continuance and to the foregoing
activities, or

 

(b)   in the case of the Borrower and any Restricted Subsidiary, any business or
business activity conducted by any of them on the Restatement Date and any
business or business activities incidental or related thereto, or any business
or activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

 

Notwithstanding anything to the contrary contained in herein, Holdings shall not
sell, dispose of, grant a Lien on or otherwise transfer its Equity Interests in
the Borrower (other than (i) Liens created by the Collateral Documents, (ii)
subject to the Intercreditor Agreement, Liens created by the ABL Loan Documents,
(iii) Liens arising by operation of law that would be permitted under Section
6.02 or (iv) the sale, disposition or other transfer (whether by purchase and
sale, merger, consolidation, liquidation or otherwise) of the Equity Interests
of the Borrower to any Parent Entity that becomes a Loan Party and agrees to be
bound by this Section 6.08).

 

SECTION 6.09.                                   Limitation on Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; etc.  (a)   Amend or modify in any manner materially adverse
to the Lenders, or grant any waiver or release under or terminate in any manner
(if such granting or termination shall be materially adverse to the Lenders),
the articles or certificate of incorporation or by-laws or limited liability
company operating agreement of Holdings, the Borrower or any of the Subsidiary
Loan Parties.

 

(b)   Make, or agree to make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any

 

--------------------------------------------------------------------------------


 

Subordinated Indebtedness with an aggregate outstanding principal amount in
excess of $35.0 million in respect thereof, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of such Subordinated Indebtedness
(except for (i) Refinancings otherwise permitted by Section 6.01, (ii) payments
of regularly scheduled interest, fees, expenses and indemnification obligations
and, to the extent this Agreement is then in effect, principal on the scheduled
maturity date thereof, (iii) any AHYDO “catch up” payments and (iv) the
conversion of any Subordinated Indebtedness to Equity Interests of Holdings or
any Parent Entity (each such payment or distribution, a “Restricted Debt
Payment”)); provided, however, that any such Subordinated Indebtedness may be
repurchased, redeemed, retired, acquired, cancelled or terminated so long as (x)
(A) immediately prior to and after giving effect to such repurchase, no Event of
Default shall have occurred or be continuing and (B) the aggregate principal
amount of such repurchases under this clause (x) shall not exceed in the
aggregate (1) the portion, if any, of the Available Basket Amount that the
Borrower elects to apply to this clause (B) and (2) $50.0 million, provided that
after giving effect to any repurchase using the Available Basket Amount and any
Indebtedness incurred in connection therewith, the Consolidated Fixed Charge
Coverage Ratio for the most recently completed Test Period calculated on a Pro
Forma Basis is at least 2.00 to 1.00 or (y) the aggregate principal amount of
such repurchases under this clause (y) shall not exceed the portion, if any, of
the Excluded Contributions that the Borrower elects to apply to this clause (y);
or

 

(c)   Amend or modify, or permit the amendment or modification of, any provision
of any Permitted Debt Securities, unsecured Indebtedness or Subordinated
Indebtedness (or Permitted Refinancings in respect thereof) in each case with an
aggregate outstanding principal amount in excess of $20.0 million of the
Borrower or any Restricted Subsidiary, or any agreement relating thereto, other
than amendments or modifications that are not materially adverse to Lenders (it
being understood that this Section 6.09(c) shall not restrict Permitted
Refinancings permitted by Section 6.01); or

 

(d)   Permit the Borrower or any Restricted Subsidiary to enter into any
agreement or instrument that by its terms restricts (i) the payment of dividends
or distributions or the making of cash advances to (or the repayment of cash
advances from) the Borrower or any Restricted Subsidiary or (ii) the granting of
Liens on Collateral pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

 

(i)   restrictions imposed by applicable law;

 

(ii)   contractual encumbrances or restrictions in effect on the Restatement
Date or contained in any agreements related to any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness, or any such encumbrances
or restrictions in any agreements relating to any Permitted Debt Securities
issued after the Restatement Date or Permitted Refinancing Indebtedness in
respect thereof, in each case so long as the scope of such encumbrance or
restriction is no more expansive in any material respect than any such
encumbrance or restriction in effect on the Restatement Date (or the date of
issuance as the case may be), or any agreement (regardless of whether such
agreement is in effect on the Restatement Date) providing for the subordination
of Subordinated Intercompany Debt;

 

(iii)   any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the Disposition of all or substantially all the Equity Interests or
assets of such Subsidiary pending the closing of such sale or disposition;

 

(iv)   customary provisions in Joint Venture agreements and other similar
agreements applicable to Joint Ventures entered into in the ordinary course of
business;

 

--------------------------------------------------------------------------------


 

(v)   any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

 

(vi)   customary provisions contained in leases, subleases, licenses or
sublicenses of intellectual property and other similar agreements entered into
in the ordinary course of business;

 

(vii)   customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

 

(viii)   customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 

(ix)   customary restrictions and conditions contained in any agreement relating
to any Disposition permitted under Section 6.05 pending the consummation of such
Disposition;

 

(x)   customary restrictions and conditions contained in the document relating
to any Lien, so long as (1) such Lien is permitted under Section 6.02 and such
restrictions or conditions relate only to the specific asset subject to such
Lien and the proceeds and products thereof, and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.09;

 

(xi)   customary net worth provisions contained in real property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

 

(xii)   any agreement in effect at the time such person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Restricted Subsidiary;

 

(xiii)   restrictions contained in any documents documenting Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party permitted hereunder; or

 

(xiv)   customary restrictions and conditions created in connection with any
Receivables Facility permitted by Section 6.01(aa) that, in the good faith
determination of the Borrower, are necessary or advisable to effect such
Receivables Facility.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.                                   Events of Default.  In case of
the happening of any of the following events (each, an “Event of Default”):

 

(a)   any representation or warranty made or deemed made by Holdings, the
Borrower or any other Loan Party in any Loan Document, or in any certificate or
other instrument required to be given by any Loan Party in writing furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made pursuant to the
terms of the Loan Documents or so furnished by Holdings, the Borrower or any
other Loan Party;

 

--------------------------------------------------------------------------------


 

(b)   default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c)   default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five (5) Business Days;

 

(d)   default shall be made in the due observance or performance by Holdings,
the Borrower or any of the Restricted Subsidiaries of any covenant, condition or
agreement contained in Section 5.05(a) or in Article VI;

 

(e)   default shall be made in the due observance or performance by Holdings,
the Borrower or any of the Restricted Subsidiaries of any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of thirty (30) days after written notice thereof from the
Administrative Agent or the Required Lenders to the Borrower;

 

(f)   (i) any event or condition occurs that (A) results in any Indebtedness in
excess of $35.0 million becoming due prior to its scheduled maturity or (B)
enables or permits (with all applicable grace periods having expired) the holder
or holders any Indebtedness in excess of $35.0 million or any trustee or agent
on its or their behalf to cause any such Indebtedness in excess of $35.0 million
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity or (ii) Holdings, the
Borrower or any of the Restricted Subsidiaries shall fail to pay the principal
of any Indebtedness in excess of $35.0 million at the stated final maturity
thereof; provided that this paragraph (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder; provided further that any such failure is unremedied and
not waived by the holders of such Indebtedness prior to the acceleration of the
Loans pursuant to this Section 7.01; provided further that any such event or
condition under the ABL Loan Documents (other than a payment default or any
default relating to bankruptcy or insolvency) shall not constitute an Event of
Default under this Section 7.01(f) until the earliest to occur of (x) the date
that is 30 days after such event or circumstance (but only if such event or
circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the ABL Facility and (z) the exercise of any remedies by the
ABL Agent or collateral agent (or any agent in respect of any Replacement ABL
Credit Agreement) or any lenders under the ABL Facility in respect of any
Collateral;

 

(g)   there shall have occurred a Change in Control;

 

(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any such Restricted Subsidiary (other than
any Immaterial Subsidiary), or of a substantial part of the property or assets
of Holdings, the Borrower or any material Restricted Subsidiary, under the
Bankruptcy Code, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any such Restricted Subsidiary or for a substantial part of the
property or assets of Holdings, the Borrower or any such Restricted Subsidiary
or (iii) the winding-up or liquidation of Holdings, the Borrower or any such
Restricted Subsidiary (except, in the case of any such Restricted Subsidiary, in
a transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

--------------------------------------------------------------------------------


 

(i)   Holdings, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary), shall (i) voluntarily commence any proceeding or file
any petition seeking relief under the Bankruptcy Code, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (h)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any such Restricted Subsidiary or for a substantial part of the
property or assets of Holdings, the Borrower or any such Restricted Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable or admit in writing its inability or fail
generally to pay its debts as they become due;

 

(j)   the failure by Holdings, the Borrower or any Restricted Subsidiary to pay
one (1) or more final judgments aggregating in excess of $35.0 million (to the
extent not covered by third-party insurance as to which the insurer has been
notified of such judgment and does not deny coverage), which judgments are not
discharged or effectively waived or stayed for a period of sixty (60)
consecutive days, or any action shall be legally taken by a judgment creditor to
levy upon assets or properties of Holdings, the Borrower or any Restricted
Subsidiary to enforce any such judgment;

 

(k)   (i) an ERISA Event and/or a Foreign Plan Event shall have occurred, (ii) a
trustee shall be appointed by a United States district court to administer any
Plan(s) or (iii) any Loan Party or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such person does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; and in each case
in clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

 

(l)   (i) any Loan Document shall for any reason cease to be, or shall be
asserted in writing by Holdings, the Borrower or any Restricted Subsidiary not
to be, a legal, valid and binding obligation of any party thereto, (ii) any
security interest purported to be created by any Security Document and to extend
to assets that are not immaterial to Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis shall cease to be, or shall be asserted in
writing by Holdings, the Borrower or any other Loan Party not to be (other than
in a notice to the Administrative Agent to take requisite actions to perfect
such Lien), a valid and perfected security interest (perfected as and having the
priority required by the Intercreditor Agreement and this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent (x) any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement, (y) such loss is covered by a lender’s
title insurance policy as to which the insurer has been notified of such loss
and does not deny coverage and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer or (z) such loss of perfected security
interest may be remedied by the filing of appropriate documentation without the
loss of priority, (iii) the Guarantees pursuant to the Security Documents by
Holdings, the Borrower or the Subsidiary Loan Parties of any of the Obligations
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by Holdings or the Borrower or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations or (iv) the Obligations of the Borrower or the Guarantees
pursuant to the Security Documents by Holdings, the Borrower or the Subsidiary
Loan Parties shall cease to constitute senior indebtedness under the
subordination provisions of any indenture or other instruments, agreements and
documents evidencing or governing any Permitted Debt Securities in excess of
$35.0 million or such subordination provisions shall

 

--------------------------------------------------------------------------------


 

be invalidated or otherwise cease (in each case so long as such indenture,
instrument, agreement or document is then in effect), or shall be asserted in
writing by Holdings, the Borrower or any Subsidiary Loan Party to be invalid or
to cease to be legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their terms;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i)(i), (ii), (iii) or (iv) above), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, upon notice to the
Borrower, take any or all of the following actions, at the same or different
times:  declare the Loans then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to the Borrower
described in paragraph (h) or (i)(i), (ii), (iii) or (iv) above, the principal
of the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01.                                   Appointment.  Each Lender hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Lender under this Agreement and the other Loan Documents, and each such
Lender irrevocably authorizes the Administrative Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

 

SECTION 8.02.                                   Delegation of Duties.  The
Administrative Agent may execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

SECTION 8.03.                                   Exculpatory Provisions.  The
Agents and Joint Lead Arrangers shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  No Agent, Joint Lead Arranger
or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document or any certificate, report, statement
or other document referred to or provided for in, or received by the Agents or
Joint Lead Arrangers under or

 

--------------------------------------------------------------------------------


 

in connection with, this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from its or such person’s
own gross negligence, willful misconduct, bad faith or material breach of the
Loan Documents but in no event, to include any liability for special, indirect,
consequential or punitive damages) or (ii) responsible in any manner to any of
the Lenders or the Borrower for (or have any duty to ascertain or acquire into)
any recitals, statements, representations or warranties made by any Loan Party,
any officer thereof or any Lender contained in this Agreement, any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents or Joint Lead Arrangers under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.  The Agents
and Joint Lead Arrangers shall not (x) be subject to any fiduciary or other
implied duties regardless of whether a Default has occurred and is continuing
and (y) except as expressly set forth in the Loan Documents, have any duty to
disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any Subsidiary that is communicated to or
obtained by the bank serving as Administrative Agent or any of its affiliates in
any capacity.  The Agents and Joint Lead Arrangers shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

SECTION 8.04.                                   Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, fax, telex or teletype message, statement, order
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or persons and upon
advice and statements of legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

SECTION 8.05.                                   Notice of Default.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

--------------------------------------------------------------------------------


 

SECTION 8.06.                                   Non-Reliance on Agents and Other
Lenders.  Each Lender expressly acknowledges that none of the Agents, the Joint
Lead Arrangers or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by any Agent or any Joint Lead Arranger
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent or any Joint Lead Arranger to any Lender.  Each Lender
represents to the Agents and the Joint Lead Arrangers that it has, independently
and without reliance upon any Agent, any Joint Lead Arranger or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent, any Joint Lead Arranger
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

SECTION 8.07.                                   Indemnification.  The Lenders
agree to indemnify each Agent and each Joint Lead Arranger in its capacity as
such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), each in an amount
equal to its pro rata share (based on the respective principal amounts of its
outstanding Loans)) thereof, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or Joint Lead Arranger in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
Joint Lead Arranger under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or Joint Lead Arranger’s gross negligence or willful misconduct.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

SECTION 8.08.                                   Agent in Its Individual
Capacity.  Each Agent, Joint Lead Arranger and their affiliates may make loans
to, accept deposits from and generally engage in any kind of business with any
Loan Party as though such Agent or Joint Lead Arranger were not an Agent or
Joint Lead Arranger, as applicable.  With respect to its Loans made or renewed
by it, each Agent or Joint Lead Arranger shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent or Joint Lead Arranger, and the terms
“Lender” and “Lenders” shall include each Agent or Joint Lead Arranger in its
individual capacity.

 

SECTION 8.09.                                   Successor Administrative Agent. 
The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders and the Borrower.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan

 

--------------------------------------------------------------------------------


 

Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Sections 7.01 (h) or (i)(i), (ii), (iii) or (iv) above shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above; provided that nothing herein shall require that the
Administrative Agent resign or retire from its role as collateral agent under
any Security Document whether referred to therein as administrative agent,
collateral agent or any analogous term therein. If the person serving as
Administrative Agent becomes the subject of a Bankruptcy Event, the Borrower
may, to the extent permitted by applicable law, by notice in writing to the
Administrative Agent, remove such person as Administrative Agent and, in
consultation with the Required Lenders, appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal
nonetheless shall become effective in accordance with such notice on the Removal
Effective Date.  After any retiring Administrative Agent’s resignation as
Administrative Agent or the removal of any Administrative Agent, the provisions
of this Article VIII shall inure to its benefit and to the benefit of its
officers, directors, employees, agents, attorneys-in-fact and affiliates as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.

 

SECTION 8.10.                                   Syndication Agents.  No
Syndication Agent shall have any duties or responsibilities hereunder in its
capacity as such.

 

SECTION 8.11.                                   Withholding Tax.  To the extent
required by any applicable law, the Administrative Agent may withhold from any
interest payment to any Lender an amount equivalent to any applicable
withholding tax.  If the IRS or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender because the appropriate form was not delivered
or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding tax ineffective or for any other reason, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                                   Notices.  (a)   Notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic transmission, (including
“.pdf” or “.tif”) pursuant to the terms of this Agreement, as follows:

 

--------------------------------------------------------------------------------


 

(i)   if to any Loan Party, to Generac Power Systems, Inc., Highway 59 and
Hillside Road, P.O. Box 8, Waukesha Wisconsin, 53187, attention York Ragen and
Joseph Kavalary, Telecopier: (262) 968-9372, Electronic Address: 
york.ragen@generac.com, with a copy to Weil, Gotshal & Manges LLP, 200 Crescent
Court, Suite 300, Dallas, Texas 75201-6950, Attention Angela L. Fontana,
Telecopier: (214) 746-7777, Electronic Address:  angela.fontana@weil.com;

 

(ii)   if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,  1111
Fannin Street, Floor 10, Houston, Texas, 77002-6925, Attention: John Ngo,
Telecopier: 713-427-6307, Electronic Address:  john.ngo@jpmorgan.com, with a
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, NY
10179, Attention: Aized Rabbani, Telecopier: 212-622-6642, Electronic Address: 
aized.a.rabbani@jpmorgan.com;

 

(iii)   if to a Lender, to it at the address, fax number or electronic address
set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender becomes a party hereto.

 

(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent and the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, further, that approval of such procedures may be limited to particular
notices or communications.

 

(c)   All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by fax or (to the extent permitted by paragraph (b) above) electronic means
or on the date five (5) Business Days after dispatch by certified or registered
mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

 

(d)   Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.

 

SECTION 9.02.                                   Survival of Agreement.  All
representations and warranties made by the Loan Parties herein and in the other
Loan Documents shall be considered to have been relied upon by the Lenders and
shall survive the making of the Loans and the execution and delivery of the
Loan, Documents and shall continue in full force and effect until the
Termination Date.  Without prejudice to the survival of any other agreements
contained herein, obligations for taxes, costs, indemnifications,
reimbursements, damages and other contingent liabilities contained herein
(including pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment
in full of the principal and interest hereunder and the termination of this
Agreement, limited in the manner set forth herein.

 

SECTION 9.03.                                   Binding Effect.  This Agreement
shall become effective when the Restatement Agreement shall have been executed
by Holdings, the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, the Administrative Agent and each Lender and their respective
permitted successors and assigns.

 

--------------------------------------------------------------------------------


 

SECTION 9.04.                                   Successors and Assigns. 
(a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as otherwise permitted by Section 6.05
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)   (i)  Subject to the conditions set forth in clause (ii) below, any Lender
may assign to one (1) or more Eligible Assignees (other than to any Disqualified
Institution or any natural person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Term Loans
at the time owing to it) (provided, however, that pro rata assignments shall not
be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required (i) if an Event of Default under Section 7.01(b) or
(c), or (with respect to the Borrower only) Section 7.01(h) or (i)(i), (ii),
(iii) or (iv) has occurred and is continuing and (ii) with respect to an
assignment in respect of a Term Facility, if such assignment is to a Lender, an
Affiliate of a Lender or a Related Fund in respect of a Lender (for purposes of
clarity, it is understood that no assignment may be made to a Disqualified
Institution); and

 

(B)                               the Administrative Agent.

 

(ii)   Assignments shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an affiliate of a Lender or Related Fund or an assignment of the entire
remaining amount of the assigning Lender’s Term Loans, the amount of the Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1.0 million,
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that such amounts shall be aggregated in respect of each Lender and its
Affiliates or Related Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance together
with a processing and recordation fee of $3,500; and

 

(C)                               the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms.

 

(iii)   Subject to acceptance and recording thereof pursuant to
clause (b)(v) below and subject to clause (f) below, from and after the
effective date specified in each Assignment and Acceptance the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender

 

--------------------------------------------------------------------------------


 

under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 9.04.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount of the Term Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender (with respect to any entry related to such Lender’s Loans), at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)   Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Eligible Assignee (subject to clause (f)), the
Eligible Assignee’s completed Administrative Questionnaire (unless the Eligible
Assignee shall already be a Lender hereunder) and any applicable tax forms, and
any written consent to such assignment required by clause (i) above, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register.  No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(v).

 

(c)   (i)   Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one (1) or more banks or other
entities (other than to any Disqualified Institution) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Term Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that requires the consent of each Lender directly affected thereby
pursuant to Section 9.04(a)(i) or clauses (i) through (v) of the first proviso
to Section 9.08(b).  Subject to paragraph (c)(ii) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations with
respect thereto) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of

 

--------------------------------------------------------------------------------


 

each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Term Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Term Loans or its other obligations under any
Loan Document) except to the extent that such disclosure is necessary to
establish that such Term Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(ii)   A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent expressly acknowledging such Participant may receive a
greater benefit.  A Participant shall not be entitled to the benefits of
Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) as though it were a Lender.

 

(d)   Any Lender may at any time, without the consent of or notice to the
Administrative Agent or the Borrower, pledge or assign a security interest in
all or any portion of its rights under this Agreement (other than to a
Disqualified Institution or a natural person) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee (including any Eligible Assignee) for such Lender
as a party hereto.

 

(e)   The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f)   If any assignment or participation under this Section 9.04 is made (or
attempted to be made) (i) to a Disqualified Institution or any Affiliate of a
Disqualified Institution, in each case without the Borrower’s prior written
consent or (ii) to the extent the Borrower’s consent is required under the terms
of this Section 9.04, to any other person without the Borrower’s consent, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, (A) repay all obligations of the Borrower owing to
such Lender relating to the Term Loans and participations held by such Lender or
participant as of such termination date (in the case of any participation in any
Term Loan, to be applied to such participation), (B) purchase such Term Loans by
paying the lesser of par or the same amount that such Lender paid to acquire
such Term Loans or (C) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender
shall have received payment of an amount equal to the lesser of par or the
amount such Lender paid for such Term Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (ii) the Borrower shall be liable
to such Lender under Section 2.16 if any Eurodollar Loan owing to such Lender is
repaid or purchased other than on the last day of the Interest Period relating
thereto, and (iii) such assignment shall otherwise comply with this Section 9.04
(provided that no registration and processing fee referred to in this
Section 9.04 shall be owing in connection with any assignment pursuant to this
paragraph).  Each

 

--------------------------------------------------------------------------------


 

Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder to an assignee as
contemplated hereby in the circumstances contemplated by this Section 9.04(f). 
Nothing in this Section 9.04(f) shall be deemed to prejudice any rights or
remedies the Borrower may otherwise have at law or equity.  Each Lender
acknowledges and agrees that the Borrower would suffer irreparable harm if such
Lender breaches any of its obligations under Sections 9.04(a) or 9.04(d) insofar
as such Sections relate to any assignment, participation or pledge to a
Disqualified Institution or an Affiliate of a Disqualified Institution without
the Borrower’s prior written consent.  Additionally, each Lender agrees that the
Borrower may seek to obtain specific performance or other equitable or
injunctive relief to enforce this Section 9.04(f) against such Lender with
respect to such breach without posting a bond or presenting evidence of
irreparable harm.

 

(g)   Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Term Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent.

 

(h)   If the Borrower wishes to replace the Term Loans with ones having
different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three (3) Business Days’ advance
notice to the Lenders, instead of prepaying the Term Loans to (i) require the
Lenders to assign the Term Loans to the Administrative Agent or its designees
and (ii) amend the terms thereof in accordance with Section 9.08 (with such
replacement, if applicable, being deemed to have been made pursuant to
Section 9.08(d)).  Pursuant to any such assignment, all Term Loans to be
replaced shall be purchased at par (allocated among the Lenders in the same
manner as would be required if such Term Loans were being optionally prepaid),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 9.05(b).  By receiving such purchase price, the
Lenders shall automatically be deemed to have assigned the Term Loans pursuant
to the terms of the form of Assignment and Acceptance attached hereto as
Exhibit A, and accordingly no other action by such Lenders shall be required in
connection therewith.  The provisions of this paragraph (h) are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

 

(i)   Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to an Affiliated Lender (other than
Holdings or any of its Subsidiaries) and (y) Holdings, the Borrower and any of
its Subsidiaries may, from time to time, purchase or prepay Term Loans, in each
case, on a non-pro rata basis through (1) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between the Borrower and the Administrative Agent (or other
applicable agent managing such auction) or (2) open market purchases, in each
case with respect to clauses (x) and (y) of this Section 9.04(i), without the
consent of the Administrative Agent; provided that:

 

(i)                                     any Term Loans acquired by Holdings, the
Borrower or any of its Subsidiaries (other than any such purchase pursuant to
Section 9.04(f)) shall be retired and cancelled promptly upon the acquisition
thereof;

 

(ii)                                  any Term Loans acquired by any Affiliated
Lender may (but shall not be required to) be contributed to Holdings or any of
its Subsidiaries for purposes of cancellation of such Indebtedness (it being
understood that such Term Loans shall be retired and cancelled promptly upon
such contribution);

 

--------------------------------------------------------------------------------


 

(iii)                               in connection with any Dutch auction, such
Affiliated Lender shall provide, as of the date of the effectiveness of such
purchase, a customary representation and warranty that there is no material
non-public information with respect to Holdings, the Borrower, its Subsidiaries
or their respective securities at such time that (A) has not been disclosed to
the assigning Lender prior to such date and (B) could reasonably be expected to
have a material effect upon, or otherwise be material to, a Lender’s decision to
assign Term Loans to such Affiliated Lender (in each case other than because
such assigning Lender does not wish to receive material non-public information
with respect to Holdings, the Borrower, its Subsidiaries or their respective
securities);

 

(iv)                              each Affiliated Lender shall identify itself
as such in the applicable Assignment and Acceptance;

 

(v)                                 after giving effect to such assignment and
to all other assignments with all Affiliated Lenders, the aggregate principal
amount of all Term Loans then held by all Affiliated Lenders shall not exceed
25% of the aggregate unpaid principal amount of the Term Loans then outstanding
(after giving effect to any substantially simultaneous cancellations thereof);

 

(vi)                              in connection with any assignment effected
pursuant to a Dutch auction conducted by Holdings, the Borrower or any of the
Restricted Subsidiaries, (A) Indebtedness under the ABL Credit Agreement or any
Replacement ABL Credit Agreement shall not be utilized to fund such assignment
and (B) no Default or Event of Default shall have occurred and be continuing
immediately before and after giving effect to such assignment;

 

(vii)                           by its acquisition of Term Loans, an Affiliated
Lender shall be deemed to have acknowledged and agreed that:

 

(A)                               the Term Loans held by such Affiliated Lender
shall be disregarded in both the numerator and denominator in the calculation of
any Lender vote, except that such Affiliated Lender shall have the right to vote
(and the loans held by such Affiliated Lender shall not be so disregarded) with
respect to any amendment, modification, waiver, consent or other action that
requires the vote of all Lenders or all affected Lenders, as the case may be;
provided that no amendment, modification, waiver, consent or other action shall
(1) disproportionately affect such Affiliated Lender in its capacity as a Lender
as compared to other Lenders that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder, in each case without consent of such
Affiliated Lender;

 

(B)                               the Administrative Agent shall vote on behalf
of such Affiliated Lender in the event that any proceeding under Sections 1126
or 1129 of the Bankruptcy Code shall be instituted by or against the Borrower or
any Restricted Subsidiary, or, alternatively, to the extent that the foregoing
is deemed unenforceable for any reason, such Affiliated Lender shall vote in
such proceedings in the same proportion as the allocation of voting with respect
to such matter by those Lenders who are not Affiliated Lenders, in each case
except to the extent that any plan of reorganization proposes to treat the
obligations held by such Affiliated Lender in a disproportionate adverse manner
to such Affiliated Lender than the proposed treatment of similar obligations
held by Lenders that are not Affiliated Lenders;

 

--------------------------------------------------------------------------------


 

(C)                               Affiliated Lenders, solely in their capacity
as an Affiliated Lender, will not be entitled to (i) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender or among Lenders to which the Loan Parties or
their representatives are not invited, (ii) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among Administrative Agent and one (1) or more Lenders, except to the extent
such information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
Borrowings, prepayments and other administrative notices in respect of its Term
Loans required to be delivered to Lenders pursuant to Article II) or (iii) make
or bring (or participate in, other than as a passive participant in or recipient
of its pro rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Agent hereunder with
respect to any duties or obligations or alleged duties or obligations of such
Agent under the Credit Documents (except with respect to rights expressly
retained under this Section 9.04(i) which are not so waived); and

 

(D) it shall not have any right to receive advice of counsel to the
Administrative Agent or to Lenders other than Affiliated Lenders or to challenge
the Lenders’ attorney-client privilege.

 

(j)   Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to a Debt Fund Affiliate and any Debt
Fund Affiliate may, from time to time, purchase Term Loans on a non-pro rata
basis through Dutch auction procedures open to all applicable Lenders on a pro
rata basis pursuant to customary procedures to be agreed between the Debt Fund
Affiliate and the Administrative Agent (or other applicable agent managing such
auction) or open market; provided that Debt Fund Affiliates shall not account
for more than 50% of the amounts included in determining whether the Required
Lenders have consented to any amendment, modification or waiver pursuant to
Section 9.08.

 

SECTION 9.05.                                   Expenses; Indemnity.  (a)   The
Borrower agrees to pay within thirty (30) days of demand thereof (together with
backup documentation supporting such request) (i) all reasonable out-of-pocket
expenses (including Other Taxes) incurred by the Agents and Joint Lead Arrangers
in connection with the preparation of this Agreement and the other Loan
Documents, or by the Agents and Joint Lead Arrangers in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrower and the reasonable out-of-pocket fees, disbursements
and charges for no more than one (1) outside counsel and, if necessary one
(1) local counsel in each material jurisdiction where Collateral is located for
such persons, taken as a whole) or in connection with the administration of this
Agreement and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the Transactions hereby contemplated shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Agents or Joint Lead Arrangers or any Lender in connection with the enforcement
or protection of their rights in connection with this Agreement and the other
Loan Documents, in connection with the Term Loans made hereunder (including the
reasonable out-of-pocket fees, charges and disbursements of Simpson Thacher &
Bartlett LLP, counsel for the Agents and the Joint Lead Arrangers, and, if
necessary (x) the reasonable out-of-pocket fees, charges and disbursements of
one (1) local counsel per relevant material jurisdiction and (y) in the case of
an actual or potential conflict of interest, the reasonable out-of-pocket fees,
charges and disbursements of one (1) additional counsel to all affected persons,
taken as a whole).

 

--------------------------------------------------------------------------------


 

(b)   The Borrower agrees to indemnify the Administrative Agent, the Joint Lead
Arrangers, each Lender and each of their respective Affiliates, successors and
assigns and the directors, trustees, officers, employees, advisors, controlling
persons and agents of each of the foregoing (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable out-of-pocket costs and
related expenses (including reasonable out-of-pocket documented fees, charges
and disbursements of Simpson Thacher & Bartlett LLP and, if necessary, one
(1) local counsel in each relevant material jurisdiction to the Agents or Joint
Lead Arrangers, taken as a whole, in each relevant jurisdiction and, in the case
of an actual or potential conflict of interest, one (1) additional counsel to
all affected Indemnitees, taken as a whole) incurred by or asserted against any
Indemnitee arising out of, relating to, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions (including the payment of the Transaction Costs) and the other
transactions contemplated hereby, (ii) the use of the proceeds of the Loans or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or costs or related expenses (x) are
determined by a judgment of a court of competent jurisdiction to have resulted
by reason of the gross negligence, bad faith or willful misconduct of, or
material breach by, such Indemnitee, (y) arise out of any claim, litigation,
investigation or proceeding brought by such Indemnitee (or its Related Parties)
against another Indemnitee (or its Related Parties) (other than any claim,
litigation, investigation or proceeding brought by or against the Administrative
Agent, acting in its capacity as Administrative Agent) that does not involve any
act or omission of the Sponsor, the Borrower or any of its Subsidiaries and
arises out of disputes among the Lenders and/or their transferees.  The Borrower
shall not be liable for any settlement of any proceeding referred to in this
Section 9.05 effected without the Borrower’s written consent (such consent not
to be unreasonably withheld or delayed); provided, however, that the Borrower
shall indemnify the Indemnitees from and against any loss or liability by reason
of such settlement if the Borrower was offered the right to assume the defense
of such proceeding and did not assume such defense or such proceeding was
settled with the written consent of the Borrower, subject to, in each case, the
Borrower’s right in this Section 9.05 to claim an exemption from such indemnity
obligations.  The Borrower shall indemnify the Indemnitees from and against any
final judgment for the plaintiff in any proceeding referred to in this
Section 9.05, subject to the Borrower’s right in this Section 9.05 to claim an
exemption from such indemnity obligations.  The Borrower shall not, without the
prior written consent of any Indemnitee, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnitee is a party and
indemnity could have been sought hereunder by such Indemnitee unless such
settlement (i) includes an unconditional release of such Indemnitee (and its
Related Parties) from all liability or claims that are the subject matter of
such proceeding and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any Indemnitee (or its
Related Parties).  To the extent permitted by applicable law, each party hereto
hereby waives for itself (and, in the case of the Borrower, for each other Loan
Party) any claim against any Loan Party, any Lender, any Agent, any Lender
Party, any Joint Lead Arrangers, and their respective affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each party hereto (and in the case of the
Borrower on behalf of each other Loan Party) hereby waive, release and agree not
to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor; provided that nothing
contained in this sentence shall limit the Borrower’s indemnity obligations to
the extent such special, indirect, consequential or

 

--------------------------------------------------------------------------------


 

punitive damages are included in any third party claim in connection with which
such indemnified person is entitled to indemnification hereunder.  The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any Lender.  All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

 

(c)   Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes other than Taxes
arising from a non-Tax claim.

 

(d)   Notwithstanding the foregoing paragraphs in this Section, if it is found
by a final, non-appealable judgment of a court of competent jurisdiction in any
such action, proceeding or investigation that any loss, claim, damage, liability
or cost or related expense of any Indemnitee has resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee (or any of its
Related Parties) or a material breach of the Loan Documents by such Indemnitee
(or any of its Related Parties), such Indemnitee will repay such portion of the
reimbursed amounts previously paid to such Indemnitee under this Section that is
attributable to expenses incurred in relation to the set or omission of such
Indemnitee which is the subject of such finding.

 

SECTION 9.06.                                   Right of Set-off.  If an Event
of Default shall have occurred and be continuing, upon the written consent of
the Administrative Agent or the Required Lenders, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of Holdings, the
Borrower or any Subsidiary Loan Party (and such Lender will provide prompt
notice to such Loan Party) against any of and all the obligations of Holdings or
the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although the obligations may be unmatured.  The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have.

 

SECTION 9.07.                                   Applicable Law.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN THE OTHER
LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

 

SECTION 9.08.                                   Waivers; Amendment.  (a)   No
failure or delay of the Administrative Agent or any Lender in exercising any
right or power hereunder or under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by Holdings, the Borrower or any other Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice or demand on Holdings,
the Borrower or any

 

--------------------------------------------------------------------------------


 

other Loan Party in any case shall entitle such person to any other or further
notice or demand in similar or other circumstances.

 

(b)   Except as provided in Section 2.22 with respect to any Incremental Term
Facility, Section 2.23 with respect with respect to any Extension and
Section 9.08(d) with respect to any Replacement Term Loans, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (x) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by Holdings, the Borrower
and the Required Lenders and (y) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Administrative Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall:

 

(i)   decrease or forgive the principal amount of, or extend the final maturity
date of, or decrease the rate of interest on, any Term Loan without the prior
written consent of each Lender directly and adversely affected thereby;
provided, that (x) consent of Required Lenders shall not be required for any
waiver, amendment or modification contemplated by this clause (i), (y) any
amendment to the Total Leverage Ratio, Secured Leverage Ratio or the Fixed
Charge Coverage Ratio or the component definitions thereof shall not constitute
a reduction in the rate of interest for purposes of this clause (i) and (z) that
waiver or reduction of a post-default increase in interest shall be effective
with the consent of the Required Lenders (and shall not require the consent of
each directly and adversely affected Lender),

 

(ii)   extend or waive any Term Loan Installment Date or reduce the amount due
on any Term Loan Installment Date or extend any date on which payment of
interest on any Term Loan is due without the prior written consent of each
Lender directly and adversely affected thereby (it being understood that waivers
or modifications of conditions precedent, covenants, Defaults, Events of Default
or mandatory prepayments shall not constitute any such extension, waiver or
reduction); provided that consent of Required Lenders shall not be required with
respect to any waiver, amendment or modification contemplated by this clause
(ii) and (y) any amendment to the Total Leverage Ratio, the Secured Leverage
Ratio, the Fixed Charge Coverage Ratio or the component definitions thereof
shall not constitute a reduction in Fees for purposes of this clause (ii),

 

(iii)   except to the extent necessary to give effect to the express intentions
of this Agreement (including Sections 2.22, 2.23, 9.04 and 9.08(d)), which, in
respect of any amendment or modification to effect such express intentions,
shall be effective with the consent of the Required Lenders, amend or modify the
provisions of Section 2.18(b) or (c) of this Agreement in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender directly and adversely affected thereby,

 

(iv)   amend or modify the provisions of Sections 9.08(a), (b) or (c) or reduce
the voting percentage set forth in the definition of “Required Lenders”, without
the prior written consent of each Lender directly and adversely affected thereby
(it being understood that Incremental Term Loans, Extended Term Loans,
Replacement Term Loans and additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loans are included on the Restatement
Date), or

 

(v)   release all or substantially all the Collateral (it being understood that
a transaction permitted under Section 6.05 shall not constitute a release of all
or substantially all of the Collateral), or release all or substantially all of
the value of the Guarantees (except as otherwise permitted herein (including in
connection with a transaction permitted under Section 6.05) or in

 

--------------------------------------------------------------------------------


 

the other Loan Documents) under the Collateral Agreement, unless, in the case of
a Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender,

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.  Each Lender shall be bound
by any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any successor or
assignee of such Lender. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitments of such Lender may
not be increased or extended without the consent of such Lender and (y) the
principal and accrued and unpaid interest of such Lender’s Loans shall not be
reduced or forgiven without the consent of such Lender.

 

(c)   Without the consent of the Syndication Agents or any Joint Lead Arranger
or Lender, the Loan Parties and the Administrative Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

 

(d)   Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with a replacement term loan hereunder (“Replacement Term Loans”);
provided, that (i) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans
(plus (x) the amount permitted under any basket hereunder and plus (y) the
amount of accrued interest and premium thereon, any committed or undrawn amounts
and underwriting discounts, fees, commissions and expenses, associated
therewith), (ii) the terms of Replacement Term Loans are not (excluding pricing,
fees, rate floors, premiums and optional prepayment or redemption terms), taken
as a whole, materially more favorable to the lenders providing such Replacement
Term Loans than those applicable to the Replaced Term Loans (other than any
covenants or other provisions applicable only to periods after the Final
Maturity Date (as of the date of incurrence of such Replacement Term Loans)),
(iii) such Replacement Term Loans has a final maturity date equal to or later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, such Replaced
Term Loans at the time of such refinancing and (iv) any Lender or, with the
consent of the Borrower and, to the extent such consent would be required under
Section 9.04 with respect to an assignment of Term Loans to such person, the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld), any person that would be an Eligible Assignee (other than to any
Disqualified Institution or any natural person) may provide such Replacement
Term Loans; provided further that (i) any Non-Debt Fund Affiliate shall be
permitted (without Administrative Agent consent) to provide such Replacement
Term Loans, it being understood that in connection with such Replacement Term
Loans, any such Non-Debt Fund Affiliate, as applicable, shall be subject to the
restrictions applicable to such persons under Section 9.04 as if such
Replacement Term Loans were Term Loans and (ii) any Debt Fund Affiliate shall be
permitted to provide any Replacement Term Loans, provided that in connection
therewith, such Debt Fund Affiliate shall be

 

--------------------------------------------------------------------------------


 

subject to the restrictions applicable to Debt Fund Affiliates under
Section 9.04 as if such Replacement Term Loans were Term Loans.

 

(e)   Notwithstanding anything to the contrary contained in this Section 9.08 or
any Loan Document, (i) the Borrower and the Administrative Agent may, without
the input or consent of any other Lender, effect amendments to this Agreement
and the other Loan Documents as may be necessary in the reasonable opinion of
the Borrower and the Administrative Agent to effect the provisions of
Sections 2.21, 2.22, 2.23, 9.04(f), (i) or (j) or 9.08(d), (ii) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and (iii) guarantees, collateral security
documents and related documents executed by Parent, Holdings or Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (x) comply with local law or advice of local counsel, (y) cure
ambiguities, omissions, mistakes or defects or (z) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

 

SECTION 9.09.                                   Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate on any Term Loan, together with all fees and charges that are
treated as interest under applicable law (collectively, the “Charges”), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender
shall exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted
for, charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender shall be limited to the Maximum Rate, provided
that such excess amount shall be paid to such Lender on subsequent payment dates
to the extent not exceeding the legal limitation.

 

SECTION 9.10.                                   Entire Agreement.  This
Agreement and the other Loan Documents constitute the entire contract between
the parties relative to the subject matter hereof.  Any previous agreement among
or representations from the parties or their Affiliates with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Notwithstanding the foregoing, the Fee Letter and the Administrative
Agent Fee Letter shall survive the execution and delivery of this Agreement and
remain in full force and effect.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto, and their respective successors and assigns
permitted hereunder, any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.

 

SECTION 9.11.                                   WAIVER OF JURY TRIAL.  EACH OF
THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS

 

--------------------------------------------------------------------------------


 

WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 9.11 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

SECTION 9.12.                                   Severability.  In the event any
one (1) or more of the provisions contained in this Agreement or in any other
Loan Document should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13.                                   Counterparts.  This Agreement
may be executed in two (2) or more counterparts, each of which shall constitute
an original but all of which, when taken together, shall constitute but one
(1) contract, and shall become effective as provided in Section 9.03.  Delivery
of an executed counterpart to this Agreement by facsimile transmission or other
electronic transmission (including by “.pdf” or “.tif”) shall be as effective as
delivery of a manually signed original.

 

SECTION 9.14.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.15.                                   Jurisdiction; Consent to Service
of Process.  (a)   Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Lender or the
Administrative Agent may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against Holdings, the
Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

 

(b)   Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

--------------------------------------------------------------------------------


 

(c)   Each of the parties hereto agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested at its address provided in Section 9.01 agrees that service as
so provided in is sufficient to confer personal jurisdiction over the applicable
credit party in any such proceeding in any such court, and otherwise constitutes
effective and binding service in every respect; and agrees that agents and
lenders retain the right to serve process in any other manner permitted by law
or to bring proceedings against any credit party in the courts of any other
jurisdiction.

 

SECTION 9.16.                                   Confidentiality.  Each of the
Lenders and each of the Agents agrees that it shall maintain in confidence any
information relating to Holdings, the Borrower and the other Loan Parties
furnished to it by or on behalf of Holdings, the Borrower or the other Loan
Parties (other than information that (a) has become generally available to the
public other than as a result of a disclosure by any such party, (b) has been
independently developed by such Lender or such Agent without violating this
Section 9.16 or relying on any such information or (c) was available to such
Lender or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, the Borrower or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees and advisors with a need to know or to any person that
approves or administers the Term Loans on behalf of such Lender (so long as each
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16 and such Lender and such Agent shall be
responsible for its Affiliates’ compliance with this Section except to the
extent such Affiliate shall sign a written confidentiality agreement in favor of
the Borrower), except:  (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, self-regulatory
authorities (including the National Association of Insurance Commissioners) or
of any securities exchange on which securities of the disclosing party or any
affiliate of the disclosing party are listed or traded (in which case such
Lender or such Agent will promptly notify the Borrower, in advance, to the
extent permitted by applicable law or the rules governing the process requiring
such disclosure (except with respect to any routine or ordinary course audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority) and shall use its
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (B) as part of the reporting or review
procedures to, or examinations by, Governmental Authorities or self-regulatory
authorities, including the National Association of Insurance Commissioners or
the National Association of Securities Dealers, Inc., (C) to its parent
companies, affiliates, auditors, assignees, transferees and participants (so
long as each such person shall have been instructed to keep the same
confidential in accordance with provisions not less restrictive than this
Section 9.16 and such Lender and such Agent shall be responsible for its
Affiliates’ compliance with this Section; provided that no such disclosure shall
be made by such Lender or such Agent or any of their respective Affiliates to
any such person that is a Disqualified Institution), (D) in order to enforce its
rights under any Loan Document in a legal proceeding (in which case it shall use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (E) to any pledgee under Section 9.04(d) or
any other existing or prospective assignee of, or existing or prospective
Participant in, any of its rights under this Agreement (so long as such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16 or other provisions at least as restrictive as this Section 9.16),
in each case other than a Disqualified Institution, (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16), and (G) with the consent of the Borrower.  In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents and any Swap Agreement to which a
Lender Counterparty is a party.

 

--------------------------------------------------------------------------------


 

SECTION 9.17.                                   Release of Liens and
Guarantees.  In the event that any Loan Party conveys, sells, leases, assigns,
transfers or otherwise disposes of any assets or all or any portion of any of
the Equity Interests or assets of any Subsidiary Loan Party to a person that is
not (and is not required to become) a Loan Party in each case in a transaction
not prohibited by Section 6.05 or in connection with an Unrestricted Subsidiary
Designation or in connection with a pledge of the Equity Interests of joint
ventures permitted by Section 6.02, the Administrative Agent shall promptly (and
the Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to release any Liens created by any Loan
Document in respect of such Equity Interests or assets, and, in the case of a
disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 or in connection with an Unrestricted
Subsidiary Designation and as a result of which such Subsidiary Loan Party would
cease to be a Restricted Subsidiary, terminate such Subsidiary Loan Party’s
obligations under its Guarantee.  Any representation, warranty or covenant
contained in any Loan Document relating to any such Equity Interests, asset or
subsidiary of Holdings shall no longer be deemed to be made once such Equity
Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of.  At the request of the Borrower, the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to) (i)
subordinate any Lien granted to the Administrative Agent (or any sub-agent or
collateral agent) under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(a), (c)(i), (i), (v), (z), (aa),
(ff) and (gg) and (ii) enter into intercreditor arrangements contemplated by
Sections 6.01(a), (o), (p) and (w), Sections 6.02(c), (v) and (z), Section 2.22
and the definition of “Permitted Refinancing Indebtedness.”

 

SECTION 9.18.                                   USA PATRIOT Act.  Each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA PATRIOT Act.

 

SECTION 9.19.                                   Marshalling; Payments Set
Aside.  Neither any Agent nor any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other person or against or
in payment of any or all of the Obligations.  To the extent that any Loan Party
makes a payment or payments to the Administrative Agent or the Lenders (or to
the Administrative Agent, on behalf of the Lenders), or any Agent or the Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 

SECTION 9.20.                                   Obligations Several; Independent
Nature of Lenders’ Rights.  The obligations of Lenders hereunder are several and
no Lender shall be responsible for the obligations or Commitment of any other
Lender hereunder.  Nothing contained herein or in any other Loan Document, and
no action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.

 

--------------------------------------------------------------------------------


 

SECTION 9.21.                                   Electronic Execution of
Assignments.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

SECTION 9.22.                                   Acknowledgements.  Each of
Holdings and the Borrower hereby acknowledges and agrees that (a) no fiduciary,
advisory or agency relationship between the Loan Parties and the Lender Parties
is intended to be or has been created in respect of any of the transactions
contemplated by this Agreement or the other Loan Documents, irrespective of
whether the Lender Parties have advised or are advising the Loan Parties on
other matters, and the relationship between the Lender Parties, on the one hand,
and the Loan Parties, on the other hand, in connection herewith and therewith is
solely that of creditor and debtor, (b) the Lender Parties, on the one hand, and
the Loan Parties, on the other hand, have an arm’s length business relationship
that does not directly or indirectly give rise to, nor do the Loan Parties rely
on, any fiduciary duty to the Loan Parties or their affiliates on the part of
the Lender Parties, (c) the Loan Parties are capable of evaluating and
understanding, and the Loan Parties understand and accept, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Loan Parties have been advised that the Lender Parties are
engaged in a broad range of transactions that may involve interests that differ
from the Loan Parties’ interests and that the Lender Parties have no obligation
to disclose such interests and transactions to the Loan Parties, (e) the Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent the Loan Parties have deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f) each
Lender Party has been, is, and will be acting solely as a principal and, except
as otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties, any of their affiliates or any other Person, (g) none of the
Lender Parties has any obligation to the Loan Parties or their affiliates with
respect to the transactions contemplated by this Agreement or the other Loan
Documents except those obligations expressly set forth herein or therein or in
any other express writing executed and delivered by such Lender Party and the
Loan Parties or any such affiliate and (h) no joint venture is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lender Parties or among the Loan Parties and the
Lender Parties.

 

SECTION 9.23.                                   Lender Action.  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, (i) the
authority to enforce rights and remedies hereunder and under the other Security
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent for
the benefit of the Lenders, (ii) no Secured Party shall have any right
individually to realize upon any of the Collateral under any Security Document
or to enforce the Guarantee, it being understood and agreed that all powers,
rights and remedies under the Security Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms thereof and (iii) in the event of a foreclosure by the Administrative
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold in any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.

 

--------------------------------------------------------------------------------


 

SECTION 9.24.                                   Amendment and Restatement.  This
Agreement shall become effective on the Restatement Date and shall supersede all
provisions of the Original Credit Agreement as of such date.  This Agreement
amends and restates the Original Credit Agreement and is not intended to be or
operate as a novation or an accord and satisfaction of the Original Credit
Agreement or the indebtedness, obligations and liabilities of the Borrower or
any other Loan Party evidenced or provided for thereunder.

 

--------------------------------------------------------------------------------